Name: Commission Directive 93/21/EEC of 27 April 1993 adapting to technical progress for the 18th time Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances
 Type: Directive
 Subject Matter: European Union law;  marketing;  documentation;  chemistry;  deterioration of the environment
 Date Published: 1993-05-04

 Avis juridique important|31993L0021Commission Directive 93/21/EEC of 27 April 1993 adapting to technical progress for the 18th time Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances Official Journal L 110 , 04/05/1993 P. 0020 - 0021 Finnish special edition: Chapter 13 Volume 24 P. 0037 Swedish special edition: Chapter 13 Volume 24 P. 0037 COMMISSION DIRECTIVE 93/21/EEC of 27 April 1993 adapting to technical progress for the 18th time Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substancesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1), as last amended by Commission Directive 92/69/EEC (2), and in particular Articles 28 and 29 thereof, Whereas Council Directive 92/32/EEC (3) amends Directive 67/548/EEC as regards the provisions relating to the classification and labelling of dangerous substances; Whereas Annex II to Directive 67/548/EEC contains the symbols and indications of danger; whereas it is necessary to introduce a new symbol for 'dangerous for the environment`; Whereas Annex III to Directive 67/548/EEC contains a list of phrases indicating the nature of the special risks attributed to dangerous substances; whereas it is necessary to introduce new phrases indicating danger to health for substances toxic to reproduction; whereas it is also necessary to introduce new combined risk phrases indicating the danger for the environment; Whereas Annex IV to Directive 67/548/EEC contains a list of the phrases indicating the safety advice concerning dangerous substances; whereas it is necessary to revise certain safety advice phrases related to the dangers for the environment; whereas it is necessary to introduce certain combined phrases relating to the use of dangerous substances and preparations; Whereas Annex VI to Directive 67/548/EEC contains a guide to the classification and labelling of dangerous substances and preparations; whereas it is necessary to amend this guide to include changes resulting from Directive 92/32/EEC; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the Elimination of Technical Barriers to Trade in Dangerous Substances and Preparations, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 67/548/EEC is amended as follows: 1. Annex II is replaced by Annex I to this Directive; 2. Annex III is replaced by Annex II to this Directive; 3. Annex IV is replaced by Annex III to this Directive; 4. in Annex V, method B.2: Acute toxicity (inhalation), Section 1.6.2.4, (Limit test) is replaced by the following: '1.6.2.4. Limit test If an exposure of five male and five female test animals to 20 mg per litre of a gas or 5 mg per litre of an aerosol or a particulate for four hours (or, where this is not possible due to the physical or chemical, including explosive, properties of the test substance, the maximum attainable concentration) produces no compound related mortality within 14 days further testing may not be considered necessary.`; 5. Annex VI, Parts I and II are replaced by Annex IV to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 July 1994, with the exception of those applicable to mobile gas cylinders containing butane, propane or liquid petroleum gas. Member States shall immediately inform the Commission thereof. 2. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with Annex IV, Chapter 8.1 of this Directive in so far as it applies to mobile gas cylinders containing butane, propane or liquid petroleum gas, by 31 October 1997. Member States shall immediately inform the Commission thereof. 3. When Member States adopt the provisions referred to in paragraphs 1 and 2, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 27 April 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission Annexes I, II, III and IV to Commission Directive 93/21/EEC of 27 April 1993 adapting to technical progress for the 18th time Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1) ANEXO I - BILAG I - ANHANG I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I ANEXO II SÃ ­mbolos e indicaciones de peligro de las sustancias y preparados peligrosos BILAG II Faresymboler og farebetegnelser for farlige stoffer og praeparater ANHANG II Gefahrensymbole und -bezeichnungen fuer gefaehrliche Stoffe und Zubereitungen Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  Ã Ã ½Ã ¬Ã ¢Ã ¯Ã «Ã ¡ Ã ªÃ ¡Ã © aaÃ ­aeaassÃ ®aaÃ ©Ã ² Ã ªÃ ©Ã ­aeÃ ½Ã ­Ã ¯Ã µ Ã £Ã ©Ã ¡ aaÃ °Ã ©Ã ªssÃ ­aeÃ µÃ ­aaÃ ² Ã ¯Ã µÃ ³ssaaÃ ² Ã ªÃ ¡Ã © Ã °Ã ¡Ã ±Ã ¡Ã ³Ã ªaaÃ µUEÃ ³Ã ¬Ã ¡Ã ´Ã ¡ ANNEX II Symbols and indications of danger for dangerous substances and preparations ANNEXE II Symboles et indications de danger des substances et prÃ ©parations dangereuses ALLEGATO II Simboli e indicazioni di rischio delle sostanze e preparati pericolosi BIJLAGE II Gevaarsymbolen en -aanduidingen van gevaarlijke stoffen en preparaten ANEXO II SÃ ­mbolos e indicaÃ §Ã µes de perigo das substÃ ¢ncias e preparaÃ §Ã µes perigosas Nota: Las letras E, O, F, F+, T, T+, C, Xn, Xi y N no forman parte del sÃ ­mbolo. Bemaerkning: Bogstaverne E, O, F, F+, T, T+, C, Xn, Xi og N udgoer ikke en del af symbolet. Anmerkung: Die Buchstaben E, O, F, F+, T, T+, C, Xn, Xi und N sind nicht Bestandteil des Gefahrensymbols. Ã Ã §Ã ¬aassÃ ¹Ã ³Ã §: Ã Ã ¡ Ã £Ã ±UEÃ ¬Ã ¬Ã ¡Ã ´Ã ¡ E, O, F, F+, T, T+, C, Xn, Xi Ã ªÃ ¡Ã © N aeaaÃ ­ Ã ¡Ã °Ã ¯Ã ´aaÃ «Ã ¯Ã ½Ã ­ Ã ¬Ã Ã ±Ã ¯Ã ² Ã ´Ã ¯Ã µ Ã ³Ã µÃ ¬Ã ¢ueÃ «Ã ¯Ã µ. Note: The letters E, O, F, F+, T, T+, C, Xn, Xi and N do not form part of the symbol. Remarque: Les lettres E, O, F, F+, T, T+, C, Xn, Xi et N ne font pas partie du symbole. Nota: Le lettere E, O, F, F+, T, T+, C, Xn, Xi e N non fanno parte del simbolo. Opmerking: De letters E, O, F, F+, T, T+, C, Xn, Xi en N maken geen deel uit van het gevaarsymbool. Nota: As letras E, O, F, F+, T, T+, C, Xn, Xi e N nÃ £o fazem parte do sÃ ­mbolo. E >REFERENCE TO A GRAPHIC> ES: Explosivo DA: Eksplosiv DE: Explosionsgefaehrlich EL: AAÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªue EN: Explosive FR: Explosif IT: Esplosivo NL: Ontplofbaar PT: Explosivo O >REFERENCE TO A GRAPHIC> ES: Comburente DA: Brandnaerende DE: Brandfoerdernd EL: Ã Ã ®aaÃ ©aeÃ ¹Ã ´Ã ©Ã ªue EN: Oxidizing FR: Comburant IT: Comburente NL: Oxyderend PT: Comburente F >REFERENCE TO A GRAPHIC> ES: FÃ ¡cilmente inflamable DA: Meget brandfarlig DE: Leichtentzuendlich EL: Ã Ã ¯Ã «Ã ½ aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¯ EN: Highly flammable FR: Facilement inflammable IT: Facilmente infiammabile NL: Licht ontvlambaar PT: Facilmente inflamÃ ¡vel F + >REFERENCE TO A GRAPHIC> ES: Extremadamente inflamable DA: Yderst brandfarlig DE: Hochentzuendlich EL: AAÃ ®Ã ¡Ã ©Ã ±aaÃ ´Ã ©Ã ªUE aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¯ EN: Extremely flammable FR: ExtrÃ ªmement inflammable IT: Estremamente infiammabile NL: Zeer licht ontvlambaar PT: Extremamente inflamÃ ¡vel T >REFERENCE TO A GRAPHIC> ES: TÃ ³xico DA: Giftig DE: Giftig EL: Ã Ã ¯Ã ®Ã ©Ã ªue EN: Toxic FR: Toxique IT: Tossico NL: Vergiftig PT: TÃ ³xico T + >REFERENCE TO A GRAPHIC> ES: Muy tÃ ³xico DA: Meget giftig DE: Sehr giftig EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue EN: Very toxic FR: TrÃ ¨s toxique IT: Molto tossico NL: Zeer vergiftig PT: Muito tÃ ³xico C >REFERENCE TO A GRAPHIC> ES: Corrosivo DA: AEtsende DE: AEtzend EL: AEÃ ©Ã ¡Ã ¢Ã ±Ã ¹Ã ´Ã ©Ã ªue EN: Corrosive FR: Corrosif IT: Corrosivo NL: Bijtend PT: Corrosivo X >REFERENCE TO A GRAPHIC> ES: Nocivo DA: Sundhedsskadelig DE: Mindergiftig EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ² EN: Harmful FR: Nocif IT: Nocivo NL: Schadelijk PT: Nocivo Xi >REFERENCE TO A GRAPHIC> ES: Irritante DA: Lokalirriterende DE: Reizend EL: AAÃ ±aaÃ ¨Ã ©Ã ³Ã ´Ã ©Ã ªue EN: Irritant FR: Irritant IT: Irritante NL: Irriterend PT: Irritante N >REFERENCE TO A GRAPHIC> ES: Peligroso para el medio ambiente DA: Miljoefarlig DE: Umweltgefaehrlich EL: AAÃ °Ã ©Ã ªssÃ ­aeÃ µÃ ­Ã ¯ Ã £Ã ©Ã ¡ Ã ´Ã ¯ Ã °aaÃ ±Ã ©Ã ¢UEÃ «Ã «Ã ¯Ã ­ EN: Dangerous for the environment FR: Dangereux pour l'environnement IT: Pericoloso per l'ambiente NL: Milieugevaarlijk PT: Perigoso para o ambiente ANEXO II - BILAG II - ANHANG II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II ANEXO III Naturaleza de los riesgos especÃ ­ficos atribuidos a las sustancias y preparados peligrosos BILAG III Arten af de saerlige risici, der er forbundet med de farlige stoffer og praeparater ANHANG III Bezeichnungen der besonderen Gefahren bei gefaehrlichen Stoffen und Zubereitungen Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã  OEÃ ½Ã ³Ã § Ã ´Ã ¹Ã ­ aaÃ ©aeÃ ©Ã ªÃ ¾Ã ­ Ã ªÃ ©Ã ­aeÃ ½Ã ­Ã ¹Ã ­ Ã °Ã ¯Ã µ Ã ¡oeÃ ¯Ã ±Ã ¯Ã ½Ã ­ aaÃ °Ã ©Ã ªssÃ ­aeÃ µÃ ­aaÃ ² Ã ¯Ã µÃ ³ssaaÃ ² Ã ªÃ ¡Ã © Ã °Ã ¡Ã ±Ã ¡Ã ³Ã ªaaÃ µUEÃ ³Ã ¬Ã ¡Ã ´Ã ¡ ANNEX III Nature of special risks attributed to dangerous substances and preparations ANNEXE III Nature des risques particuliers attribuÃ ©s aux substances et prÃ ©parations dangereuses ALLEGATO III Natura dei rischi specifici attribuiti alle sostanze e preparati pericolosi BIJLAGE III Aard der bijzondere gevaren toegeschreven aan gevaarlijke stoffen en preparaten ANEXO III Natureza dos riscos especÃ ­ficos atribuÃ ­dos Ã s substÃ ¢ncias e preparaÃ §Ã µes perigosas R 1 ES: Explosivo en estado seco. DA: Eksplosiv i toer tilstand. DE: In trockenem Zustand explosionsgefaehrlich. EL: AAÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªue Ã ³aa Ã ®Ã §Ã ±Ã  Ã ªÃ ¡Ã ´UEÃ ³Ã ´Ã ¡Ã ³Ã §. EN: Explosive when dry. FR: Explosif Ã l'Ã ©tat sec. IT: Esplosivo allo stato secco. NL: In droge toestand ontplofbaar. PT: Explosivo no estado seco. R 2 ES: Riesgo de explosiÃ ³n por choque, fricciÃ ³n, fuego u otras fuentes de igniciÃ ³n. DA: Eksplosionsfarlig ved stoed, gnidning, ild eller andre antaendelseskilder. DE: Durch Schlag, Reibung, Feuer oder andere Zuendquellen explosionsgefaehrlich. EL: Ã ssÃ ­aeÃ µÃ ­Ã ¯Ã ² aaÃ ªÃ ±Ã Ã ®aaÃ ¹Ã ² Ã ¡Ã °ue Ã ªÃ ±Ã ¯Ã ½Ã ³Ã §, Ã ´Ã ±Ã ©Ã ¢Ã , oeÃ ¹Ã ´Ã ©UE Ã  UEÃ «Ã «aaÃ ² Ã °Ã §Ã £Ã Ã ² Ã ¡Ã ­Ã ¡oeÃ «Ã Ã ®aaÃ ¹Ã ². EN: Risk of explosion by shock, friction, fire or other sources of ignition. FR: Risque d'explosion par le choc, la friction, le feu ou d'autres sources d'ignition. IT: Rischio di esplosione per urto, sfregamento, fuoco o altre sorgenti d'ignizione. NL: Ontploffingsgevaar door schok, wrijving, vuur of andere ontstekingsoorzaken. PT: Risco de explosÃ £o por choque, fricÃ §Ã £o, fogo ou outras fontes de igniÃ §Ã £o. R 3 ES: Alto riesgo de explosiÃ ³n por choque, fricciÃ ³n, fuego u otras fuentes de igniciÃ ³n. DA: Meget eksplosionsfarlig ved stoed, gnidning, ild eller andre antaendelseskilder. DE: Durch Schlag, Reibung, Feuer oder andere Zuendquellen besonders explosionsgefaehrlich. EL: Ã Ã ¯Ã «Ã ½ Ã ¬aaÃ £UEÃ «Ã ¯Ã ² Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² aaÃ ªÃ ±Ã Ã ®aaÃ ¹Ã ² Ã ¡Ã °ue Ã ªÃ ±Ã ¯Ã ½Ã ³Ã §, Ã ´Ã ±Ã ©Ã ¢Ã , oeÃ ¹Ã ´Ã ©UE Ã  UEÃ «Ã «aaÃ ² Ã °Ã §Ã £Ã Ã ² Ã ¡Ã ­Ã ¡oeÃ «Ã Ã ®aaÃ ¹Ã ². EN: Extreme risk of explosion by shock, friction, fire or other sources of ignition. FR: Grand risque d'explosion par le choc, la friction, le feu ou d'autres sources d'ignition. IT: Elevato rischio di esplosione per urto, sfregamento, fuoco o altre sorgenti d'ignizione. NL: Ernstig ontploffingsgevaar door schok, wrijving, vuur of andere ontstekingsoorzaken. PT: Grande risco de explosÃ £o por choque, fricÃ §Ã £o, fogo ou outras fontes de igniÃ §Ã £o. R 4 ES: Forma compuestos metÃ ¡licos explosivos muy sensibles. DA: Danner meget foelsomme eksplosive metalforbindelser. DE: Bildet hochempfindliche explosionsgefaehrliche Metallverbindungen. EL: Ã Ã ·Ã §Ã ¬Ã ¡Ã ´ssaeaaÃ © Ã °Ã ¯Ã «Ã ½ aaÃ µÃ ¡ssÃ ³Ã ¨Ã §Ã ´aaÃ ² aaÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªÃ Ã ² Ã ¬aaÃ ´Ã ¡Ã «Ã «Ã ©Ã ªÃ Ã ² aaÃ ­Ã ¾Ã ³aaÃ ©Ã ². EN: Forms very sensitive explosive metallic compounds. FR: Forme des composÃ ©s mÃ ©talliques explosifs trÃ ¨s sensibles. IT: Forma composti metallici esplosivi molto sensibili. NL: Vormt met metalen zeer gemakkelijk ontplofbare verbindingen. PT: Forma compostos metÃ ¡licos explosivos muito sensÃ ­veis. R 5 ES: Peligro de explosiÃ ³n en caso de calentamiento. DA: Eksplosionsfarlig ved opvarmning. DE: Beim Erwaermen explosionsfaehig. EL: Ã Ã Ã ±Ã ¬Ã ¡Ã ­Ã ³Ã § Ã ¬Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã Ã ªÃ ±Ã §Ã ®Ã §. EN: Heating may cause an explosion. FR: Danger d'explosion sous l'action de la chaleur. IT: Pericolo di esplosione per riscaldamento. NL: Ontploffingsgevaar door verwarming. PT: Perigo de explosÃ £o sob a acÃ §Ã £o do calor. R 6 ES: Peligro de explosiÃ ³n, en contacto o sin contacto con el aire. DA: Eksplosiv ved og uden kontakt med luft. DE: Mit und ohne Luft explosionsfaehig. EL: AAÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªue Ã ³aa aaÃ °Ã ¡oeÃ  Ã  Ã ·Ã ¹Ã ±ssÃ ² aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯Ã ­ Ã ¡Ã Ã ±Ã ¡. EN: Explosive with or without contact with air. FR: Danger d'explosion en contact ou sans contact avec l'air. IT: Esplosivo a contatto o senza contatto con l'aria. NL: Ontplofbaar met en zonder lucht. PT: Perigo de explosÃ £o com ou sem contacto com o ar. R 7 ES: Puede provocar incendios. DA: Kan foraarsage brand. DE: Kann Brand verursachen. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã °Ã µÃ ±Ã ªÃ ¡Ã £Ã ©UE. EN: May cause fire. FR: Peut provoquer un incendie. IT: PuÃ ² provocare un incendio. NL: Kan brand veroorzaken. PT: Pode provocar incÃ ªndio. R 8 ES: Peligro de fuego en contacto con materias combustibles. DA: Brandfarlig ved kontakt med braendbare stoffer. DE: Feuergefahr bei Beruehrung mit brennbaren Stoffen. EL: Ã  aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ªÃ ¡Ã ½Ã ³Ã ©Ã ¬Ã ¯ Ã µÃ «Ã ©Ã ªue Ã ¬Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã °Ã µÃ ±Ã ªÃ ¡Ã £Ã ©UE. EN: Contact with combustible material may cause fire. FR: Favorise l'inflammation des matiÃ ¨res combustibles. IT: PuÃ ² provocare l'accensione di materie combustibili. NL: Bevordert de ontbranding van brandbare stoffen. PT: Favorece a inflamaÃ §Ã £o de matÃ ©rias combustÃ ­veis. R 9 ES: Peligro de explosiÃ ³n al mezclar con materias combustibles. DA: Eksplosionsfarlig ved blanding med braendbare stoffer. DE: Explosionsgefahr bei Mischung mit brennbaren Stoffen. EL: AAÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ Ã ¡Ã ­Ã ¡Ã ¬Ã ©Ã ·Ã ¨aass Ã ¬aa Ã ªÃ ¡Ã ½Ã ³Ã ©Ã ¬Ã ¡ Ã µÃ «Ã ©Ã ªUE. EN: Explosive when mixed with combustible material. FR: Peut exploser en mÃ ©lange avec des matiÃ ¨res combustibles. IT: Esplosivo in miscela con materie combustibili. NL: Ontploffingsgevaar bij menging met brandbare stoffen. PT: Pode explodir quando misturado com matÃ ©rias combustÃ ­veis. R 10 ES: Inflamable. DA: Brandfarlig. DE: Entzuendlich. EL: AAÃ ½oeÃ «aaÃ ªÃ ´Ã ¯. EN: Flammable. FR: Inflammable. IT: Infiammabile. NL: Ontvlambaar. PT: InflamÃ ¡vel. R 11 ES: FÃ ¡cilmente inflamable. DA: Meget brandfarlig. DE: Leichtentzuendlich. EL: Ã Ã ¯Ã «Ã ½ aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¯. EN: Highly flammable. FR: Facilement inflammable. IT: Facilmente infiammabile. NL: Licht ontvlambaar. PT: Facilmente inflamÃ ¡vel. R 12 ES: Extremadamente inflamable. DA: Yderst brandfarlig. DE: Hochentzuendlich. EL: AAÃ ®Ã ¡Ã ©Ã ±aaÃ ´Ã ©Ã ªUE aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¯. EN: Extremely flammable. FR: ExtrÃ ªmement inflammable. IT: Estremamente infiammabile. NL: Zeer licht ontvlambaar. PT: Extremamente inflamÃ ¡vel. R 14 ES: Reacciona violentamente con el agua. DA: Reagerer voldsomt med vand. DE: Reagiert heftig mit Wasser. EL: Ã Ã ­Ã ´Ã ©aeÃ ±UE Ã ¢ssÃ ¡Ã ©Ã ¡ Ã ¬aa Ã ­aaÃ ±ue. EN: Reacts violently with water. FR: RÃ ©agit violemment au contact de l'eau. IT: Reagisce violentemente con l'acqua. NL: Reageert heftig met water. PT: Reage violentamente em contacto com a Ã ¡gua. R 15 ES: Reacciona con el agua liberando gases extremadamente inflamables. DA: Reagerer med vand under dannelse af yderst brandfarlige gasser. DE: Reagiert mit Wasser unter Bildung hochentzuendlicher Gase.EL: Ã aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ Ã ­aaÃ ±ue aaÃ ªÃ «Ã ½aaÃ © aaÃ ®Ã ¡Ã ©Ã ±aaÃ ´Ã ©Ã ªUE aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¡ Ã ¡Ã Ã ±Ã ©Ã ¡. EN: Contact with water liberates extremely flammable gases. FR: Au contact de l'eau, dÃ ©gage des gaz extrÃ ªmement inflammables. IT: A contatto con l'acqua libera gas estremamente infiammabili. NL: Vormt zeer licht ontvlambaar gas in contact met water. PT: Em contacto com a Ã ¡gua liberta gases extremamente inflamÃ ¡veis. R 16 ES: Puede explosionar en mezcla con substancias comburentes. DA: Eksplosionsfarlig ved blanding med oxiderende stoffer. DE: Explosionsgefaehrlich in Mischung mit brandfoerdernden Stoffen. EL: AAÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ Ã ¡Ã ­Ã ¡Ã ¬Ã ©Ã ·Ã ¨aass Ã ¬aa Ã ¯Ã ®aaÃ ©aeÃ ¹Ã ´Ã ©Ã ªÃ Ã ² Ã ¯Ã µÃ ³ssaaÃ ². EN: Explosive when mixed with oxidizing substances. FR: Peut exploser en mÃ ©lange avec des substances comburantes. IT: Pericolo di esplosione se mescolato con sostanze comburenti. NL: Ontploffingsgevaar bij menging met oxyderende stoffen. PT: Explosivo quando misturado com substÃ ¢ncias comburentes. R 17 ES: Se inflama espontÃ ¡neamente en contacto con el aire. DA: Selvantaendelig i luft. DE: Selbstentzuendlich an der Luft. EL: Ã Ã µÃ ´Ã ¯Ã ¡Ã ­Ã ¡oeÃ «Ã Ã £aaÃ ´Ã ¡Ã © Ã ³Ã ´Ã ¯Ã ­ Ã ¡Ã Ã ±Ã ¡. EN: Spontaneously flammable in air. FR: SpontanÃ ©ment inflammable Ã l'air. IT: Spontaneamente infiammabile all'aria. NL: Spontaan ontvlambaar in lucht. PT: Espontaneamente inflamÃ ¡vel ao ar. R 18 ES: Al usarlo pueden formarse mezclas aire-vapor explosivas/inflamables. DA: Ved brug kan braendbare dampe/eksplosive damp-luftblandinger dannes. DE: Bei Gebrauch Bildung explosionsfaehiger/leichtentzuendlicher Dampf/Luft-Gemische moeglich. EL: Ã Ã ¡Ã ´UE Ã ´Ã § Ã ·Ã ±Ã Ã ³Ã § Ã ¬Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã ³Ã ·Ã §Ã ¬Ã ¡Ã ´ssÃ ³aaÃ © aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¡/aaÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªUE Ã ¬aassÃ £Ã ¬Ã ¡Ã ´Ã ¡ Ã ¡Ã ´Ã ¬Ã ¯Ã ½-Ã ¡Ã Ã ±Ã ¯Ã ². EN: In use, may form flammable/explosive vapour-air mixture. FR: Lors de l'utilisation, formation possible de mÃ ©lange vapeur-air inflammable/explosif. IT: Durante l'uso puÃ ² formare con aria miscele esplosive/infiammabili. NL: Kan bij gebruik een ontvlambaar/ontplofbaar damp-luchtmengsel vormen. PT: Pode formar mistura vapor-ar explosiva/inflamÃ ¡vel durante a utilizaÃ §Ã £o. R 19 ES: Puede formar perÃ ³xidos explosivos. DA: Kan danne eksplosive peroxider. DE: Kann explosionsfaehige Peroxide bilden. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã ³Ã ·Ã §Ã ¬Ã ¡Ã ´ssÃ ³aaÃ © aaÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªUE Ã µÃ °aaÃ ±Ã ¯Ã ®aassaeÃ ©Ã ¡. EN: May form explosive peroxides. FR: Peut former des peroxydes explosifs. IT: PuÃ ² formare perossidi esplosivi. NL: Kan ontplofbare peroxiden vormen. PT: Pode formar perÃ ³xidos explosivos. R 20 ES: Nocivo por inhalaciÃ ³n. DA: Farlig ved indaanding. DE: Gesundheitsschaedlich beim Einatmen. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ² ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Harmful by inhalation. FR: Nocif par inhalation. IT: Nocivo per inalazione. NL: Schadelijk bij inademing. PT: Nocivo por inalaÃ §Ã £o. R 21 ES: Nocivo en contacto con la piel. DA: Farlig ved hudkontakt. DE: Gesundheitsschaedlich bei Beruehrung mit der Haut. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ² Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Harmful in contact with skin. FR: Nocif par contact avec la peau. IT: Nocivo a contatto con la pelle. NL: Schadelijk bij aanraking met de huid. PT: Nocivo em contacto com a pele. R 22 ES: Nocivo por ingestiÃ ³n. DA: Farlig ved indtagelse. DE: Gesundheitsschaedlich beim Verschlucken. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ² Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful if swallowed. FR: Nocif en cas d'ingestion. IT: Nocivo per ingestione. NL: Schadelijk bij opname door de mond. PT: Nocivo por ingestÃ £o. R 23 ES: TÃ ³xico por inhalaciÃ ³n. DA: Giftig ved indaanding. DE: Giftig beim Einatmen. EL: Ã Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Toxic by inhalation. FR: Toxique par inhalation. IT: Tossico per inalazione. NL: Vergiftig bij inademing. PT: TÃ ³xico por inalaÃ §Ã £o. R 24 ES: TÃ ³xico en contacto con la piel. DA: Giftig ved hudkontakt. DE: Giftig bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Toxic in contact with skin. FR: Toxique par contact avec la peau. IT: Tossico a contatto con la pelle. NL: Vergiftig bij aanraking met de huid. PT: TÃ ³xico em contacto com a pele. R 25 ES: TÃ ³xico por ingestiÃ ³n. DA: Giftig ved indtagelse. DE: Giftig beim Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic if swallowed. FR: Toxique en cas d'ingestion. IT: Tossico per ingestione. NL: Vergiftig bij opname door de mond. PT: TÃ ³xico por ingestÃ £o. R 26 ES: Muy tÃ ³xico por inhalaciÃ ³n. DA: Meget giftig ved indaanding. DE: Sehr giftig beim Einatmen. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Very toxic by inhalation. FR: TrÃ ¨s toxique par inhalation. IT: Molto tossico per inalazione. NL: Zeer vergiftig bij inademing. PT: Muito tÃ ³xico por inalaÃ §Ã £o. R 27 ES: Muy tÃ ³xico en contacto con la piel. DA: Meget giftig ved hudkontakt. DE: Sehr giftig bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Very toxic in contact with skin. FR: TrÃ ¨s toxique par contact avec la peau. IT: Molto tossico a contatto con la pelle. NL: Zeer vergiftig bij aanraking met de huid. PT: Muito tÃ ³xico em contacto com a pele. R 28 ES: Muy tÃ ³xico por ingestiÃ ³n. DA: Meget giftig ved indtagelse. DE: Sehr giftig beim Verschlucken. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic if swallowed. FR: TrÃ ¨s toxique en cas d'ingestion. IT: Molto tossico per ingestione. NL: Zeer vergiftig bij opname door de mond. PT: Muito tÃ ³xico por ingestÃ £o. R 29 ES: En contacto con agua libera gases tÃ ³xicos. DA: Udvikler giftig gas ved kontakt med vand. DE: Entwickelt bei Beruehrung mit Wasser giftige Gase. EL: Ã aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ Ã ­aaÃ ±ue aaÃ «aaÃ µÃ ¨aaÃ ±Ã ¾Ã ­Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ´Ã ¯Ã ®Ã ©Ã ªUE Ã ¡Ã Ã ±Ã ©Ã ¡. EN: Contact with water liberates toxic gas. FR: Au contact de l'eau, dÃ ©gage des gaz toxiques. IT: A contatto con l'acqua libera gas tossici. NL: Vormt vergiftig gas in contact met water. PT: Em contacto com a Ã ¡gua liberta gases tÃ ³xicos. R 30 ES: Puede inflamarse fÃ ¡cilmente al usarlo. DA: Kan blive meget brandfarlig under brug. DE: Kann bei Gebrauch leicht entzuendlich werden. EL: Ã Ã ¡Ã ´UE Ã ´Ã § Ã ·Ã ±Ã Ã ³Ã § Ã £ssÃ ­aaÃ ´Ã ¡Ã © Ã °Ã ¯Ã «Ã ½ aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¯. EN: Can become highly flammable in use. FR: Peut devenir facilement inflammable pendant l'utilisation. IT: PuÃ ² divenire facilmente infiammabile durante l'uso. NL: Kan bij gebruik licht ontvlambaar worden. PT: Pode-se tornar facilmente inflamÃ ¡vel durante o uso. R 31 ES: En contacto con Ã ¡cidos libera gases tÃ ³xicos. DA: Udvikler giftig gas ved kontakt med syre. DE: Entwickelt bei Beruehrung mit Saeure giftige Gase. EL: Ã aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ¯Ã ®Ã Ã ¡ aaÃ «aaÃ µÃ ¨aaÃ ±Ã ¾Ã ­Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ´Ã ¯Ã ®Ã ©Ã ªUE Ã ¡Ã Ã ±Ã ©Ã ¡. EN: Contact with acids liberates toxic gas. FR: Au contact d'un acide, dÃ ©gage un gaz toxique. IT: A contatto con acidi libera gas tossico. NL: Vormt vergiftige gassen in contact met zuren. PT: Em contacto com Ã ¡cidos liberta gases tÃ ³xicos R 32 ES: En contacto con Ã ¡cidos libera gases muy tÃ ³xicos. DA: Udvikler meget giftig gas ved kontakt med syre. DE: Entwickelt bei Beruehrung mit Saeure sehr giftige Gase. EL: Ã aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ¯Ã ®Ã Ã ¡ aaÃ «aaÃ µÃ ¨aaÃ ±Ã ¾Ã ­Ã ¯Ã ­Ã ´Ã ¡Ã © Ã °Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªUE Ã ¡Ã Ã ±Ã ©Ã ¡. EN: Contact with acids liberates very toxic gas. FR: Au contact d'un acide, dÃ ©gage un gaz trÃ ¨s toxique. IT: A contatto con acidi libera gas molto tossico. NL: Vormt zeer vergiftige gassen in contact met zuren. PT: Em contacto com Ã ¡cidos liberta gases muito tÃ ³xicos. R 33 ES: Peligro de efectos acumulativos. DA: Kan ophobes i kroppen efter gentagen brug. DE: Gefahr kumulativer Wirkungen. EL: Ã ssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ¡Ã ¨Ã ±Ã ¯Ã ©Ã ³Ã ´Ã ©Ã ªÃ ¾Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­. EN: Danger of cumulative effects. FR: Danger d'effets cumulatifs. IT: Pericolo di effetti cumulativi. NL: Gevaar voor cumulatieve effecten. PT: Perigo de efeitos cumulativos. R 34 ES: Provoca quemaduras. DA: AEtsningsfare. DE: Verursacht Veraetzungen. EL: Ã Ã ±Ã ¯Ã ªÃ ¡Ã «aass aaÃ £Ã ªÃ ¡Ã ½Ã ¬Ã ¡Ã ´Ã ¡. EN: Causes burns. FR: Provoque des brÃ »lures. IT: Provoca ustioni. NL: Veroorzaakt brandwonden. PT: Provoca queimaduras. R 35 ES: Provoca quemaduras graves. DA: Alvorlig aetsningsfare. DE: Verursacht schwere Veraetzungen. EL: Ã Ã ±Ã ¯Ã ªÃ ¡Ã «aass Ã ³Ã ¯Ã ¢Ã ¡Ã ±UE aaÃ £Ã ªÃ ¡Ã ½Ã ¬Ã ¡Ã ´Ã ¡. EN: Causes severe burns. FR: Provoque de graves brÃ »lures. IT: Provoca gravi ustioni. NL: Veroorzaakt ernstige brandwonden. PT: Provoca queimaduras graves. R 36 ES: Irrita los ojos. DA: Irriterer oejnene. DE: Reizt die Augen. EL: AAÃ ±aaÃ ¨ssaeaaÃ © Ã ´Ã ¡ Ã ¬UEÃ ´Ã ©Ã ¡. EN: Irritating to eyes. FR: Irritant pour les yeux. IT: Irritante per gli occhi. NL: Irriterend voor de ogen. PT: Irritante para os olhos. R 37 ES: Irrita las vÃ ­as respiratorias. DA: Irriterer aandedraetsorganerne. DE: Reizt die Atmungsorgane. EL: AAÃ ±aaÃ ¨ssaeaaÃ © Ã ´Ã ¯ Ã ¡Ã ­Ã ¡Ã °Ã ­aaÃ µÃ ³Ã ´Ã ©Ã ªue Ã ³Ã ½Ã ³Ã ´Ã §Ã ¬Ã ¡. EN: Irritating to respiratory system. FR: Irritant pour les voies respiratoires. IT: Irritante per le vie respiratorie. NL: Irriterend voor de ademhalingswegen. PT: Irritante para as vias respiratÃ ³rias. R 38 ES: Irrita la piel. DA: Irriterer huden. DE: Reizt die Haut. EL: AAÃ ±aaÃ ¨ssaeaaÃ © Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Irritating to skin. FR: Irritant pour la peau. IT: Irritante per la pelle. NL: Irriterend voor de huid. PT: Irritante para a pele. R 39 ES: Peligro de efectos irreversibles muy graves. DA: Fare for varig alvorlig skade paa helbred. DE: Ernste Gefahr irreversiblen Schadens. EL: Ã ssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬Ã ¯Ã ­ssÃ ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­. EN: Danger of very serious irreversible effects. FR: Danger d'effets irrÃ ©versibles trÃ ¨s graves. IT: Pericolo di effetti irreversibili molto gravi. NL: Gevaar voor ernstige onherstelbare effecten. PT: Perigo de efeitos irreversÃ ­veis muito graves. R 40 ES: Posibilidad de efectos irreversibles. DA: Mulighed for varig skade paa helbred. DE: Irreversibler Schaden moeglich. EL: Ã Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬Ã ¯Ã ­ssÃ ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­. EN: Possible risks of irreversible effects. FR: PossibilitÃ © d'effets irrÃ ©versibles. IT: PossibilitÃ di effetti irreversibili. NL: Onherstelbare effecten zijn niet uitgesloten. PT: Possibilidades de efeitos irreversÃ ­veis. R 41 ES: Riesgo de lesiones oculares graves. DA: Risiko for alvorlig oejenskade. DE: Gefahr ernster Augenschaeden. EL: Ã ssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¯oeÃ ¨Ã ¡Ã «Ã ¬Ã ©Ã ªÃ ¾Ã ­ Ã ¢Ã «Ã ¡Ã ¢Ã ¾Ã ­. EN: Risk of serious damage to eyes. FR: Risque de lÃ ©sions oculaires graves. IT: Rischio di gravi lesioni oculari. NL: Gevaar voor ernstig oogletsel. PT: Risco de graves lesÃ µes oculares. R 42 ES: Posibilidad de sensibilizaciÃ ³n por inhalaciÃ ³n. DA: Kan give overfoelsomhed ved indaanding. DE: Sensibilisierung durch Einatmen moeglich. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © aaÃ µÃ ¡Ã ©Ã ³Ã ¨Ã §Ã ´Ã ¯Ã °Ã ¯ssÃ §Ã ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: May cause sensitization by inhalation. FR: Peut entraÃ ®ner une sensibilisation par inhalation. IT: PuÃ ² provocare sensibilizzazione per inalazione. NL: Kan overgevoeligheid veroorzaken bij inademing. PT: Pode causar sensibilizaÃ §Ã £o por inalaÃ §Ã £o. R 43 ES: Posibilidad de sensibilizaciÃ ³n en contacto con la piel. DA: Kan give overfoelsomhed ved kontakt med huden. DE: Sensibilisierung durch Hautkontakt moeglich.EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © aaÃ µÃ ¡Ã ©Ã ³Ã ¨Ã §Ã ´Ã ¯Ã °Ã ¯ssÃ §Ã ³Ã § Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: May cause sensitization by skin contact. FR: Peut entraÃ ®ner une sensibilisation par contact avec la peau. IT: PuÃ ² provocare sensibilizzazione per contatto con la pelle. NL: Kan overgevoeligheid veroorzaken bij contact met de huid. PT: Pode causar sensibilizaÃ §Ã £o em contacto com a pele. R 44 ES: Riesgo de explosiÃ ³n al calentarlo en ambiente confinado. DA: Eksplosionsfarlig ved opvarmning under indeslutning. DE: Explosionsgefahr bei Erhitzen unter Einschluss. EL: Ã ssÃ ­aeÃ µÃ ­Ã ¯Ã ² aaÃ ªÃ ±Ã Ã ®aaÃ ¹Ã ² aaUEÃ ­ Ã ¨aaÃ ±Ã ¬Ã ¡Ã ­Ã ¨aass Ã µÃ °ue Ã °aaÃ ±Ã ©Ã ¯Ã ±Ã ©Ã ³Ã ¬ue. EN: Risk of explosion if heated under confinement. FR: Risque d'explosion si chauffÃ © en ambiance confinÃ ©e. IT: Rischio di esplosione per riscaldamento in ambiente confinato. NL: Ontploffingsgevaar bij verwarming in afgesloten toestand. PT: Risco de explosÃ £o se aquecido em ambiente fechado. R 45 ES: Puede causar cÃ ¡ncer. DA: Kan fremkalde kraeft. DE: Kann Krebs erzeugen. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã ªÃ ¡Ã ±Ã ªssÃ ­Ã ¯. EN: May cause cancer. FR: Peut provoquer le cancer. IT: PuÃ ² provocare il cancro. Nl: Kan kanker veroorzaken. PT: Pode causar o cancro. R 46 ES: Puede causar alteraciones genÃ ©ticas hereditarias. DA: Kan foraarsage arvelige genetiske skader. DE: Kann vererbbare Schaeden verursachen. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã ªÃ «Ã §Ã ±Ã ¯Ã ­Ã ¯Ã ¬Ã ©Ã ªÃ Ã ² Ã £aaÃ ­aaÃ ´Ã ©Ã ªÃ Ã ² Ã ¢Ã «UEÃ ¢aaÃ ². EN: May cause heritable genetic damage. FR: Peut provoquer des altÃ ©rations gÃ ©nÃ ©tiques hÃ ©rÃ ©ditaires. IT: PuÃ ² provocare alterazioni genetiche ereditarie. NL: Kan erfelijke genetische schade veroorzaken. PT: Pode causar alteraÃ §Ã µes genÃ ©ticas hereditÃ ¡rias. R 48 ES: Riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada. DA: Alvorlig sundhedsfare ved laengere tids paavirkning. DE: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition. EL: Ã ssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °Ã ¯ Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã §. EN: Danger of serious damage to health by prolonged exposure. FR: Risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e. IT: Pericolo di gravi danni per la salute in caso di esposizione prolungata. NL: Gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling. PT: Risco de efeitos graves para a saÃ ºde em caso de exposiÃ §Ã £o prolongada. R 49 ES: Puede causar cÃ ¡ncer por inhalaciÃ ³n. DA: Kan fremkalde kraeft ved indaanding. DE: Kann Krebs erzeugen beim Einatmen. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã ªÃ ¡Ã ±Ã ªssÃ ­Ã ¯ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: May cause cancer by inhalation. FR: Peut provoquer le cancer par inhalation. IT: PuÃ ² provocare il cancro per inalazione. NL: Kan kanker veroorzaken bij inademing. PT: Pode causar o cancro por inalaÃ §Ã £o. R 50 ES: Muy tÃ ³xico para los organismos acuÃ ¡ticos. DA: Meget giftig for organismer, der lever i vand. DE: Sehr giftig fuer Wasserorganismen. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue Ã £Ã ©Ã ¡ Ã ´Ã ¯Ã µÃ ² Ã µaeÃ ±ueÃ ¢Ã ©Ã ¯Ã µÃ ² Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ². EN: Very toxic to aquatic organisms. FR: TrÃ ¨s toxique pour les organismes aquatiques. IT: Altamente tossico per gli organismi acquatici. NL: Zeer vergiftig voor in het water levende organismen. PT: Muito tÃ ³xico para os organismos aquÃ ¡ticos. R 51 ES: TÃ ³xico para los organismos acuÃ ¡ticos. DA: Giftig for organismer, der lever i vand. DE: Giftig fuer Wasserorganismen. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã £Ã ©Ã ¡ Ã ´Ã ¯Ã µÃ ² Ã µaeÃ ±ueÃ ¢Ã ©Ã ¯Ã µÃ ² Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ². EN: Toxic to aquatic organisms. FR: Toxique pour les organismes aquatiques. IT: Tossico per gli organismi acquatici. NL: Vergiftig voor in het water levende organismen. PT: TÃ ³xico para os organismos aquÃ ¡ticos. R 52 ES: Nocivo para los organismos acuÃ ¡ticos. DA: Skadelig for organismer, der lever i vand. DE: Schaedlich fuer Wasserorganismen. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ² Ã £Ã ©Ã ¡ Ã ´Ã ¯Ã µÃ ² Ã µaeÃ ±ueÃ ¢Ã ©Ã ¯Ã µÃ ² Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ². EN: Harmful to aquatic organisms. FR: Nocif pour les organismes aquatiques. IT: Nocivo per gli organismi acquatici. NL: Schadelijk voor in het water levende organismen. PT: Nocivo para os organismos aquÃ ¡ticos. R 53 ES: Puede provocar a largo plazo efectos negativos en el medio ambiente acuÃ ¡tico. DA: Kan foraarsage uoenskede langtidsvirkninger i vandmiljoeet. DE: Kann in Gewaessern laengerfristig schaedliche Wirkungen haben. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã ¬Ã ¡Ã ªÃ ±Ã ¯Ã ·Ã ±ueÃ ­Ã ©aaÃ ² aeÃ µÃ ³Ã ¬aaÃ ­aassÃ ² aaÃ °Ã ©Ã °Ã ´Ã ¾Ã ³aaÃ ©Ã ² Ã ³Ã ´Ã ¯ Ã µaeUEÃ ´Ã ©Ã ­Ã ¯ Ã °aaÃ ±Ã ©Ã ¢UEÃ «Ã «Ã ¯Ã ­. EN: May cause long-term adverse effects in the aquatic environment. FR: Peut entraÃ ®ner des effets nÃ ©fastes Ã long terme pour l'environnement aquatique. IT: PuÃ ² provocare a lungo termine effetti negativi per l'ambiente acquatico. NL: Kan in het aquatisch milieu op lange termijn schadelijke effecten veroorzaken. PT: Pode causar efeitos nefastos a longo prazo no ambiente aquÃ ¡tico. R 54 ES: TÃ ³xico para la flora. DA: Giftig for planter. DE: Giftig fuer Pflanzen. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã £Ã ©Ã ¡ Ã ´Ã § Ã ·Ã «Ã ¹Ã ±ssaeÃ ¡. EN: Toxic to flora. FR: Toxique pour la flore. IT: Tossico per la flora. NL: Vergiftig voor planten. PT: TÃ ³xico para a flora. R 55 ES: TÃ ³xico para la fauna. DA: Giftig for dyr. DE: Giftig fuer Tiere. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã £Ã ©Ã ¡ Ã ´Ã §Ã ­ Ã °Ã ¡Ã ­ssaeÃ ¡. EN: Toxic to fauna. FR: Toxique pour la faune. IT: Tossico per la fauna. NL: Vergiftig voor dieren. PT: TÃ ³xico para a fauna. R 56 ES: TÃ ³xico para los organismos del suelo. DA: Giftig for organismer i jordbunden. DE: Giftig fuer Bodenorganismen. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã £Ã ©Ã ¡ Ã ´Ã ¯Ã µÃ ² Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ² Ã ´Ã ¯Ã µ aaaeUEoeÃ ¯Ã µÃ ². EN: Toxic to soil organisms. FR: Toxique pour les organismes du sol. IT: Tossico per gli organismi del terreno. NL: Vergiftig voor bodemorganismen. PT: TÃ ³xico para os organismos do solo. R 57 ES: TÃ ³xico para las abejas. DA: Giftig for bier. DE: Giftig fuer Bienen. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã £Ã ©Ã ¡ Ã ´Ã ©Ã ² Ã ¬Ã Ã «Ã ©Ã ³Ã ³aaÃ ². EN: Toxic to bees. FR: Toxique pour les abeilles. IT: Tossico per le api. NL: Vergiftig voor bijen. PT: TÃ ³xico para as abelhas. R 58 ES: Puede provocar a largo plazo efectos negativos en el medio ambiente. DA: Kan foraarsage uoenskede langtidsvirkninger i miljoeet. DE: Kann laengerfristig schaedliche Wirkungen auf die Umwelt haben. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã ¬Ã ¡Ã ªÃ ±Ã ¯Ã ·Ã ±ueÃ ­Ã ©aaÃ ² aeÃ µÃ ³Ã ¬aaÃ ­aassÃ ² aaÃ °Ã ©Ã °Ã ´Ã ¾Ã ³aaÃ ©Ã ² Ã ³Ã ´Ã ¯ Ã °aaÃ ±Ã ©Ã ¢UEÃ «Ã «Ã ¯Ã ­. EN: May cause long-term adverse effects in the environment. FR: Peut entraÃ ®ner des effets nÃ ©fastes Ã long terme pour l'environnement. IT: PuÃ ² provocare a lungo termine effetti negativi per l'ambiente. NL: Kan in het milieu op lange termijn schadelijke effecten veroorzaken. PT: Pode causar efeitos nefastos a longo prazo no ambiente. R 59 ES: Peligroso para la capa de ozono. DA: Farlig for ozonlaget. DE: Gefaehrlich fuer die Ozonschicht. EL: AAÃ °Ã ©Ã ªssÃ ­aeÃ µÃ ­Ã ¯ Ã £Ã ©Ã ¡ Ã ´Ã § Ã ³Ã ´Ã ©Ã ¢UEaeÃ ¡ Ã ´Ã ¯Ã µ ueaeÃ ¯Ã ­Ã ´Ã ¯Ã ². EN: Dangerous for the ozone layer. FR: Dangereux pour la couche d'ozone. IT: Pericoloso per lo strato di ozono. NL: Gevaarlijk voor de ozonlaag. PT: Perigoso para a camada de ozÃ ³nio. R 60 ES: Puede perjudicar la fertilidad. DA: Kan skade forplantningsevnen. DE: Kann die Fortpflanzungsfaehigkeit beeintraechtigen. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ aaÃ ®Ã ¡Ã ³Ã ¨aaÃ ­ssÃ ³aaÃ © Ã ´Ã § Ã £Ã ¯Ã ­Ã ©Ã ¬ueÃ ´Ã §Ã ´Ã ¡. EN: May impair fertility. FR: Peut altÃ ©rer la fertilitÃ ©. IT: PuÃ ² ridurre la fertilitÃ . NL: Kan de vruchtbaarheid schaden. PT: Pode comprometer a fertilidade. R 61 ES: Riesgo durante el embarazo de efectos adversos para el feto. DA: Kan skade barnet under graviditeten. DE: Kann das Kind im Mutterleib schaedigen. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã ¢Ã «UEoeaaÃ © Ã ´Ã ¯ Ã Ã ¬Ã ¢Ã ±Ã µÃ ¯ Ã ªÃ ¡Ã ´UE Ã ´Ã § aeÃ ©UEÃ ±Ã ªaaÃ ©Ã ¡ Ã ´Ã §Ã ² Ã ªÃ ½Ã §Ã ³Ã §Ã ². EN: May cause harm to the unborn child. FR: Risque pendant la grossesse d'effets nÃ ©fastes pour l'enfant. IT: PuÃ ² danneggiare i bambini non ancora nati. NL: Kan het ongeboren kind schaden. PT: Risco durante a gravidez com efeitos adversos na descendÃ ªncia. R 62 ES: Posible riesgo de perjudicar la fertilidad. DA: Mulighed for skade paa forplantningsevnen. DE: Kann moeglicherweise die Fortpflanzungsfaehigkeit beeintraechtigen. EL: Ã Ã ©Ã ¨Ã ¡Ã ­ueÃ ² Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã £Ã ©Ã ¡ aaÃ ®Ã ¡Ã ³Ã ¨Ã Ã ­Ã §Ã ³Ã § Ã ´Ã §Ã ² Ã £Ã ¯Ã ­Ã ©Ã ¬ueÃ ´Ã §Ã ´Ã ¡Ã ². EN: Possible risk of impaired fertility. FR: Risque possible d'altÃ ©ration de la fertilitÃ ©. IT: Possibile rischio di ridotta fertilitÃ . NL: Mogelijk gevaar voor verminderde vruchtbaarheid. PT: PossÃ ­veis riscos de comprometer a fertilidade. R 63 ES: Posible riesgo durante el embarazo de efectos adversos para el feto. DA: Mulighed for skade paa barnet under graviditeten. DE: Kann das Kind im Mutterleib moeglicherweise schaedigen. EL: Ã Ã ©Ã ¨Ã ¡Ã ­ueÃ ² Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² aeÃ µÃ ³Ã ¬aaÃ ­Ã ¾Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³Ã ´Ã ¯ Ã Ã ¬Ã ¢Ã ±Ã µÃ ¯ Ã ªÃ ¡Ã ´UE Ã ´Ã § aeÃ ©UEÃ ±Ã ªaaÃ ©Ã ¡ Ã ´Ã §Ã ² Ã ªÃ ½Ã §Ã ³Ã §Ã ². EN: Possible risk of harm to the unborn child. FR: Risque possible pendant la grossesse d'effets nÃ ©fastes pour l'enfant. IT: Possibile rischio di danni ai bambini non ancora nati. NL: Mogelijk gevaar voor beschadiging van het ongeboren kind. PT: PossÃ ­veis riscos durante a gravidez de efeitos indesejÃ ¡veis na descendÃ ªncia. R 64 ES: Puede perjudicar a los niÃ ±os alimentados con leche materna. DA: Kan skade boern i ammeperioden. DE: Kann Saeuglinge ueber die Muttermilch schaedigen. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã ¢Ã «UEoeaaÃ © Ã ´Ã ¡ Ã ¢Ã ±Ã oeÃ § Ã °Ã ¯Ã µ Ã ´Ã ±Ã oeÃ ¯Ã ­Ã ´Ã ¡Ã © Ã ¬aa Ã ¬Ã §Ã ´Ã ±Ã ©Ã ªue Ã £UEÃ «Ã ¡. EN: May cause harm to breastfed babies. FR: Risque possible pour les bÃ ©bÃ ©s nourris au lait maternel. IT: Possibile rischio per i bambini allattati al seno. NL: Kan schadelijk zijn via de borstvoeding. PT: Pode causar danos nas crianÃ §as alimentadas com leite materno. CombinaciÃ ³n de frases-R. Kombination af R-saetninger. Kombination der R-Saetze. Ã Ã µÃ ­aeÃ µÃ ¡Ã ³Ã ¬ueÃ ² Ã ´Ã ¹Ã ­ R- oeÃ ±UEÃ ³aaÃ ¹Ã ­. Combination of R-phrases. Combinaison des phrases R. Combinazioni delle frasi R. Combinatie van R-zinnen. CombinaÃ §Ã £o das frases R. R 14/15 ES: Reacciona violentamente con el agua, liberando gases extremadamente inflamables. DA: Reagerer voldsomt med vand under dannelse af yderst brandfarlige gasser. DE: Reagiert heftig mit Wasser unter Bildung hochentzuendlicher Gase. EL: Ã Ã ­Ã ´Ã ©aeÃ ±UE Ã ¢ssÃ ¡Ã ©Ã ¡ Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ­aaÃ ±ue aaÃ ªÃ «Ã ½Ã ¯Ã ­Ã ´Ã ¡Ã ² Ã ¡Ã Ã ±Ã ©Ã ¡ aaÃ ®ueÃ ·Ã ¹Ã ² aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¡. EN: Reacts violently with water, liberating extremely flammable gases. FR: RÃ ©agit violemment au contact de l'eau en dÃ ©gageant des gaz extrÃ ªmement inflammables. IT: Reagisce violentemente con l'acqua liberando gas estremamente infiammabili. NL: Reageert heftig met water en vormt daarbij zeer ontvlambaar gas. PT: Reage violentamente com a Ã ¡gua libertando gases extremamente inflamÃ ¡veis. R 15/29 ES: En contacto con el agua, libera gases tÃ ³xicos y extremadamente inflamables. DA: Reagerer med vand under dannelse af giftige og yderst brandfarlige gasser. DE: Reagiert mit Wasser unter Bildung giftiger und hochentzuendlicher Gase. EL: Ã aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ­aaÃ ±ue aaÃ «aaÃ µÃ ¨aaÃ ±Ã ¾Ã ­Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ´Ã ¯Ã ®Ã ©Ã ªUE, aaÃ ®ueÃ ·Ã ¹Ã ² aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¡ Ã ¡Ã Ã ±Ã ©Ã ¡. EN: Contact with water liberates toxic, extremely flammable gas. FR: Au contact de l'eau, dÃ ©gage des gaz toxiques et extrÃ ªmement inflammables. IT: A contatto con acqua libera gas tossici e estremamente infiammabili. NL: Vormt vergiftig en zeer ontvlambaar gas in contact met water. PT: Em contacto com a Ã ¡gua liberta gases tÃ ³xicos e extremamente inflamÃ ¡veis. R 20/21 ES: Nocivo por inhalaciÃ ³n y en contacto con la piel. DA: Farlig ved indaanding og ved hudkontakt. DE: Gesundheitsschaedlich beim Einatmen und bei Beruehrung mit der Haut. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ² ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Harmful by inhalation and in contact with skin. FR: Nocif par inhalation et par contact avec la peau. IT: Nocivo per inalazione e contatto con la pelle. NL: Schadelijk bij inademing en bij aanraking met de huid. PT: Nocivo por inalaÃ §Ã £o e em contacto com a pele. R 20/22 ES: Nocivo por inhalaciÃ ³n y por ingestiÃ ³n. DA: Farlig ved indaanding og ved indtagelse. DE: Gesundheitsschaedlich beim Einatmen und Verschlucken. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ² ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful by inhalation and if swallowed. FR: Nocif par inhalation et par ingestion. IT: Nocivo per inalazione e ingestione. NL: Schadelijk bij inademing en opname door de mond. PT: Nocivo por inalaÃ §Ã £o e ingestÃ £o. R 20/21/22 ES: Nocivo por inhalaciÃ ³n, por ingestiÃ ³n y en contacto con la piel. DA: Farlig ved indaanding, ved hudkontakt og ved indtagelse. DE: Gesundheitsschaedlich beim Einatmen, Verschlucken und Beruehrung mit der Haut. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ² ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©, Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful by inhalation, in contact with skin and if swallowed. FR: Nocif par inhalation, par contact avec la peau et par ingestion. IT: Nocivo per inalazione, contatto con la pelle e per ingestione. NL: Schadelijk bij inademing, opname door de mond en aanraking met de huid. PT: Nocivo por inalaÃ §Ã £o, em contacto com a pele e por ingestÃ £o. R 21/22 ES: Nocivo en contacto con la piel y por ingestiÃ ³n. DA: Farlig ved hudkontakt og ved indtagelse.DE: Gesundheitsschaedlich bei Beruehrung mit der Haut und beim Verschlucken. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ² Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful in contact with skin and if swallowed. FR: Nocif par contact avec la peau et par ingestion. IT: Nocivo a contatto con la pelle e per ingestione. NL: Schadelijk bij aanraking met de huid en bij opname door de mond. PT: Nocivo em contacto com a pele e por ingestÃ £o. R 23/24 ES: TÃ ³xico por inhalaciÃ ³n y en contacto con la piel. DA: Giftig ved indaanding og ved hudkontakt. DE: Giftig beim Einatmen und bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Toxic by inhalation and in contact with skin. FR: Toxique par inhalation et par contact avec la peau. IT: Tossico per inalazione e contatto con la pelle. NL: Vergiftig bij inademing en bij aanraking met de huid. PT: TÃ ³xico por inalaÃ §Ã £o e em contacto com a pele. R 23/25 ES: TÃ ³xico por inhalaciÃ ³n y por ingestiÃ ³n. DA: Giftig ved indaanding og ved indtagelse. DE: Giftig beim Einatmen und Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic by inhalation and if swallowed. FR: Toxique par inhalation et par ingestion. IT: Tossico per inalazione e ingestione. NL: Vergiftig bij inademing en opname door de mond. PT: TÃ ³xico por inalaÃ §Ã £o e ingestÃ £o. R 23/24/25 ES: TÃ ³xico por inhalaciÃ ³n, por ingestiÃ ³n y en contacto con la piel. DA: Giftig ved indaanding, ved hudkontakt og ved indtagelse. DE: Giftig beim Einatmen, Verschlucken und Beruehrung mit der Haut. EL: Ã Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©, Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic by inhalation, in contact with skin and if swallowed. FR: Toxique par inhalation, par contact avec la peau et par ingestion. IT: Tossico per inalazione, contatto con la pelle e per ingestione. NL: Vergiftig bij inademing, opname door de mond en aanraking met de huid. PT: TÃ ³xico por inalaÃ §Ã £o, em contacto com a pele e por ingestÃ £o. R 24/25 ES: TÃ ³xico en contacto con la piel y por ingestiÃ ³n. DA: Giftig ved hudkontakt og ved indtagelse. DE: Giftig bei Beruehrung mit der Haut und beim Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic in contact with skin and if swallowed. FR: Toxique par contact avec la peau et par ingestion. IT: Tossico a contatto con la pelle e per ingestione. NL: Vergiftig bij aanraking met de huid en bij opname door de mond. PT: TÃ ³xico em contacto com a pele e por ingestÃ £o. R 26/27 ES: Muy tÃ ³xico por inhalaciÃ ³n y en contacto con la piel. DA: Meget giftig ved indaanding og ved hudkontakt. DE: Sehr giftig beim Einatmen und bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Very toxic by inhalation and in contact with skin. FR: TrÃ ¨s toxique par inhalation et par contact avec la peau. IT: Molto tossico per inalazione e contatto con la pelle. NL: Zeer vergiftig bij inademing en bij aanraking met de huid. PT: Muito tÃ ³xico por inalaÃ §Ã £o e em contacto com a pele. R 26/28 ES: Muy tÃ ³xico por inhalaciÃ ³n y por ingestiÃ ³n. DA: Meget giftig ved indaanding og ved indtagelse. DE: Sehr giftig beim Einatmen und Verschlucken. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic by inhalation and if swallowed. FR: TrÃ ¨s toxique par inhalation et par ingestion. IT: Molto tossico per inalazione e per ingestione. NL: Zeer vergiftig bij inademing en opname door de mond. PT: Muito tÃ ³xico por inalaÃ §Ã £o e ingestÃ £o. R 26/27/28 ES: Muy tÃ ³xico por inhalaciÃ ³n, por ingestiÃ ³n y en contacto con la piel. DA: Meget giftig ved indaanding, ved hudkontakt og ved indtagelse. DE: Sehr giftig beim Einatmen, Verschlucken und Beruehrung mit der Haut. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©, Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic by inhalation, in contact with skin and if swallowed. FR: TrÃ ¨s toxique par inhalation, par contact avec la peau et par ingestion. IT: Molto tossico per inalazione, contatto con la pelle e per ingestione. NL: Zeer vergiftig bij inademing, opname door de mond en aanraking met de huid. PT: Muito tÃ ³xico por inalaÃ §Ã £o, em contacto com a pele e por ingestÃ £o. R 27/28 ES: Muy tÃ ³xico en contacto con la piel y por ingestiÃ ³n. DA: Meget giftig ved hudkontakt og ved indtagelse. DE: Sehr giftig bei Beruehrung mit der Haut und beim Verschlucken. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic in contact with skin and if swallowed. FR: TrÃ ¨s toxique par contact avec la peau et par ingestion. IT: Molto tossico a contatto con la pelle e per ingestione. NL: Zeer vergiftig bij aanraking met de huid en bij opname door de mond. PT: Muito tÃ ³xico em contacto com a pele e por ingestÃ £o. R 36/37 ES: Irrita los ojos y las vÃ ­as respiratorias. DA: Irriterer oejnene og aandedraetsorganerne. DE: Reizt die Augen und die Atmungsorgane. EL: AAÃ ±aaÃ ¨ssaeaaÃ © Ã ´Ã ¡ Ã ¬UEÃ ´Ã ©Ã ¡ Ã ªÃ ¡Ã © Ã ´Ã ¯ Ã ¡Ã ­Ã ¡Ã °Ã ­aaÃ µÃ ³Ã ´Ã ©Ã ªue Ã ³Ã ½Ã ³Ã ´Ã §Ã ¬Ã ¡. EN: Irritating to eyes and respiratory system. FR: Irritant pour les yeux et les voies respiratoires. IT: Irritante per gli occhi e le vie respiratorie. NL: Irriterend voor de ogen en de ademhalingswegen. PT: Irritante para os olhos e vias respiratÃ ³rias. R 36/38 ES: Irrita los ojos y la piel. DA: Irriterer oejnene og huden. DE: Reizt die Augen und die Haut. EL: AAÃ ±aaÃ ¨ssaeaaÃ © Ã ´Ã ¡ Ã ¬UEÃ ´Ã ©Ã ¡ Ã ªÃ ¡Ã © Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Irritating to eyes and skin. FR: Irritant pour les yeux et la peau. IT: Irritante per gli occhi e la pelle. NL: Irriterend voor de ogen en de huid. PT: Irritante para os olhos e pele. R 36/37/38 ES: Irrita los ojos, la piel y las vÃ ­as respiratorias. DA: Irriterer oejnene, aandedraetsorganerne og huden. DE: Reizt die Augen, Atmungsorgane und die Haut. EL: AAÃ ±aaÃ ¨ssaeaaÃ © Ã ´Ã ¡ Ã ¬UEÃ ´Ã ©Ã ¡, Ã ´Ã ¯ Ã ¡Ã ­Ã ¡Ã °Ã ­aaÃ µÃ ³Ã ´Ã ©Ã ªue Ã ³Ã ½Ã ³Ã ´Ã §Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Irritating to eyes, respiratory system and skin. FR: Irritant pour les yeux, les voies respiratoires et la peau. IT: Irritante per gli occhi, le vie respiratorie e la pelle. NL: Irriterend voor de ogen, de ademhalingswegen en de huid. PT: Irritante para os olhos, vias respiratÃ ³rias e pele. R 37/38 ES: Irrita las vÃ ­as respiratorias y la piel. DA: Irriterer aandedraetsorganerne og huden. DE: Reizt die Atmungsorgane und die Haut. EL: AAÃ ±aaÃ ¨ssaeaaÃ © Ã ´Ã ¯ Ã ¡Ã ­Ã ¡Ã °Ã ­aaÃ µÃ ³Ã ´Ã ©Ã ªue Ã ³Ã ½Ã ³Ã ´Ã §Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Irritating to respiratory system and skin. FR: Irritant pour les voies respiratoires et la peau. IT: Irritante per le vie respiratorie e la pelle. NL: Irriterend voor de ademhalingswegen en de huid. PT: Irritante para as vias respiratÃ ³rias e pele. R 39/23 ES: TÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n. DA: Giftig: fare for varig alvorlig skade paa helbred ved indaanding. DE: Giftig: ernste Gefahr irreversiblen Schadens durch Einatmen. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Toxic: danger of very serious irreversible effects through inhalation. FR: Toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation. IT: Tossico: pericolo di effetti irreversibili molto gravi per inalazione. NL: Vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing. PT: TÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §Ã £o. R 39/24 ES: TÃ ³xico: peligro de efectos irreversibles muy graves por contacto con la piel. DA: Giftig: fare for varig alvorlig skade paa helbred ved hudkontakt. DE: Giftig: ernste Gefahr irreversiblen Schadens bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Toxic: danger of very serious irreversible effects in contact with skin. FR: Toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par contact avec la peau. IT: Tossico: pericolo di effetti irreversibili molto gravi a contatto con la pelle. NL: Vergiftig: gevaar voor ernstige onherstelbare effecten bij aanraking met de huid. PT: TÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves em contacto com a pele. R 39/25 ES: TÃ ³xico: peligro de efectos irreversibles muy graves por ingestiÃ ³n. DA: Giftig: fare for varig alvorlig skade paa helbred ved indtagelse. DE: Giftig: ernste Gefahr irreversiblen Schadens durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of very serious irreversible effects if swallowed. FR: Toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par ingestion. IT: Tossico: pericolo di effetti irreversibili molto gravi per ingestione. NL: Vergiftig: gevaar voor ernstige onherstelbare effecten bij opname door de mond. PT: TÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por ingestÃ £o. R 39/23/24 ES: TÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n y contacto con la piel. DA: Giftig: fare for varig alvorlig skade paa helbred ved indaanding og hudkontakt. DE: Giftig: ernste Gefahr irreversiblen Schadens durch Einatmen und bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Toxic: danger of very serious irreversible effects through inhalation and in contact with skin. FR: Toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation et par contact avec la peau. IT: Tossico: pericolo di effetti irreversibili molto gravi per inalazione e a contatto con la pelle. NL: Vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing en aanraking met de huid. PT: TÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §Ã £o e em contacto com a pele. R 39/23/25 ES: TÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n e ingestiÃ ³n. DA: Giftig: fare for varig alvorlig skade paa helbred ved indaanding og indtagelse. DE: Giftig: ernste Gefahr irreversiblen Schadens durch Einatmen und durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of very serious irreversible effects through inhalation and if swallowed. FR: Toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation et par ingestion. IT: Tossico: pericolo di effetti irreversibili molto gravi per inalazione ed ingestione. NL: Vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing en opname door de mond. PT: TÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §Ã £o e ingestÃ £o. R 39/24/25 ES: TÃ ³xico: peligro de efectos irreversibles muy graves por contacto con la piel e ingestiÃ ³n. DA: Giftig: fare for varig alvorlig skade paa helbred ved hudkontakt og indtagelse. DE: Giftig: ernste Gefahr irreversiblen Schadens bei Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of very serious irreversible effects in contact with skin and if swallowed. FR: Toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par contact avec la peau et par ingestion. IT: Tossico: pericolo di effetti irreversibili molto gravi a contatto con la pelle e per ingestione. NL: Vergiftig: gevaar voor ernstige onherstelbare effecten bij aanraking met de huid en opname door de mond. PT: TÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves em contacto com a pele e por ingestÃ £o. R 39/23/24/25 ES: TÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n, contacto con la piel e ingestiÃ ³n. DA: Giftig: fare for varig alvorlig skade paa helbred ved indaanding, hudkontakt og indtagelse. DE: Giftig: ernste Gefahr irreversiblen Schadens durch Einatmen, Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©, Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of very serious irreversible effects through inhalation, in contact with skin and if swallowed. FR: Toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation, par contact avec la peau et par ingestion. IT: Tossico: pericolo di effetti irreversibili molto gravi per inalazione, a contatto con la pelle e per ingestione. NL: Vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing, aanraking met de huid en opname door de mond. PT: TÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §Ã £o, em contacto com a pele e por ingestÃ £o. R 39/26 ES: Muy tÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n. DA: Meget giftig: fare for varig alvorlig skade paa helbred ved indaanding. DE: Sehr giftig: ernste Gefahr irreversiblen Schadens durch Einatmen. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Very toxic: danger of very serious irreversible effects through inhalation. FR: TrÃ ¨s toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation. IT: Molto tossico: pericolo di effetti irreversibili molto gravi per inalazione. NL: Zeer vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing. PT: Muito tÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §Ã £o. R 39/27 ES: Muy tÃ ³xico: peligro de efectos irreversibles muy graves por contacto con la piel. DA: Meget giftig: fare for varig alvorlig skade paa helbred ved hudkontakt. DE: Sehr giftig: ernste Gefahr irreversiblen Schadens bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Very toxic: danger of very serious irreversible effects in contact with skin. FR: TrÃ ¨s toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par contact avec la peau. IT: Molto tossico: pericolo di effetti irreversibili molto gravi a contatto con la pelle. NL: Zeer vergiftig: gevaar voor ernstige onherstelbare effecten bij aanraking met de huid. PT: Muito tÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves em contacto com a pele. R 39/28 ES: Muy tÃ ³xico: peligro de efectos irreversibles muy graves por ingestiÃ ³n. DA: Meget giftig: fare for varig alvorlig skade paa helbred ved indtagelse. DE: Sehr giftig: ernste Gefahr irreversiblen Schadens durch Verschlucken. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic: danger of very serious irreversible effects if swallowed. FR: TrÃ ¨s toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par ingestion. IT: Molto tossico: pericolo di effetti irreversibili molto gravi per ingestione. NL: Zeer vergiftig: gevaar voor ernstige onherstelbare effecten bij opname door de mond. PT: Muito tÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por ingestÃ £o. R 39/26/27 ES: Muy tÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n y contacto con la piel. DA: Meget giftig: fare for varig alvorlig skade paa helbred ved indaanding og hudkontakt. DE: Sehr giftig: ernste Gefahr irreversiblen Schadens durch Einatmen und bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Very toxic: danger of very serious irreversible effects through inhalation and in contact with skin. FR: TrÃ ¨s toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation et par contact avec la peau. IT: Molto tossico: pericolo di effetti irreversibili molto gravi per inalazione e a contatto con la pelle. NL: Zeer vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing en aanraking met de huid. PT: Muito tÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §Ã £o e em contacto com a pele. R 39/26/28 ES: Muy tÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n e ingestiÃ ³n. DA: Meget giftig: fare for varig alvorlig skade paa helbred ved indaanding og indtagelse. DE: Sehr giftig: ernste Gefahr irreversiblen Schadens durch Einatmen und durch Verschlucken. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic: danger of very serious irreversible effects through inhalation and if swallowed. FR: TrÃ ¨s toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation et par ingestion. IT: Molto tossico: pericolo di effetti irreversibili molto gravi per inalazione ed ingestione. NL: Zeer vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing en opname door de mond. PT: Muito tÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §Ã £o e ingestÃ £o. R 39/27/28 ES: Muy tÃ ³xico: peligro de efectos irreversibles muy graves por contacto con la piel e ingestiÃ ³n. DA: Meget giftig: fare for varig alvorlig skade paa helbred ved hudkontakt og indtagelse. DE: Sehr giftig: ernste Gefahr irreversiblen Schadens bei Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic: danger of very serious irreversible effects in contact with skin and if swallowed. FR: TrÃ ¨s toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par contact avec la peau et par ingestion. IT: Molto tossico: pericolo di effetti irreversibili molto gravi a contatto con la pelle e per ingestione. NL: Zeer vergiftig: gevaar voor ernstige onherstelbare effecten bij aanraking met de huid en opname door de mond. PT: Muito tÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves em contacto com a pele e por ingestÃ £o. R 39/26/27/28 ES: Muy tÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n, contacto con la piel e ingestiÃ ³n. DA: Meget giftig: fare for varig alvorlig skade paa helbred ved indaanding, hudkontakt og indtagelse. DE: Sehr giftig: ernste Gefahr irreversiblen Schadens durch Einatmen, Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©, Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic: danger of very serious irreversible effects through inhalation, in contact with skin and if swallowed. FR: TrÃ ¨s toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation, par contact avec la peau et par ingestion. IT: Molto tossico: pericolo di effetti irreversibili molto gravi per inalazione, a contatto con la pelle e per ingestione. NL: Zeer vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing, aanraking met de huid en opname door de mond. PT: Muito tÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §Ã £o, em contacto com a pele e por ingestÃ £o. R 40/20 ES: Nocivo: posibilidad de efectos irreversibles por inhalaciÃ ³n. DA: Farlig: mulighed for varig skade paa helbred ved indaanding. DE: Gesundheitsschaedlich: Moeglichkeit irreversiblen Schadens durch Einatmen. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ²: Ã °Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Harmful: possible risk of irreversible effects through inhalation. FR: Nocif: possibilitÃ © d'effets irrÃ ©versibles par inhalation. IT: Nocivo: possibilitÃ di effetti irreversibili per inalazione. NL: Schadelijk: bij inademing zijn onherstelbare effecten niet uitgesloten. PT: Nocivo: possibilidade de efeitos irreversÃ ­veis por inalaÃ §Ã £o. R 40/21 ES: Nocivo: posibilidad de efectos irreversibles en contacto con la piel.DA: Farlig: mulighed for varig skade paa helbred ved hudkontakt. DE: Gesundheitsschaedlich: Moeglichkeit irreversiblen Schadens bei Beruehrung mit der Haut. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ²: Ã °Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Harmful: possible risk of irreversible effects in contact with skin. FR: Nocif: possibilitÃ © d'effets irrÃ ©versibles par contact avec la peau. IT: Nocivo: possibilitÃ di effetti irreversibili a contatto con la pelle. NL: Schadelijk: bij aanraking met de huid zijn onherstelbare effecten niet uitgesloten. PT: Nocivo: possibilidade de efeitos irreversÃ ­veis em contacto com a pele. R 40/22 ES: Nocivo: posibilidad de efectos irreversibles por ingestiÃ ³n. DA: Farlig: mulighed for varig skade paa helbred ved indtagelse. DE: Gesundheitsschaedlich: Moeglichkeit irreversiblen Schadens durch Verschlucken. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ²: Ã °Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful: possible risk of irreversible effects if swallowed. FR: Nocif: possibilitÃ © d'effets irrÃ ©versibles par ingestion. IT: Nocivo: possibilitÃ di effetti irreversibili per ingestione. NL: Schadelijk: bij opname door de mond zijn onherstelbare effecten niet uitgesloten. PT: Nocivo: possibilidade de efeitos irreversÃ ­veis por ingestÃ £o. R 40/20/21 ES: Nocivo: posibilidad de efectos irreversibles por inhalaciÃ ³n y contacto con la piel. DA: Farlig: mulighed for varig skade paa helbred ved indaanding og hudkontakt. DE: Gesundheitsschaedlich: Moeglichkeit irreversiblen Schadens durch Einatmen und bei Beruehrung mit der Haut. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ²: Ã °Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Harmful: possible risk of irreversible effects through inhalation and in contact with skin. FR: Nocif: possibilitÃ © d'effets irrÃ ©versibles par inhalation et par contact avec la peau. IT: Nocivo: possibilitÃ di effetti irreversibili per inalazione e a contatto con la pelle. NL: Schadelijk: bij inademing en aanraking met de huid zijn onherstelbare effecten niet uitgesloten. PT: Nocivo: possibilidade de efeitos irreversÃ ­veis por inalaÃ §Ã £o e em contacto com a pele. R 40/20/22 ES: Nocivo: Posibilidad de efectos irreversibles por inhalaciÃ ³n e ingestiÃ ³n. DA: Farlig: mulighed for varig skade paa helbred ved indaanding og indtagelse. DE: Gesundheitsschaedlich: Moeglichkeit irreversiblen Schadens durch Einatmen und durch Verschlucken. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ²: Ã °Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful: possible risk of irreversible effects through inhalation and if swallowed. FR: Nocif: possibilitÃ © d'effets irrÃ ©versibles par inhalation et par ingestion. IT: Nocivo: possibilitÃ di effetti irreversibili per inalazione ed ingestione. NL: Schadelijk: bij inademing en opname door de mond zijn onherstelbare effecten niet uitgesloten. PT: Nocivo: possibilidade de efeitos irreversÃ ­veis por inalaÃ §Ã £o e ingestÃ £o. R 40/21/22 ES: Nocivo: posibilidad de efectos irreversibles en contacto con la piel e ingestiÃ ³n. DA: Farlig: mulighed for varig skade paa helbred ved hudkontakt og indtagelse. DE: Gesundheitsschaedlich: Moeglichkeit irreversiblen Schadens bei Beruehrung mit der Haut und durch Verschlucken. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ²: Ã °Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful: possible risk of irreversible effects in contact with skin and if swallowed. FR: Nocif: possibilitÃ © d'effets irrÃ ©versibles par contact avec la peau et par ingestion. IT: Nocivo: possibilitÃ di effetti irreversibili a contatto con la pelle e per ingestione. NL: Schadelijk: bij aanraking met de huid en opname door de mond zijn onherstelbare effecten niet uitgesloten. PT: Nocivo: possibilidade de efeitos irreversÃ ­veis em contacto com a pele e por ingestÃ £o. R 40/20/21/22 ES: Nocivo: posibilidad de efectos irreversibles por inhalaciÃ ³n, contacto con la piel e ingestiÃ ³n. DA: Farlig: mulighed for varig skade paa helbred ved indaanding, hudkontakt og indtagelse. DE: Gesundheitsschaedlich: Moeglichkeit irreversiblen Schadens durch Einatmen, Beruehrung mit der Haut und durch Verschlucken. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ²: Ã °Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©, Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ².EN: Harmful: possible risk of irreversible effects through inhalation, in contact with skin and if swallowed. FR: Nocif: possibilitÃ © d'effets irrÃ ©versibles par inhalation, par contact avec la peau et par ingestion. IT: Nocivo: possibilitÃ di effetti irreversibili per inalazione, a contatto con la pelle e per ingestione. NL: Schadelijk: bij inademing, aanraking met de huid en opname door de mond zijn onherstelbare effecten niet uitgesloten. PT: Nocivo: possibilidade de efeitos irreversÃ ­veis por inalaÃ §Ã £o, em contacto com a pele e por ingestÃ £o. R 42/43 ES: Posibilidad de sensibilizaciÃ ³n por inhalaciÃ ³n y en contacto con la piel. DA: Kan give overfoelsomhed ved indaanding og ved kontakt med huden. DE: Sensibilisierung durch Einatmen und Hautkontakt moeglich. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © aaÃ µÃ ¡Ã ©Ã ³Ã ¨Ã §Ã ´Ã ¯Ã °Ã ¯ssÃ §Ã ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: May cause sensitization by inhalation and skin contact. FR: Peut entraÃ ®ner une sensibilisation par inhalation et par contact avec la peau. IT: PuÃ ² provocare sensibilizzazione per inalazione e contatto con la pelle. NL: Kan overgevoeligheid veroorzaken bij inademing of contact met de huid. PT: Pode causar sensibilizaÃ §Ã £o por inalaÃ §Ã £o e em contacto com a pele. R 48/20 ES: Nocivo: riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada por inhalaciÃ ³n. DA: Farlig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding. DE: Gesundheitsschaedlich: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ²: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Harmful: danger of serious damage to health by prolonged exposure through inhalation. FR: Nocif: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation. IT: Nocivo: pericolo di gravi danni per la salute in caso di esposizione prolungata per inalazione. NL: Schadelijk: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing. PT: Nocivo: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §Ã £o prolongada por inalaÃ §Ã £o. R 48/21 ES: Nocivo: riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada por contacto con la piel. DA: Farlig: alvorlig sundhedsfare ved laengere tids paavirkning ved hudkontakt. DE: Gesundheitsschaedlich: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Beruehrung mit der Haut. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ²: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Harmful: danger of serious damage to health by prolonged exposure in contact with skin. FR: Nocif: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par contact avec la peau. IT: Nocivo: pericolo di gravi danni alla salute in caso di esposizione prolungata a contatto con la pelle. NL: Schadelijk: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij aanraking met de huid. PT: Nocivo: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §Ã £o prolongada em contacto com a pele. R 48/22 ES: Nocivo: riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada por ingestiÃ ³n. DA: Farlig: alvorlig sundhedsfare ved laengere tids paavirkning ved indtagelse. DE: Gesundheitsschaedlich: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Verschlucken. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ²: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful: danger of serious damage to health by prolonged exposure if swallowed. FR: Nocif: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par ingestion. IT: Nocivo: pericolo di gravi danni alla salute in caso di esposizione prolungata per ingestione. NL: Schadelijk: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij opname door de mond. PT: Nocivo: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §Ã £o prolongada por ingestÃ £o. R 48/20/21 ES: Nocivo: riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada por inhalaciÃ ³n y contacto con la piel. DA: Farlig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding og hudkontakt. DE: Gesundheitsschaedlich: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen und durch Beruehrung mit der Haut. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ²: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Harmful: danger of serious damage to health by prolonged exposure through inhalation and in contact with skin. FR: Nocif: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation et par contact avec la peau. IT: Nocivo: pericolo di gravi danni alla salute in caso di esposizione prolungata per inalazione e a contatto con la pelle. NL: Schadelijk: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing en aanraking met de huid. PT: Nocivo: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §Ã £o prolongada por inalaÃ §Ã £o e em contacto com a pele. R 48/20/22 ES: Nocivo: riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada por inhalaciÃ ³n e ingestiÃ ³n. DA: Farlig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding og indtagelse. DE: Gesundheitsschaedlich: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen und durch Verschlucken. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ²: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful: danger of serious damage to health by prolonged exposure through inhalation and if swallowed. FR: Nocif: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation et par ingestion. IT: Nocivo: pericolo di gravi danni alla salute in caso di esposizione prolungata per inalazione e ingestione. NL: Schadelijk: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing en opname door de mond. PT: Nocivo: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §Ã £o prolongada por inalaÃ §Ã £o e ingestÃ £o. R 48/21/22 ES: Nocivo: riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada por contacto con la piel e ingestiÃ ³n. DA: Farlig: alvorlig sundhedsfare ved laengere tids paavirkning ved hudkontakt og indtagelse. DE: Gesundheitsschaedlich: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Beruehrung mit der Haut und durch Verschlucken. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ²: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful: danger of serious damage to health by prolonged exposure in contact with skin and if swallowed. FR: Nocif: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par contact avec la peau et par ingestion. IT: Nocivo: pericolo di gravi danni alla salute in caso di esposizione prolungata a contatto con la pelle e per ingestione. NL: Schadelijk: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij aanraking met de huid en opname door de mond. PT: Nocivo: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §Ã £o prolongada em contacto com a pele e por ingestÃ £o. R 48/20/21/22 ES: Nocivo: riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada por inhalaciÃ ³n, contacto con la piel e ingestiÃ ³n. DA: Farlig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding, hudkontakt og indtagelse. DE: Gesundheitsschaedlich: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen, Beruehrung mit der Haut und durch Verschlucken. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ²: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©, Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful: danger of serious damage to health by prolonged exposure through inhalation, in contact with skin and if swallowed. FR: Nocif: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation, par contact avec la peau et par ingestion. IT: Nocivo: pericolo di gravi danni alla salute in caso di esposizione prolungata per inalazione, a contatto con la pelle e per ingestione. NL: Schadelijk: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing, aanraking met de huid en opname door de mond. PT: Nocivo: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §Ã £o prolongada por inalaÃ §Ã £o, em contacto com a pele e por ingestÃ £o. R 48/23 ES: TÃ ³xico: riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada por inhalaciÃ ³n. DA: Giftig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding. DE: Giftig: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Toxic: danger of serious damage to health by prolonged exposure through inhalation. FR: Toxique: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation. IT: Tossico: pericolo di gravi danni alla salute in caso di esposizione prolungata per inalazione. NL: Vergiftig: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing. PT: TÃ ³xico: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §Ã £o prolongada por inalaÃ §Ã £o. R 48/24 ES: TÃ ³xico: riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada por contacto con la piel. DA: Giftig: alvorlig sundhedsfare ved laengere tids paavirkning ved hudkontakt. DE: Giftig: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Beruehrung mit der Haut. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Toxic: danger of serious damage to health by prolonged exposure in contact with skin. FR: Toxique: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par contact avec la peau. IT: Tossico: pericolo di gravi danni alla salute in caso di esposizione prolungata a contatto con la pelle. NL: Vergiftig: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij aanraking met de huid. PT: TÃ ³xico: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §Ã £o prolongada em contacto com a pele. R 48/25 ES: TÃ ³xico: riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada por ingestiÃ ³n. DA: Giftig: alvorlig sundhedsfare ved laengere tids paavirkning ved indtagelse. DE: Giftig: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of serious damage to health by prolonged exposure if swallowed. FR: Toxique: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par ingestion. IT: Tossico: pericolo di gravi danni alla salute in caso di esposizione prolungata per ingestione. NL: Vergiftig: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij opname door de mond. PT: TÃ ³xico: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §Ã £o prolongada por ingestÃ £o. R 48/23/24 ES: TÃ ³xico: riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada por inhalaciÃ ³n y contacto con la piel. DA: Giftig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding og hudkontakt. DE: Giftig: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen und durch Beruehrung mit der Haut. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Toxic: danger of serious damage to health by prolonged exposure through inhalation and in contact with skin. FR: Toxique: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation et par contact avec la peau. IT: Tossico: pericolo di gravi danni alla salute in caso di esposizione prolungata per inalazione e a contatto con la pelle. NL: Vergiftig: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing en aanraking met de huid. PT: TÃ ³xico: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §Ã £o prolongada por inalaÃ §Ã £o e em contacto com a pele. R 48/23/25 ES: TÃ ³xico: riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada por inhalaciÃ ³n e ingestiÃ ³n. DA: Giftig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding og indtagelse. DE: Giftig: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen und durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of serious damage to health by prolonged exposure through inhalation and if swallowed. FR: Toxique: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation et par ingestion. IT: Tossico: pericolo di gravi danni alla salute in caso di esposizione prolungata per inalazione ed ingestione. NL: Vergiftig: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing en opname door de mond. PT: TÃ ³xico: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §Ã £o prolongada por inalaÃ §Ã £o e ingestÃ £o. R 48/24/25 ES: TÃ ³xico: riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada por contacto con la piel e ingestiÃ ³n. DA: Giftig: alvorlig sundhedsfare ved laengere tids paavirkning ved hudkontakt og indtagelse. DE: Giftig: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of serious damage to health by prolonged exposure in contact with skin and if swallowed. FR: Toxique: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par contact avec la peau et par ingestion. IT: Tossico: pericolo di gravi danni alla salute in caso di esposizione prolungata a contatto con la pelle e per ingestione. NL: Vergiftig: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij aanraking met de huid en opname door de mond. PT: TÃ ³xico: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §Ã £o prolongada em contacto com a pele e por ingestÃ £o. R 48/23/24/25 ES: TÃ ³xico: riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada por inhalaciÃ ³n, contacto con la piel e ingestiÃ ³n. DA: Giftig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding, hudkontakt og indtagelse. DE: Giftig: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen, Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©, Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of serious damage to health by prolonged exposure through inhalation, in contact with skin and if swallowed. FR: Toxique: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation, par contact avec la peau et par ingestion. IT: Tossico: pericolo di gravi danni alla salute in caso di esposizione prolungata per inalazione, a contatto con la pelle e per ingestione. NL: Vergiftig: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing, aanraking met de huid en opname door de mond. PT: TÃ ³xico: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §Ã £o prolongada por inalaÃ §Ã £o, em contacto com a pele e por ingestÃ £o. R 50/53 ES: Muy tÃ ³xico para los organismos acuÃ ¡ticos, puede provocar a largo plazo efectos negativos en el medio ambiente acuÃ ¡tico. DA: Meget giftig for organismer, der lever i vand; kan foraarsage uoenskede langtidsvirkninger i vandmiljoeet. DE: Sehr giftig fuer Wasserorganismen, kann in Gewaessern laengerfristig schaedliche Wirkungen haben. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue Ã £Ã ©Ã ¡ Ã ´Ã ¯Ã µÃ ² Ã µaeÃ ±ueÃ ¢Ã ©Ã ¯Ã µÃ ² Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ², Ã ¬Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã ¬Ã ¡Ã ªÃ ±Ã ¯Ã ·Ã ±ueÃ ­Ã ©aaÃ ² aeÃ µÃ ³Ã ¬aaÃ ­aassÃ ² aaÃ °Ã ©Ã °Ã ´Ã ¾Ã ³aaÃ ©Ã ² Ã ³Ã ´Ã ¯ Ã µaeUEÃ ´Ã ©Ã ­Ã ¯ Ã °aaÃ ±Ã ©Ã ¢UEÃ «Ã «Ã ¯Ã ­. EN: Very toxic to aquatic organisms, may cause long-term adverse effects in the aquatic environment. FR: TrÃ ¨s toxique pour les organismes aquatiques, peut entraÃ ®ner des effets nÃ ©fastes Ã long terme pour l'environnement aquatique. IT: Altamente tossico per gli organismi acquatici, puÃ ² provocare a lungo termine effetti negativi per l'ambiente acquatico. NL: Zeer vergiftig voor in het water levende organismen; kan in het aquatisch milieu op lange termijn schadelijke effecten veroorzaken. PT: Muito tÃ ³xico para os organismos aquÃ ¡ticos, podendo causar efeitos nefastos a longo prazo no ambiente aquÃ ¡tico. R 51/53 ES: TÃ ³xico para los organismos acuÃ ¡ticos, puede provocar a largo plazo efectos negativos en el medio ambiente acuÃ ¡tico. DA: Giftig for organismer, der lever i vand; kan foraarsage uoenskede langtidsvirkninger i vandmiljoeet. DE: Giftig fuer Wasserorganismen, kann in Gewaessern laengerfristig schaedliche Wirkungen haben. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã £Ã ©Ã ¡ Ã ´Ã ¯Ã µÃ ² Ã µaeÃ ±ueÃ ¢Ã ©Ã ¯Ã µÃ ² Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ², Ã ¬Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã ¬Ã ¡Ã ªÃ ±Ã ¯Ã ·Ã ±ueÃ ­Ã ©aaÃ ² aeÃ µÃ ³Ã ¬aaÃ ­aassÃ ² aaÃ °Ã ©Ã °Ã ´Ã ¾Ã ³aaÃ ©Ã ² Ã ³Ã ´Ã ¯ Ã µaeUEÃ ´Ã ©Ã ­Ã ¯ Ã °aaÃ ±Ã ©Ã ¢UEÃ «Ã «Ã ¯Ã ­. EN: Toxic to aquatic organisms, may cause long-term adverse effects in the aquatic environment. FR: Toxique pour les organismes aquatiques, peut entraÃ ®ner des effets nÃ ©fastes Ã long terme pour l'environnement aquatique. IT: Tossico per gli organismi acquatici, puÃ ² provocare a lungo termine effetti negativi per l'ambiente acquatico. NL: Vergiftig voor in het water levende organismen; kan in het aquatisch milieu op lange termijn schadelijke effecten veroorzaken. PT: TÃ ³xico para os organismos aquÃ ¡ticos, podendo causar efeitos nefastos a longo prazo no ambiente aquÃ ¡tico. R 52/53 ES: Nocivo para los organismos acuÃ ¡ticos, puede provocar a largo plazo efectos negativos en el medio ambiente acuÃ ¡tico. DA: Skadelig for organismer, der lever i vand; kan foraarsage uoenskede langtidsvirkninger i vandmiljoeet. DE: Schaedlich fuer Wasserorganismen, kann in Gewaessern laengerfristig schaedliche Wirkungen haben. EL: AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ² Ã £Ã ©Ã ¡ Ã ´Ã ¯Ã µÃ ² Ã µaeÃ ±ueÃ ¢Ã ©Ã ¯Ã µÃ ² Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ², Ã ¬Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã ¬Ã ¡Ã ªÃ ±Ã ¯Ã ·Ã ±ueÃ ­Ã ©aaÃ ² aeÃ µÃ ³Ã ¬aaÃ ­aassÃ ² aaÃ °Ã ©Ã °Ã ´Ã ¾Ã ³aaÃ ©Ã ² Ã ³Ã ´Ã ¯ Ã µaeUEÃ ´Ã ©Ã ­Ã ¯ Ã °aaÃ ±Ã ©Ã ¢UEÃ «Ã «Ã ¯Ã ­. EN: Harmful to aquatic organisms, may cause long-term adverse effects in the aquatic environment. FR: Nocif pour les organismes aquatiques, peut entraÃ ®ner des effets nÃ ©fastes Ã long terme pour l'environnement aquatique. IT: Nocivo per gli organismi acquatici, puÃ ² provocare a lungo termine effetti negativi per l'ambiente acquatico. NL: Schadelijk voor in het water levende organismen; kan in het aquatisch milieu op lange termijn schadelijke effecten veroorzaken. PT: Nocivo para os organismos aquÃ ¡ticos, podendo causar efeitos nefastos a longo prazo no ambiente aquÃ ¡tico. ANEXO III - BILAG III - ANHANG III - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã  - ANNEX III - ANNEXE III - ALLEGATO III - BIJLAGE III - ANEXO III ANEXO IV Consejos de prudencia relativos a las sustancias y preparados peligrosos BILAG IV Forsigtighedsregler for farlige stoffer og praeparater ANHANG IV Sicherheitsratschlaege fuer gefaehrliche Stoffe und Zubereitungen Ã Ã Ã Ã Ã Ã Ã Ã Ã  IV Ã aeÃ §Ã £ssaaÃ ² Ã ¡Ã ³oeÃ ¡Ã «Ã ¯Ã ½Ã ² Ã ·Ã ±Ã Ã ³Ã §Ã ² Ã °Ã ¯Ã µ Ã ¡oeÃ ¯Ã ±Ã ¯Ã ½Ã ­ aaÃ °Ã ©Ã ªssÃ ­aeÃ µÃ ­aaÃ ² Ã ·Ã §Ã ¬Ã ©Ã ªÃ Ã ² Ã ¯Ã µÃ ³ssaaÃ ² Ã ªÃ ¡Ã © Ã °Ã ¡Ã ±Ã ¡Ã ³Ã ªaaÃ µUEÃ ³Ã ¬Ã ¡Ã ´Ã ¡ ANNEX IV Safety advice concerning dangerous substances and preparations ANNEXE IV Conseils de prudence concernant les substances et prÃ ©parations dangereuses ALLEGATO IV Consigli di prudenza riguardanti le sostanze e preparati pericolosi BIJLAGE IV Veiligheidsaanbevelingen met betrekking tot gevaarlijke stoffen en preparaten ANEXO IV Conselhos de prudÃ ªncia relativos a substÃ ¢ncias e preparaÃ §Ã µes perigosas S 1 ES: ConsÃ ©rvese bajo llave. DA: Opbevares under laas. DE: Unter Verschluss aufbewahren. EL: Ã Ã ¡ oeÃ µÃ «UEÃ ³Ã ³aaÃ ´Ã ¡Ã © Ã ªÃ «aaÃ ©aeÃ ¹Ã ¬Ã Ã ­Ã ¯. EN: Keep locked up. FR: Conserver sous clÃ ©. IT: Conservare sotto chiave. NL: Achter slot bewaren. PT: Guardar fechado Ã chave. S 2 ES: MantÃ ©ngase fuera del alcance de los niÃ ±os. DA: Opbevares utilgaengeligt for boern. DE: Darf nicht in die Haende von Kindern gelangen. EL: Ã Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue Ã °Ã ¡Ã ©aeÃ ©UE. EN: Keep out of the reach of children. FR: Conserver hors de la portÃ ©e des enfants. IT: Conservare fuori della portata dei bambini. NL: Buiten bereik van kinderen bewaren. PT: Manter fora do alcance das crianÃ §as. S 3 ES: ConsÃ ©rvese en lugar fresco. DA: Opbevares koeligt. DE: Kuehl aufbewahren. EL: Ã Ã ¡ oeÃ µÃ «UEÃ ³Ã ³aaÃ ´Ã ¡Ã © Ã ³aa aeÃ ±Ã ¯Ã ³aaÃ ±ue Ã ¬Ã Ã ±Ã ¯Ã ². EN: Keep in a cool place. FR: Conserver dans un endroit frais. IT: Conservare in luogo fresco. NL: Op een koele plaats bewaren. PT: Guardar em lugar fresco. S 4 ES: MantÃ ©ngase lejos de locales habitados. DA: Maa ikke opbevares i naerheden af beboelse. DE: Von Wohnplaetzen fernhalten. EL: Ã Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue Ã ªÃ ¡Ã ´Ã ¯Ã ©Ã ªÃ §Ã ¬Ã Ã ­Ã ¯Ã µÃ ² Ã ·Ã ¾Ã ±Ã ¯Ã µÃ ². EN: Keep away from living quarters. FR: Conserver Ã l'Ã ©cart de tout local d'habitation. IT: Conservare lontano da locali di abitazione. NL: Verwijderd van woonruimten opbergen. PT: Manter fora de qualquer zona de habitaÃ §Ã £o. S 5 ES: ConsÃ ©rvese en . . . (lÃ ­quido apropiado a especificar por el fabricante). DA: Opbevares under . . . (en egnet vaeske, som angives af fabikanten). DE: Unter . . . aufbewahren (geeignete Fluessigkeit vom Hersteller anzugeben). EL: Ã Ã ¡ aeÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ´Ã ¯ Ã °aaÃ ±Ã ©aaÃ ·ueÃ ¬aaÃ ­Ã ¯ Ã ¬Ã Ã ³Ã ¡ Ã ³aa . . . (Ã ´Ã ¯ aassaeÃ ¯Ã ² Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã ¯Ã µ Ã µÃ £Ã ±Ã ¯Ã ½ Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue). EN: Keep contents under . . . (appropriate liquid to be specified by the manufacturer). FR: Conserver sous . . . (liquide appropriÃ © Ã spÃ ©cifier par le fabricant). IT: Conservare sotto . . . (liquido appropriato da indicarsi da parte del fabbricante). NL: Onder . . . houden. [geschikte vloeistof aan te geven door fabrikant]. PT: Manter sob . . . (lÃ ­quido apropriado a especificar pelo produtor). S 6 ES: ConsÃ ©rvese en . . . (gas inerte a especificar por el fabricante). DA: Opbevares under . . . (en inaktiv gas, som angives af fabrikanten). DE: Unter . . . aufbewahren (inertes Gas vom Hersteller anzugeben). EL: Ã Ã ¡ aeÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ³aa Ã ¡Ã ´Ã ¬ueÃ ³oeÃ ¡Ã ©Ã ±Ã ¡ . . . (Ã ´Ã ¯ aassaeÃ ¯Ã ² Ã ´Ã ¯Ã µ Ã ¡aeÃ ±Ã ¡Ã ­Ã ¯Ã ½Ã ² Ã ¡aaÃ ±ssÃ ¯Ã µ Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue). EN: Keep under . . . (inert gas to be specified by the manufacturer). FR: Conserver sous . . . (gaz inerte Ã spÃ ©cifier par le fabricant). IT: Conservare sotto . . . (gas inerte da indicarsi da parte del fabbricante). NL: Onder . . . houden. [inert gas aan te geven door fabrikant]. PT: Manter sob . . . (gÃ ¡s inerte a especificar pelo produtor). S 7 ES: MantÃ ©ngase el recipiente bien cerrado. DA: Emballagen skal holdes taet lukket. DE: Behaelter dicht geschlossen halten. EL: Ã Ã ¯ aeÃ ¯Ã ·aassÃ ¯ Ã ­Ã ¡ aeÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © aaÃ ±Ã ¬Ã §Ã ´Ã ©Ã ªUE Ã ªÃ «aaÃ ©Ã ³Ã ¬Ã Ã ­Ã ¯. EN: Keep container tightly closed. FR: Conserver le rÃ ©cipient bien fermÃ ©. IT: Conservare il recipiente ben chiuso. NL: In goed gesloten verpakking bewaren. PT: Manter o recipiente bem fechado. S 8 ES: MantÃ ©ngase el recipiente en lugar seco. DA: Emballagen skal opbevares toert. DE: Behaelter trocken halten. EL: Ã Ã ¯ aeÃ ¯Ã ·aassÃ ¯ Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´aaÃ ½aaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã §Ã ­ Ã µÃ £Ã ±Ã ¡Ã ³ssÃ ¡. EN: Keep container dry. FR: Conserver le rÃ ©cipient Ã l'abri de l'humiditÃ ©. IT: Conservare al riparo dall'umiditÃ . NL: Verpakking droog houden. PT: Manter o recipiente ao abrigo da humidade. S 9 ES: ConsÃ ©rvese el recipiente en lugar bien ventilado. DA: Emballagen skal opbevares paa et godt ventileret sted. DE: Behaelter an einem gut geluefteten Ort aufbewahren. EL: Ã Ã ¯ aeÃ ¯Ã ·aassÃ ¯ Ã ­Ã ¡ aeÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ³aa Ã ªÃ ¡Ã «UE Ã ¡aaÃ ±Ã ©aeueÃ ¬aaÃ ­Ã ¯ Ã ¬Ã Ã ±Ã ¯Ã ². EN: Keep container in a well-ventilated place. FR: Conserver le rÃ ©cipient dans un endroit bien ventilÃ ©. IT: Conservare il recipiente in luogo ben ventilato. NL: Op een goed geventileerde plaats bewaren. PT: Manter o recipiente num local bem ventilado. S 12 ES: No cerrar el recipiente hermÃ ©ticamente. DA: Emballagen maa ikke lukkes taet. DE: Behaelter nicht gasdicht verschliessen. EL: Ã Ã § aeÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´aa Ã ´Ã ¯ aeÃ ¯Ã ·aassÃ ¯ aaÃ ±Ã ¬Ã §Ã ´Ã ©Ã ªUE Ã ªÃ «aaÃ ©Ã ³Ã ¬Ã Ã ­Ã ¯. EN: Do not keep the container sealed. FR: Ne pas fermer hermÃ ©tiquement le rÃ ©cipient. IT: Non chiudere ermeticamente il recipiente. NL: De verpakking niet hermetisch sluiten. PT: NÃ £o fechar o recipiente hermeticamente. S 13 ES: MantÃ ©ngase lejos de alimentos, bebidas y piensos. DA: Maa ikke opbevares sammen med naerings- og nydelsesmidler samt foderstoffer. DE: Von Nahrungsmitteln, Getraenken und Futtermitteln fernhalten. EL: Ã Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue Ã ´Ã ±ueoeÃ ©Ã ¬Ã ¡, Ã °Ã ¯Ã ´UE Ã ªÃ ¡Ã © aeÃ ¹Ã ¯Ã ´Ã ±Ã ¯oeÃ Ã ². EN: Keep away from food, drink and animal feedingstuffs. FR: Conserver Ã l'Ã ©cart des aliments et boissons, y compris ceux pour animaux. IT: Conservare lontano da alimenti o mangimi e da bevande. NL: Verwijderd houden van eet- en drinkwaren en van diervoeder. PT: Manter afastado de alimentos e bebidas incluindo os dos animais. S 14 ES: ConsÃ ©rvese lejos de . . . (materiales incompatibles a especificar por el fabricante). DA: Opbevares adskilt fra . . . (uforligelige stoffer, som angives af fabrikanten). DE: Von . . . fernhalten (inkompatible Substanzen sind vom Hersteller anzugeben). EL: Ã Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue . . . (Ã ¡Ã ³Ã ½Ã ¬Ã ¢Ã ¡Ã ´aaÃ ² Ã ¯Ã µÃ ³ssaaÃ ² Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeÃ ¯Ã ­Ã ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue). EN: Keep away from . . . (incompatible materials to be indicated by the manufacturer). FR: Conserver Ã l'Ã ©cart des . . . (matiÃ ¨res incompatibles Ã indiquer par le fabricant). IT: Conservare lontano da . . . (sostanze incompatibili da precisare da parte del produttore). NL: Verwijderd houden van . . . [stoffen waarmee contact vermeden dient te worden aan te geven door de fabrikant]. PT: Manter ao abrigo de . . . (matÃ ©rias incompatÃ ­veis a indicar pelo produtor). S 15 ES: Conservar alejado del calor. DA: Maa ikke udsaettes for varme. DE: Vor Hitze schuetzen. EL: Ã Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue Ã ¨aaÃ ±Ã ¬ueÃ ´Ã §Ã ´Ã ¡. EN: Keep away from heat. FR: Conserver Ã l'Ã ©cart de la chaleur. IT: Conservare lontano dal calore. NL: Verwijderd houden van warmte. PT: Manter afastado do calor. S 16 ES: Conservar alejado de toda llama o fuente de chispas - No fumar. DA: Holdes vaek fra antaendelseskilder - Rygning forbudt. DE: Von Zuendquellen fernhalten - Nicht rauchen. EL: Ã Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue Ã °Ã §Ã £Ã Ã ² Ã ¡Ã ­UEoeÃ «aaÃ ®Ã §Ã ² - Ã Ã °Ã ¡Ã £Ã ¯Ã ±aaÃ ½aaÃ ´Ã ¡Ã © Ã ´Ã ¯ Ã ªUEÃ °Ã ­Ã ©Ã ³Ã ¬Ã ¡. EN: Keep away from sources of ignition - No smoking. FR: Conserver Ã l'Ã ©cart de toute flamme ou source d'Ã ©tincelles - Ne pas fumer. IT: Conservare lontano da fiamme e scintille - Non fumare. NL: Verwijderd houden van ontstekingsbronnen - Niet roken. PT: Manter afastado de qualquer chama ou fonte de faÃ ­sca - NÃ £o fumar. S 17 ES: MantÃ ©ngase lejos de materias combustibles. DA: Holdes vaek fra braendbare stoffer. DE: Von brennbaren Stoffen fernhalten. EL: Ã Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue Ã ªÃ ¡Ã ½Ã ³Ã ©Ã ¬Ã ¡ Ã µÃ «Ã ©Ã ªUE. EN: Keep away from combustible material. FR: Tenir Ã l'Ã ©cart des matiÃ ¨res combustibles. IT: Tenere lontano da sostanze combustibili. NL: Verwijderd houden van brandbare stoffen. PT: Manter afastado de matÃ ©rias combustÃ ­veis. S 18 ES: ManipÃ ºlese y Ã ¡brase el recipiente con prudencia. DA: Emballagen skal behandles og aabnes med forsigtighed. DE: Behaelter mit Vorsicht oeffnen und handhaben. EL: Ã aaÃ ©Ã ±Ã ©Ã ³Ã ´aassÃ ´aa Ã ªÃ ¡Ã © Ã ¡Ã ­Ã ¯ssÃ ®Ã ´aa Ã ´Ã ¯ aeÃ ¯Ã ·aassÃ ¯ Ã °Ã ±Ã ¯Ã ³aaÃ ªÃ ´Ã ©Ã ªUE. EN: Handle and open container with care. FR: Manipuler et ouvrir le rÃ ©cipient avec prudence. IT: Manipolare ed aprire il recipiente con cautela. NL: Verpakking voorzichtig behandelen en openen. PT: Manipular e abrir o recipiente com prudÃ ªncia. S 20 ES: No comer ni beber durante su utilizaciÃ ³n. DA: Der maa ikke spises eller drikkes under brugen. DE: Bei der Arbeit nicht essen und trinken. EL: Ã Ã § Ã ´Ã ±Ã ¾Ã ´aa Ã  Ã °ssÃ ­aaÃ ´aa ueÃ ´Ã ¡Ã ­ Ã ´Ã ¯ Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa. EN: When using do not eat or drink. FR: Ne pas manger et ne pas boire pendant l'utilisation. IT: Non mangiare nÃ © bere durante l'impiego. NL: Niet eten of drinken tijdens gebruik. PT: NÃ £o comer nem beber durante a utilizaÃ §Ã £o. S 21 ES: No fumar durante su utilizaciÃ ³n. DA: Der maa ikke ryges under brugen. DE: Bei der Arbeit nicht rauchen. EL: Ã Ã § Ã ªÃ ¡Ã °Ã ­ssaeaaÃ ´aa ueÃ ´Ã ¡Ã ­ Ã ´Ã ¯ Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa. EN: When using do not smoke. FR: Ne pas fumer pendant l'utilisation. IT: Non fumare durante l'impiego. NL: Niet roken tijdens gebruik. PT: NÃ £o fumar durante a utilizaÃ §Ã £o. S 22 ES: No respirar el polvo. DA: Undgaa indaanding af stoev. DE: Staub nicht einatmen. EL: Ã Ã § Ã ¡Ã ­Ã ¡Ã °Ã ­Ã aaÃ ´aa Ã ´Ã §Ã ­ Ã ³Ã ªueÃ ­Ã §. EN: Do not breathe dust. FR: Ne pas respirer les poussiÃ ¨res. IT: Non respirare le polveri. NL: Stof niet inademen. PT: NÃ £o respirar as poeiras. S 23 ES: No respirar los gases/humos/vapores/aerosoles [denominaciÃ ³n(es) adecuada(s) a especificar por el fabricante]. DA: Undgaa indaanding af gas/roeg/dampe/aerosol-taager (den eller de paagaeldende betegnelser angives af fabrikanten). DE: Gas/Rauch/Dampf/Aerosol nicht einatmen (geeignete Bezeichnung(en) vom Hersteller anzugeben). EL: Ã Ã §Ã ­ Ã ¡Ã ­Ã ¡Ã °Ã ­Ã aaÃ ´aa Ã ¡Ã Ã ±Ã ©Ã ¡/Ã ¡Ã ­Ã ¡Ã ¨Ã µÃ ¬Ã ©UEÃ ³aaÃ ©Ã ²/Ã ¡Ã ´Ã ¬Ã ¯Ã ½Ã ²/aaÃ ªÃ ­aaoeÃ ¾Ã ¬Ã ¡Ã ´Ã ¡ (Ã § Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã § aeÃ ©Ã ¡Ã ´Ã ½Ã °Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue). EN: Do not breathe gas/fumes/vapour/spray (appropriate wording to be specified by the manufacturer). FR: Ne pas respirer les gaz/vapeurs/fumÃ ©es/aÃ ©rosols [terme(s) appropriÃ ©(s) Ã indiquer par le fabricant]. IT: Non respirare i gas/fumi/vapori/aerosoli [termine(i) appropriato(i) da precisare da parte del produttore]. NL: Gas/rook/damp/spuitnevel niet inademen. [toepasselijke term(en) aan te geven door de fabrikant]. PT: NÃ £o respirar os gases/vapores/fumos/aerossÃ ³is [termo(s) apropriado(s) a indicar pelo produtor]. S 24 ES: EvÃ ­tese el contacto con la piel. DA: Undgaa kontakt med huden. DE: Beruehrung mit der Haut vermeiden. EL: Ã Ã °Ã ¯oeaaÃ ½Ã £aaÃ ´aa Ã ´Ã §Ã ­ aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Avoid contact with skin. FR: Ã viter le contact avec la peau. IT: Evitare il contatto con la pelle. NL: Aanraking met de huid vermijden. PT: Evitar o contacto com a pele. S 25 ES: EvÃ ­tese el contacto con los ojos. DA: Undgaa kontakt med oejnene. DE: Beruehrung mit den Augen vermeiden. EL: Ã Ã °Ã ¯oeaaÃ ½Ã £aaÃ ´aa Ã ´Ã §Ã ­ aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¡ Ã ¬UEÃ ´Ã ©Ã ¡. EN: Avoid contact with eyes. FR: Ã viter le contact avec les yeux. IT: Evitare il contatto con gli occhi. NL: Aanraking met de ogen vermijden. PT: Evitar o contacto com os olhos. S 26 ES: En caso de contacto con los ojos, lÃ ¡vense inmediata y abundantemente con agua y acÃ ºdase a un mÃ ©dico. DA: Kommer stoffet i oejnene, skylles straks grundigt med vand og laege kontaktes. DE: Bei Beruehrung mit den Augen sofort mit Wasser abspuelen und Arzt konsultieren. EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § aaÃ °Ã ¡oeÃ Ã ² Ã ¬aa Ã ´Ã ¡ Ã ¬UEÃ ´Ã ©Ã ¡ Ã °Ã «Ã ½Ã ­aaÃ ´Ã  Ã ´Ã ¡ Ã ¡Ã ¬Ã Ã ³Ã ¹Ã ² Ã ¬aa UEoeÃ ¨Ã ¯Ã ­Ã ¯ Ã ­aaÃ ±ue Ã ªÃ ¡Ã © aeÃ §Ã ´Ã Ã ³Ã ´aa Ã ©Ã ¡Ã ´Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬Ã ¢Ã ¯Ã µÃ «Ã . EN: In case of contact with eyes, rinse immediately with plenty of water and seek medical advice. FR: En cas de contact avec les yeux, laver immÃ ©diatement et abondamment avec de l'eau et consulter un spÃ ©cialiste. IT: In caso di contatto con gli occhi, lavare immediatamente e abbondantemente con acqua e consultare un medico. NL: Bij aanraking met de ogen onmiddellijk met overvloedig water afspoelen en deskundig medisch advies inwinnen. PT: Em caso de contacto com os olhos, lavar imediata e abundantemente com Ã ¡gua e consultar um especialista. S 27 ES: QuÃ ­tese inmediatamente la ropa manchada o salpicada. DA: Tilsmudset toej tages straks af. DE: Beschmutzte, getraenkte Kleidung sofort ausziehen. EL: Ã oeÃ ¡Ã ©Ã ±Ã Ã ³Ã ´aa Ã ¡Ã ¬Ã Ã ³Ã ¹Ã ² ueÃ «Ã ¡ Ã ´Ã ¡ aaÃ ­aeÃ ½Ã ¬Ã ¡Ã ´Ã ¡ Ã °Ã ¯Ã µ Ã Ã ·Ã ¯Ã µÃ ­ Ã ¬Ã ¯Ã «Ã µÃ ­Ã ¨aass. EN: Take off immediately all contaminated clothing. FR: Enlever immÃ ©diatement tout vÃ ªtement souillÃ © ou Ã ©claboussÃ ©. IT: Togliersi di dosso immediatamente gli indumenti contaminati. NL: Verontreinigde kleding onmiddellijk uittrekken. PT: Retirar imediatamente todo o vestuÃ ¡rio contaminado. S 28 ES: En caso de contacto con la piel, lÃ ¡vese inmediata y abundantemente con . . . (productos a especificar por el fabricante). DA: Kommer stof paa huden vaskes straks med store maengder . . . (angives af fabrikanten). DE: Bei Beruehrung mit der Haut sofort abwaschen mit viel . . . (vom Hersteller anzugeben). EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § aaÃ °Ã ¡oeÃ Ã ² Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡, Ã °Ã «Ã µÃ ¨aassÃ ´aa Ã ¡Ã ¬Ã Ã ³Ã ¹Ã ² Ã ¬aa UEoeÃ ¨Ã ¯Ã ­Ã ¯ . . . (Ã ´Ã ¯ aassaeÃ ¯Ã ² Ã ´Ã ¯Ã µ Ã µÃ £Ã ±Ã ¯Ã ½ Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue). EN: After contact with skin, wash immediately with plenty of . . . (to be specified by the manufacturer). FR: AprÃ ¨s contact avec la peau, se laver immÃ ©diatement et abondamment avec . . . (produits appropriÃ ©s Ã indiquer par le fabricant). IT: In caso di contatto con la pelle lavarsi immediatamente ed abbondantemente con . . . (prodotti idonei da indicarsi da parte del fabbricante). NL: Na aanraking met de huid onmiddellijk wassen met veel . . . [aan te geven door de fabrikant]. PT: Ã pos contacto com a pele, lavar imediata e abundantemente com . . . (produtos adequados a indicar pelo produtor). S 29 ES: No tirar los residuos por el desaguee. DA: Maa ikke kommes i kloakafloeb. DE: Nicht in die Kanalisation gelangen lassen. EL: Ã Ã §Ã ­ Ã ¡aeaaÃ ©UEaeaaÃ ´aa Ã ´Ã ¯ Ã °aaÃ ±Ã ©aaÃ ·ueÃ ¬aaÃ ­Ã ¯ Ã ³Ã ´Ã §Ã ­ Ã ¡Ã °Ã ¯Ã ·Ã Ã ´aaÃ µÃ ³Ã §. EN: Do not empty into drains. FR: Ne pas jeter les rÃ ©sidus Ã l'Ã ©gout. IT: Non gettare i residui nelle fognature. NL: Afval niet in de gootsteen werpen. PT: NÃ £o deitar os resÃ ­duos no esgoto. S 30 ES: No echar jamÃ ¡s agua a este producto. DA: Haeld aldrig vand paa eller i produktet. DE: Niemals Wasser hinzugiessen. EL: Ã Ã ¯Ã ´Ã  Ã ¬Ã §Ã ­ Ã °Ã ±Ã ¯Ã ³Ã ¨Ã Ã ´aaÃ ´aa Ã ­aaÃ ±ue Ã ³Ã ´Ã ¯ Ã °Ã ±Ã ¯Ã ºueÃ ­ Ã ¡Ã µÃ ´ue. EN: Never add water to this product. FR: Ne jamais verser de l'eau dans ce produit. IT: Non versare acqua sul prodotto. NL: Nooit water op deze stof gieten. PT: Nunca adicionar Ã ¡gua a este produto. S 33 ES: EvÃ ­tese la acumulaciÃ ³n de cargas electroestÃ ¡ticas. DA: Traef foranstaltninger mod statisk elektricitet. DE: Massnahmen gegen elektrostatische Aufladungen treffen. EL: Ã UEÃ ¢aaÃ ´aa Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´aaÃ µÃ ´Ã ©Ã ªUE Ã ¬Ã Ã ´Ã ±Ã ¡ Ã Ã ­Ã ¡Ã ­Ã ´Ã © Ã §Ã «aaÃ ªÃ ´Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´Ã ©Ã ªÃ ¾Ã ­ aaÃ ªÃ ªaaÃ ­Ã ¾Ã ³aaÃ ¹Ã ­. EN: Take precautionary measures against static discharges.FR: Ã viter l'accumulation de charges Ã ©lectrostatiques. IT: Evitare l'accumulo di cariche elettrostatiche. NL: Maatregelen treffen tegen ontladingen van statische elektriciteit. PT: Evitar acumulaÃ §Ã £o de cargas electrostÃ ¡ticas. S 35 ES: ElimÃ ­nense los residuos del producto y sus recipientes con todas las precauciones posibles. DA: Stoffet og emballagen skal bortskaffes paa en sikker maade. DE: Abfaelle und Behaelter muessen in gesicherter Weise beseitigt werden. EL: Ã Ã ¯ Ã µÃ «Ã ©Ã ªue Ã ªÃ ¡Ã © Ã ¯ Ã °aaÃ ±Ã ©Ã Ã ªÃ ´Ã §Ã ² Ã ´Ã ¯Ã µ Ã °Ã ±Ã Ã °aaÃ © Ã ­Ã ¡ aeÃ ©Ã ¡Ã ´aaÃ ¨aass Ã ¬aa Ã ¡Ã ³oeÃ ¡Ã «Ã  Ã ´Ã ±ueÃ °Ã ¯. EN: This material and its container must be disposed of in a safe way. FR: Ne se dÃ ©barrasser de ce produit et de son rÃ ©cipient qu'en prenant toutes prÃ ©cautions d'usage. IT: Non disfarsi del prodotto e del recipiente se non con le dovute precauzioni. NL: Deze stof en de verpakking op veilige wijze afvoeren. PT: NÃ £o se desfazer deste produto e do seu recipiente sem tomar as precauÃ §Ã µes de seguranÃ §a devidas. S 36 ES: Ã sese indumentaria protectora adecuada. DA: Brug saerligt arbejdstoej. DE: Bei der Arbeit geeignete Schutzkleidung tragen. EL: Ã Ã ¡ oeÃ ¯Ã ±UEÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã § Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´aaÃ µÃ ´Ã ©Ã ªÃ  aaÃ ­aeÃ µÃ ¬Ã ¡Ã ³ssÃ ¡. EN: Wear suitable protective clothing. FR: Porter un vÃ ªtement de protection appropriÃ ©. IT: Usare indumenti protettivi adatti. NL: Draag geschikte beschermende kleding. PT: Usar vestuÃ ¡rio de protecÃ §Ã £o adequado. S 37 ES: Ã sense guantes adecuados. DA: Brug egnede beskyttelseshandsker under arbejdet. DE: Geeignete Schutzhandschuhe tragen. EL: Ã Ã ¡ oeÃ ¯Ã ±UEÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã ¡ Ã £UEÃ ­Ã ´Ã ©Ã ¡. EN: Wear suitable gloves. FR: Porter des gants appropriÃ ©s. IT: Usare guanti adatti. NL: Draag geschikte handschoenen. PT: Usar luvas adequadas. S 38 ES: En caso de ventilaciÃ ³n insuficiente, Ã ºsese equipo respiratorio adecuado. DA: Brug egnet aandedraetsvaern, hvis effektiv ventilation ikke er mulig. DE: Bei unzureichender Belueftung Atemschutzgeraet anlegen. EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ¡Ã ­aaÃ °Ã ¡Ã ±Ã ªÃ ¯Ã ½Ã ² Ã ¡aaÃ ±Ã ©Ã ³Ã ¬Ã ¯Ã ½, Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã § Ã ¡Ã ­Ã ¡Ã °Ã ­aaÃ µÃ ³Ã ´Ã ©Ã ªÃ  Ã ³Ã µÃ ³Ã ªaaÃ µÃ . EN: In case of insufficient ventilation, wear suitable respiratory equipment. FR: En cas de ventilation insuffisante, porter un appareil respiratoire appropriÃ ©. IT: In caso di ventilazione insufficiente, usare un apparecchio respiratorio adatto. NL: Bij ontoereikende ventilatie een geschikte ademhalingsbescherming dragen. PT: Em caso de ventilaÃ §Ã £o insuficiente, usar equipamento respiratÃ ³rio adequado. S 39 ES: Ã sese protecciÃ ³n para los ojos/la cara. DA: Brug beskyttelsesbriller/ansigtsskaerm under arbejdet. DE: Schutzbrille/Gesichtsschutz tragen. EL: Ã Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa Ã ³Ã µÃ ³Ã ªaaÃ µÃ  Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ³ssÃ ¡Ã ² Ã ¬Ã ¡Ã ´Ã ©Ã ¾Ã ­/Ã °Ã ±Ã ¯Ã ³Ã ¾Ã °Ã ¯Ã µ. EN: Wear eye/face protection. FR: Porter un appareil de protection des yeux/du visage. IT: Proteggersi gli occhi/la faccia. NL: Een bescherming voor de ogen/voor het gezicht dragen. PT: Usar um equipamento protector para a vista/face. S 40 ES: Para limpiar el suelo y los objetos contaminados por este producto, Ã ºsese . . . (a especificar por el fabricante). DA: Gulvet og tilsmudsede genstande renses med . . . (midlerne angives af fabrikanten). DE: Fussboden und verunreinigte Gegenstaende mit . . . reinigen (Material vom Hersteller anzugeben). EL: Ã Ã ©Ã ¡ Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ¨Ã ¡Ã ±Ã ©Ã ³Ã ¬ue Ã ´Ã ¯Ã µ aeÃ ¡Ã °Ã aeÃ ¯Ã µ Ã ªÃ ¡Ã © ueÃ «Ã ¹Ã ­ Ã ´Ã ¹Ã ­ Ã ¡Ã ­Ã ´Ã ©Ã ªaaÃ ©Ã ¬Ã Ã ­Ã ¹Ã ­ Ã °Ã ¯Ã µ Ã Ã ·Ã ¯Ã µÃ ­ Ã ¬Ã ¯Ã «Ã µÃ ­Ã ¨aass Ã ¡Ã °ue Ã ´Ã ¯ Ã µÃ «Ã ©Ã ªue Ã ¡Ã µÃ ´ue Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa . . . (Ã ´Ã ¯ aassaeÃ ¯Ã ² Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue). EN: To clean the floor and all objects contaminated by this material, use . . . (to be specified by the manufacturer). FR: Pour nettoyer le sol ou les objets souillÃ ©s par ce produit, utiliser . . . (Ã prÃ ©ciser par le fabricant). IT: Per pulire il pavimento e gli oggetti contaminati da questo prodotto, usare . . . (da precisare da parte del produttore). NL: Voor de reiniging van de vloer en alle voorwerpen verontreinigd met dit materiaal, . . . gebruiken. [aan te geven door de fabrikant]. PT: Para limpeza do chÃ £o e objectos contaminados por este produto, utilizar . . . (a especificar pelo produtor). S 41 ES: En caso de incendio y/o de explosiÃ ³n no respire los humos. DA: Undgaa at indaande roegen ved brand eller eksplosion. DE: Explosions- und Brandgase nicht einatmen. EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã °Ã µÃ ±Ã ªÃ ¡Ã £Ã ©UEÃ ² Ã ªÃ ¡Ã ©/Ã  aaÃ ªÃ ±Ã Ã ®aaÃ ¹Ã ² Ã ¬Ã §Ã ­ Ã ¡Ã ­Ã ¡Ã °Ã ­Ã aaÃ ´aa Ã ´Ã ¯Ã µÃ ² Ã ªÃ ¡Ã °Ã ­Ã ¯Ã ½Ã ². EN: In case of fire and/or explosion do not breathe fumes. FR: En cas d'incendie et/ou d'explosion, ne pas respirer les fumÃ ©es. IT: In caso di incendio e/o esplosione non respirare i fumi. Nl: In geval van brand en/of explosie inademen van rook vermijden. PT: Em caso de incÃ ªndio e/ou explosÃ £o nÃ £o respirar os fumos. S 42 ES: Durante las fumigaciones/pulverizaciones, Ã ºsese equipo respiratorio adecuado [denominaciÃ ³n(es) adecuada(s) a especificar por el fabricante]. DA: Brug egnet aandedraetsvaern ved rygning/sproejtning (den eller de paagaeldende betegnelser angives af fabrikanten). DE: Beim Raeuchern/Verspruehen geeignetes Atemschutzgeraet anlegen (geeignete Bezeichnung(en) vom Hersteller anzugeben). EL: Ã Ã ¡Ã ´UE Ã ´Ã § aeÃ ©UEÃ ±Ã ªaaÃ ©Ã ¡ Ã µÃ °Ã ¯Ã ªÃ ¡Ã °Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½/oeaaÃ ªUEÃ ³Ã ¬Ã ¡Ã ´Ã ¯Ã ² Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã § Ã ¡Ã ­Ã ¡Ã °Ã ­aaÃ µÃ ³Ã ´Ã ©Ã ªÃ  Ã ³Ã µÃ ³Ã ªaaÃ µÃ  (Ã § Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã § aeÃ ©Ã ¡Ã ´Ã ½Ã °Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °Ã ¯ Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue). EN: During fumigation/spraying wear suitable respiratory equipment (appropriate wording to be specified by the manufacturer). FR: Pendant les fumigations/pulvÃ ©risations, porter un appareil respiratoire appropriÃ © [terme(s) appropriÃ ©(s) Ã indiquer par le fabricant]. IT: Durante le fumigazioni/polimerizzazioni usare un apparecchio respiratorio adatto [termine(i) appropriato(i) da precisare da parte del produttore]. NL: Tijdens de ontsmetting/bespuiting een geschikte adembescherming dragen. [geschikte term(en) door de fabrikant aan te geven]. PT: Durante as fumigaÃ §Ã µes/pulverizaÃ §Ã µes usar equipamento respiratÃ ³rio adequado [termo(s) adequado(s) a indicar pelo produtor]. S 43 ES: En caso de incendio, utilizar . . . (los medios de extinciÃ ³n los debe especificar el fabricante). (Si el agua aumenta el riesgo, se deberÃ ¡ aÃ ±adir: « No usar nunca agua. ») DA: Brug . . . ved brandslukning (den noejagtige type brandslukningsudstyr angives af fabrikanten. Saafremt vand ikke maa bruges tilfoejes: »Brug ikke vand «). DE: Zum Loeschen . . . (vom Hersteller anzugeben) verwenden (wenn Wasser die Gefahr erhoeht, anfuegen: "Kein Wasser verwenden"). EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã °Ã µÃ ±Ã ªÃ ¡Ã £Ã ©UEÃ ² Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa . . . (Ã Ã ­Ã ¡oeÃ Ã ±aaÃ ´Ã ¡Ã © Ã ´Ã ¯ Ã ¡Ã ªÃ ±Ã ©Ã ¢Ã Ã ² aassaeÃ ¯Ã ² Ã ¬Ã Ã ³Ã ¹Ã ­ Ã °Ã µÃ ±ueÃ ³Ã ¢aaÃ ³Ã §Ã ². AAUEÃ ­ Ã ´Ã ¯ Ã ­aaÃ ±ue Ã ¡Ã µÃ ®UEÃ ­aaÃ © Ã ´Ã ¯Ã ­ Ã ªssÃ ­aeÃ µÃ ­Ã ¯, Ã °Ã ±Ã ¯Ã ³Ã ´ssÃ ¨aaÃ ´Ã ¡Ã ©: «Ã Ã § Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa Ã °Ã ¯Ã ´Ã  Ã ­aaÃ ±ue »). EN: In case of fire, use . . . (indicate in the space the precise type of fire-fighting equipment. If water increases risk, add - 'Never use water`). FR: En cas d'incendie, utiliser . . . (moyens d'extinction Ã prÃ ©ciser par le fabricant. Si l'eau augmente les risques, ajouter: « Ne jamais utiliser d'eau »). IT: In caso di incendio usare . . . (mezzi estinguenti idonei da indicarsi da parte del fabbricante. Se l'acqua aumenta il rischio precisare « Non usare acqua »). NL: In geval van brand . . . gebruiken. [blusmiddelen aan te duiden door de fabrikant. Indien water het risico vergroot toevoegen: "Nooit water gebruiken."] PT: Em caso de incÃ ªndio, utilizar . . . (meios de extinÃ §Ã £o a especificar pelo produtor. Se a Ã ¡gua aumentar os riscos, acrescentar « Nunca utilizar Ã ¡gua »). S 45 ES: En caso de accidente o malestar, acÃ ºdase inmediatamente al mÃ ©dico (si es posible, muÃ ©stresele la etiqueta). DA: Ved ulykkestilfaelde eller ved ildebefindende er omgaaende laegebehandling noedvendig; vis etiketten, hvis det er muligt. DE: Bei Unfall oder Unwohlsein sofort Arzt zuziehen (wenn moeglich, dieses Etikett vorzeigen). EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ¡Ã ´Ã µÃ ·Ã Ã ¬Ã ¡Ã ´Ã ¯Ã ² Ã  Ã ¡Ã ­ Ã ¡Ã ©Ã ³Ã ¨Ã ¡Ã ­Ã ¨aassÃ ´aa Ã ¡aeÃ ©Ã ¡Ã ¨aaÃ ³ssÃ ¡ aeÃ §Ã ´Ã Ã ³Ã ´aa Ã ¡Ã ¬Ã Ã ³Ã ¹Ã ² Ã ©Ã ¡Ã ´Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬Ã ¢Ã ¯Ã µÃ «Ã  (aeaassÃ ®Ã ´aa Ã ´Ã §Ã ­ aaÃ ´Ã ©Ã ªÃ Ã ´Ã ´Ã ¡ Ã ¡Ã ­ aassÃ ­Ã ¡Ã © aeÃ µÃ ­Ã ¡Ã ´ue). EN: In case of accident or if you feel unwell, seek medical advice immediately (show the label where possible). FR: En cas d'accident ou de malaise, consulter immÃ ©diatement un mÃ ©decin (si possible lui montrer l'Ã ©tiquette). IT: In caso di incidente o di malessere consultare immediatamente il medico (se possibile, mostrargli l'etichetta). NL: Bij een ongeval of indien men zich onwel voelt, onmiddellijk een arts raadplegen (indien mogelijk hem dit etiket tonen). PT: Em caso de acidente ou de indisposiÃ §Ã £o, consultar imediatamente o mÃ ©dico (se possÃ ­vel mostrar-lhe o rÃ ³tulo). S 46 ES: En caso de ingestiÃ ³n, acÃ ºdase inmediatamente al mÃ ©dico y muÃ ©stresele la etiqueta o el envase. DA: Ved indtagelse, kontakt omgaaende laege og vis denne beholder eller etiket. DE: Bei Verschlucken sofort aerztlichen Rat einholen und Verpackung oder Etikett vorzeigen. EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´UEÃ °Ã ¯Ã ³Ã §Ã ² aeÃ §Ã ´Ã Ã ³Ã ´aa Ã ¡Ã ¬Ã Ã ³Ã ¹Ã ² Ã ©Ã ¡Ã ´Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬Ã ¢Ã ¯Ã µÃ «Ã  Ã ªÃ ¡Ã © aeaassÃ ®Ã ´aa Ã ¡Ã µÃ ´ue Ã ´Ã ¯ aeÃ ¯Ã ·aassÃ ¯ Ã  Ã ´Ã §Ã ­ aaÃ ´Ã ©Ã ªÃ Ã ´Ã ´Ã ¡. EN: If swallowed, seek medical advice immediately and show this container or label. FR: En cas d'ingestion, consulter immÃ ©diatement un mÃ ©decin et lui montrer l'emballage ou l'Ã ©tiquette. IT: In caso d'ingestione consultare immediatamente il medico e mostrargli il contenitore o l'etichetta. NL: In geval van inslikken onmiddellijk een arts raadplegen en verpakking of etiket tonen. PT: Em caso de ingestÃ £o, consultar imediatamente o mÃ ©dico e mostrar-lhe a embalagem ou o rÃ ³tulo. S 47 ES: ConsÃ ©rvese a una temperatura no superior a . . . °C (a especificar por el fabricante). DA: Maa ikke opbevares ved temperaturer paa over . . . °C (angives af fabrikanten). DE: Nicht bei Temperaturen ueber . . . °C aufbewahren (vom Hersteller anzugeben). EL: Ã Ã ¡ aeÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ³aa Ã ¨aaÃ ±Ã ¬Ã ¯Ã ªÃ ±Ã ¡Ã ³ssÃ ¡ Ã °Ã ¯Ã µ aeaaÃ ­ Ã µÃ °aaÃ ±Ã ¢Ã ¡ssÃ ­aaÃ © Ã ´Ã ¯Ã µÃ ² . . . °C (Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue). EN: Keep at temperature not exceeding . . . °C (to be specified by the manufacturer). FR: Conserver Ã une tempÃ ©rature ne dÃ ©passant pas . . . °C (Ã prÃ ©ciser par le fabricant). IT: Conservare a temperatura non superiore a . . . °C (da precisare da parte del fabbricante). NL: Bewaren bij een temperatuur beneden . . . °C. [aan te geven door de fabrikant]. PT: Conservar a uma temperatura que nÃ £o exceda . . . °C (a especificar pelo produtor). S 48 ES: ConsÃ ©rvese hÃ ºmedo con . . . (medio apropiado a especificar por el fabricante). DA: Holdes befugtet med . . . (passende middel angives af fabrikanten). DE: Feucht halten mit . . . (geeignetes Mittel vom Hersteller anzugeben). EL: Ã Ã ¡ aeÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã µÃ £Ã ±ue Ã ¬aa . . . (Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã ¯ Ã µÃ £Ã ±ue Ã °Ã ¯Ã µ Ã °Ã ±Ã Ã °aaÃ © Ã ­Ã ¡ Ã ªÃ ¡Ã ¨Ã ¯Ã ±Ã ©Ã ³Ã ´aass Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue). EN: Keep wet with . . . (appropriate material to be specified by the manufacturer). FR: Maintenir humide avec . . . (moyen appropriÃ © Ã prÃ ©ciser par le fabricant). IT: Mantenere umido con . . . (mezzo appropriato da precisare da parte del fabbricante). NL: Inhoud vochtig houden met . . . [middel aan te geven door de fabrikant]. PT: Manter hÃ ºmido com . . . (material adequado a especificar pelo produtor). S 49 ES: ConsÃ ©rvese Ã ºnicamente en el recipiente de origen. DA: Maa kun opbevares i den originale emballage. DE: Nur im Originalbehaelter aufbewahren. EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ¬ueÃ ­Ã ¯ Ã ¬Ã Ã ³Ã ¡ Ã ³Ã ´Ã ¯ Ã ¡Ã ±Ã ·Ã ©Ã ªue aeÃ ¯Ã ·aassÃ ¯. EN: Keep only in the original container. FR: Conserver uniquement dans le rÃ ©cipient d'origine. IT: Conservare soltanto nel recipiente originale. NL: Uitsluitend in de oorspronkelijke verpakking bewaren. PT: Conservar unicamente no recipiente de origem. S 50 ES: No mezclar con . . . (a especificar por el fabricante). DA: Maa ikke blandes med . . . (angives af fabrikanten). DE: Nicht mischen mit . . . (vom Hersteller anzugeben). EL: Ã Ã ¡ Ã ¬Ã §Ã ­ Ã ¡Ã ­Ã ¡Ã ¬Ã ©Ã ·Ã ¨aass Ã ¬aa . . . (Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue). EN: Do not mix with . . . (to be specified by the manufacturer). FR: Ne pas mÃ ©langer avec . . . (Ã spÃ ©cifier par le fabricant). IT: Non mescolare con . . . (da specificare da parte del fabbricante). NL: Niet vermengen met . . . [aan te geven door de fabrikant]. PT: NÃ £o misturar com . . . (a especificar pelo produtor). S 51 ES: Ã sese Ã ºnicamente en lugares bien ventilados. DA: Maa kun bruges paa steder med god ventilation. DE: Nur in gut geluefteten Bereichen verwenden. EL: Ã Ã ¡ Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´Ã ¡Ã © Ã ¬ueÃ ­Ã ¯ Ã ³aa Ã ªÃ ¡Ã «UE Ã ¡aaÃ ±Ã ©aeueÃ ¬aaÃ ­Ã ¯ Ã ·Ã ¾Ã ±Ã ¯. EN: Use only in well-ventilated areas. FR: Utiliser seulement dans des zones bien ventilÃ ©es. IT: Usare soltanto in luogo ben ventilato. NL: Uitsluitend op goed geventileerde plaatsen gebruiken. PT: Utilizar somente em locais bem ventilados. S 52 ES: No usar sobre grandes superficies en locales habitados. DA: Boer ikke anvendes til stoerre flader i beboelses- eller opholdsrum. DE: Nicht grossflaechig fuer Wohn- und Aufenthaltsraeume zu verwenden. EL: AEaaÃ ­ Ã ³Ã µÃ ­ssÃ ³Ã ´Ã ¡Ã ´Ã ¡Ã © Ã § Ã ·Ã ±Ã Ã ³Ã § Ã ³aa aaÃ µÃ ±aassaaÃ ² aaÃ °Ã ©oeUEÃ ­aaÃ ©aaÃ ² Ã ³aa aaÃ ³Ã ¹Ã ´aaÃ ±Ã ©Ã ªÃ ¯Ã ½Ã ² Ã ·Ã ¾Ã ±Ã ¯Ã µÃ ². EN: Not recommended for interior use on large surface areas. FR: Ne pas utiliser sur de grandes surfaces dans les locaux habitÃ ©s. IT: Non utilizzare su grandi superfici in locali abitati. NL: Niet voor gebruik op grote oppervlakken in woon- en verblijfruimtes. PT: NÃ £o utilizar em grandes superfÃ ­cies nos locais habitados. S 53 ES: EvÃ ­tese la exposiciÃ ³n - recÃ ¡bense instrucciones especiales antes del uso. DA: Undgaa enhver kontakt - indhent saerlige anvisninger foer brug. DE: Exposition vermeiden - vor Gebrauch besondere Anweisungen einholen. EL: Ã Ã °Ã ¯oeaaÃ ½Ã £aaÃ ´aa Ã ´Ã §Ã ­ Ã Ã ªÃ ¨aaÃ ³Ã § - aaoeÃ ¯aeÃ ©Ã ¡Ã ³Ã ´aassÃ ´aa Ã ¬aa Ã ´Ã ©Ã ² aaÃ ©aeÃ ©Ã ªÃ Ã ² Ã ¯aeÃ §Ã £ssaaÃ ² Ã °Ã ±Ã ©Ã ­ Ã ¡Ã °ue Ã ´Ã § Ã ·Ã ±Ã Ã ³Ã §. EN: Avoid exposure - obtain special instructions before use. FR: Ã viter l'exposition - se procurer des instructions spÃ ©ciales avant l'utilisation. IT: Evitare l'esposizione - procurarsi speciali istruzioni prima dell'uso. NL: Blootstelling vermijden - vÃ ³Ã ³r gebruik speciale aanwijzingen raadplegen. PT: Evitar a exposiÃ §Ã £o - obter instruÃ §Ã µes especÃ ­ficas antes da utilizaÃ §Ã £o. S 56 ES: ElimÃ ­nense esta sustancia y su recipiente en un punto de recogida pÃ ºblica de residuos especiales o peligrosos. DA: Aflever dette materiale og dets beholder til et indsamlingssted for farligt affald og problemaffald. DE: Diesen Stoff und seinen Behaelter auf entsprechend genehmigter Sondermuelldeponie entsorgen. EL: Ã Ã ¯ Ã µÃ «Ã ©Ã ªue Ã ¡Ã µÃ ´ue Ã ªÃ ¡Ã © Ã ¯ Ã °aaÃ ±Ã ©Ã Ã ªÃ ´Ã §Ã ² Ã ´Ã ¯Ã µ Ã ­Ã ¡ aaÃ ­Ã ¡Ã °Ã ¯Ã ´aaÃ ¨Ã ¯Ã ½Ã ­ Ã ³aa Ã ·Ã ¾Ã ±Ã ¯ Ã ³Ã µÃ «Ã «Ã ¯Ã £Ã Ã ² aaÃ °Ã ©Ã ªÃ ©Ã ­aeÃ ½Ã ­Ã ¹Ã ­ Ã  aaÃ ©aeÃ ©Ã ªÃ ¾Ã ­ Ã ¡Ã °Ã ¯Ã ¢Ã «Ã Ã ´Ã ¹Ã ­. EN: Dispose of this material and its container at hazardous or special waste collection point. FR: Ã liminer ce produit et son rÃ ©cipient dans un centre de collecte des dÃ ©chets dangereux ou spÃ ©ciaux. IT: Smaltire questo materiale e relativi contenitori in un punto di raccolta rifiuti pericolosi o speciali autorizzati. NL: Deze stof en de verpakking naar inzamelpunt voor gevaarlijk of bijzonder afval brengen. PT: Eliminar este produto e o seu recipiente, enviando-os para local autorizado para a recolha de resÃ ­duos perigosos ou especiais. S 57 ES: UtilÃ ­cese un envase de seguridad adecuado para evitar la contaminaciÃ ³n del medio ambiente. DA: Skal indesluttes forsvarligt for at undgaa miljoeforurening. DE: Zur Vermeidung einer Kontamination der Umwelt geeigneten Behaelter verwenden. EL: Ã Ã ¡ Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©Ã §Ã ¨aass Ã ´Ã ¯ Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã ¯ Ã °aaÃ ±ssÃ ¢Ã «Ã §Ã ¬Ã ¡ Ã £Ã ©Ã ¡ Ã ­Ã ¡ Ã ¡Ã °Ã ¯oeaaÃ µÃ ·Ã ¨aass Ã ¬ueÃ «Ã µÃ ­Ã ³Ã § Ã ´Ã ¯Ã µ Ã °aaÃ ±Ã ©Ã ¢UEÃ «Ã «Ã ¯Ã ­Ã ´Ã ¯Ã ². EN: Use appropriate container to avoid environmental contamination. FR: Utiliser un rÃ ©cipient appropriÃ © pour Ã ©viter toute contamination du milieu ambiant. IT: Usare contenitori adeguati per evitare l'inquinamento ambientale. NL: Neem passende maatregelen om verspreiding in het milieu te voorkomen. PT: Utilizar um recipiente adequado para evitar a contaminaÃ §Ã £o do ambiente. S 59 ES: Remitirse al fabricante o proveedor para obtener informaciÃ ³n sobre su recuperaciÃ ³n/reciclado. DA: Indhent oplysninger om genvinding/genanvendelse hos fabrikanten/leverandoeren. DE: Informationen zur Wiederverwendung/Wiederverwertung beim Hersteller/Lieferanten erfragen. EL: AEÃ §Ã ´Ã Ã ³Ã ´aa Ã °Ã «Ã §Ã ±Ã ¯oeÃ ¯Ã ±ssaaÃ ² Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue/Ã °Ã ±Ã ¯Ã ¬Ã §Ã ¨aaÃ µÃ ´Ã  Ã £Ã ©Ã ¡ Ã ¡Ã ­UEÃ ªÃ ´Ã §Ã ³Ã §/Ã ¡Ã ­Ã ¡Ã ªÃ ½Ã ªÃ «Ã ¹Ã ³Ã §. EN: Refer to manufacturer/supplier for information on recovery/recycling. FR: Consulter le fabricant/fournisseur pour des informations relatives Ã la rÃ ©cupÃ ©ration/au recyclage. IT: Richiedere informazioni al produttore/fornitore per il recupero/riciclaggio. NL: Raadpleeg fabrikant/leverancier voor informatie over terugwinning/recycling. PT: Solicitar ao produtor/fornecedor informaÃ §Ã µes relativas Ã sua recuperaÃ §Ã £o/reciclagem. S 60 ES: ElimÃ ­nense el producto y su recipiente como residuos peligrosos. DA: Dette materiale og dets beholder skal bortskaffes som farligt affald. DE: Dieser Stoff und sein Behaelter sind als gefaehrlicher Abfall zu entsorgen. EL: Ã Ã ¯ Ã µÃ «Ã ©Ã ªue Ã ªÃ ¡Ã © Ã ¯ Ã °aaÃ ±Ã ©Ã Ã ªÃ ´Ã §Ã ² Ã ´Ã ¯Ã µ Ã ­Ã ¡ Ã ¨aaÃ ¹Ã ±Ã §Ã ¨Ã ¯Ã ½Ã ­ Ã ªÃ ¡Ã ´UE Ã ´Ã § aeÃ ©UEÃ ¨aaÃ ³Ã § Ã ´Ã ¯Ã µÃ ² aaÃ °Ã ©Ã ªssÃ ­aeÃ µÃ ­Ã ¡ Ã ¡Ã °ueÃ ¢Ã «Ã §Ã ´Ã ¡. EN: This material and its container must be disposed of as hazardous waste. FR: Ã liminer le produit et son rÃ ©cipient comme un dÃ ©chet dangereux. IT: Questo materiale e il suo contenitore devono essere smaltiti come rifiuti pericolosi. NL: Deze stof en de verpakking als gevaarlijk afval afvoeren. PT: Este produto e o seu recipiente devem ser eliminados como resÃ ­duos perigosos. S 61 ES: EvÃ ­tese su liberaciÃ ³n al medio ambiente. RecÃ ¡bense instrucciones especÃ ­ficas de la ficha de datos de seguridad. DA: Undgaa udledning til miljoeet. Se saerlig vejledning/sikkerhedsdatablad. DE: Freisetzung in die Umwelt vermeiden. Besondere Anweisungen einholen/Sicherheitsdatenblatt zu Rate ziehen. EL: Ã Ã °Ã ¯oeÃ ½Ã £aaÃ ´aa Ã ´Ã §Ã ­ aaÃ «aaÃ µÃ ¨Ã Ã ±Ã ¹Ã ³Ã  Ã ´Ã ¯Ã µ Ã ³Ã ´Ã ¯ Ã °aaÃ ±Ã ©Ã ¢UEÃ «Ã «Ã ¯Ã ­. Ã Ã ­Ã ¡oeaaÃ ±Ã ¨aassÃ ´aa Ã ³aa aaÃ ©aeÃ ©Ã ªÃ Ã ² Ã ¯aeÃ §Ã £ssaaÃ ²/aeaaÃ «Ã ´ssÃ ¯ aeaaaeÃ ¯Ã ¬Ã Ã ­Ã ¯Ã µ Ã ¡Ã ³oeÃ ¡Ã «aassÃ ¡Ã ². EN: Avoid release to the environment. Refer to special instructions/Safety data sheets. FR: Ã viter le rejet dans l'environnement. Consulter les instructions spÃ ©ciales/la fiche de donnÃ ©es de sÃ ©curitÃ ©. IT: Non disperdere nell'ambiente. Riferirsi alle istruzioni speciali/ schede informative in materia di sicurezza. NL: Voorkom lozing in het milieu. Vraag om speciale instructies/veiligheidskaart. PT: Evitar a libertaÃ §Ã £o para o ambiente. Obter instruÃ §Ã µes especÃ ­ficas/fichas de seguranÃ §a. S 62 ES: En caso de ingestiÃ ³n no provocar el vÃ ³mito: acÃ ºdase inmediatamente al mÃ ©dico y muÃ ©stresele la etiqueta o el envase. DA: Ved indtagelse, undgaa at fremprovokere opkastning: kontakt omgaaende laege og vis denne beholder eller etiket. DE: Bei Verschlucken kein Erbrechen herbeifuehren. Sofort aerztlichen Rat einholen und Verpackung oder dieses Etikett vorzeigen. EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´UEÃ °Ã ¯Ã ³Ã §Ã ² Ã ­Ã ¡ Ã ¬Ã §Ã ­ Ã °Ã ±Ã ¯Ã ªÃ «Ã §Ã ¨aass aaÃ ¬aaÃ ´ueÃ ²: aeÃ §Ã ´Ã Ã ³Ã ´aa Ã ¡Ã ¬Ã Ã ³Ã ¹Ã ² Ã ©Ã ¡Ã ´Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬Ã ¢Ã ¯Ã µÃ «Ã  Ã ªÃ ¡Ã © aeaassÃ ®Ã ´aa Ã ¡Ã µÃ ´ue Ã ´Ã ¯ aeÃ ¯Ã ·aassÃ ¯ Ã § Ã ´Ã §Ã ­ aaÃ ´Ã ©Ã ªÃ Ã ´Ã ´Ã ¡ Ã ´Ã ¯Ã µ. EN: If swallowed, do not induce vomiting: seek medical advice immediately and show this container or label. FR: En cas d'ingestion, ne pas faire vomir: consulter immÃ ©diatement un mÃ ©decin et lui montrer l'emballage ou l'Ã ©tiquette. IT: In caso di ingestione non provocare il vomito: consultare immediatamente il medico e mostrargli il contenitore o l'etichetta. NL: Bij inslikken niet het braken opwekken; direct een arts raadplegen en de verpakking of het etiket tonen. PT: Em caso de ingestÃ £o, nÃ £o provocar o vÃ ³mito. Consultar imediatamente um mÃ ©dico e mostrar-lhe a embalagem ou o rÃ ³tulo. CombinaciÃ ³n de frases-S Kombination af S-saetninger Kombination der S-Saetze Ã Ã µÃ ­aeÃ µÃ ¡Ã ³Ã ¬ueÃ ² Ã ´Ã ¹Ã ­ S- oeÃ ±UEÃ ³aaÃ ¹Ã ­ Combination of S-phrases Combinaison des phrases S Combinazioni delle frasi S Combinatie van S-zinnen CombinaÃ §Ã £o das frases S S 1/2 ES: ConsÃ ©rvese bajo llave y mantÃ ©ngase fuera del alcance de los niÃ ±os. DA: Opbevares under laas og utilgaengeligt for boern. DE: Unter Verschluss und fuer Kinder unzugaenglich aufbewahren. EL: OEÃ µÃ «UEÃ ®Ã ´aa Ã ´Ã ¯ Ã ªÃ «aaÃ ©aeÃ ¹Ã ¬Ã Ã ­Ã ¯ Ã ªÃ ¡Ã © Ã ¬Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue Ã °Ã ¡Ã ©aeÃ ©UE. EN: Keep locked up and out of the reach of children. FR: Conserver sous clef et hors de portÃ ©e des enfants. IT: Conservare sotto chiave e fuori della portata dei bambini. NL: Achter slot en buiten bereik van kinderen bewaren. PT: Guardar fechado Ã chave e fora do alcance das crianÃ §as. S 3/7 ES: ConsÃ ©rvese el recipiente bien cerrado y en lugar fresco. DA: Emballagen opbevares taet lukket paa et koeligt sted. DE: Behaelter dicht geschlossen halten und an einem kuehlen Ort aufbewahren. EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ³Ã ´aa Ã ´Ã ¯ aeÃ ¯Ã ·aassÃ ¯ aaÃ ±Ã ¬Ã §Ã ´Ã ©Ã ªUE Ã ªÃ «aaÃ ©Ã ³Ã ¬Ã Ã ­Ã ¯ Ã ³aa aeÃ ±Ã ¯Ã ³aaÃ ±ue Ã ¬Ã Ã ±Ã ¯Ã ². EN: Keep container tightly closed in a cool place. FR: Conserver le rÃ ©cipient bien fermÃ © dans un endroit frais.IT: Tenere il recipiente ben chiuso in luogo fresco. NL: Gesloten verpakking op een koele plaats bewaren. PT: Conservar em recipiente bem fechado em lugar fresco. S 3/9/14 ES: ConsÃ ©rvese en lugar fresco y bien ventilado y lejos de . . . (materiales incompatibles, a especificar por el fabricante). DA: Opbevares koeligt, godt ventileret og adskilt fra . . . (uforligelige stoffer angives af fabrikanten). DE: An einem kuehlen, gut geluefteten Ort, entfernt von . . . aufbewahren (die Stoffe, mit denen Kontakt vermieden werden muss, sind vom Hersteller anzugeben). EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ³aa aeÃ ±Ã ¯Ã ³aaÃ ±ue Ã ªÃ ¡Ã © Ã ªÃ ¡Ã «UE Ã ¡aaÃ ±Ã ©aeueÃ ¬aaÃ ­Ã ¯ Ã ¬Ã Ã ±Ã ¯Ã ² Ã ¬Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue . . . (Ã ¡Ã ³Ã ½Ã ¬Ã ¢Ã ¡Ã ´Ã ¡ Ã µÃ «Ã ©Ã ªUE Ã °Ã ¯Ã µ Ã µÃ °Ã ¯aeaaÃ ©Ã ªÃ ­Ã ½Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue). EN: Keep in a cool, well-ventilated place away from . . . (incompatible materials to be indicated by the manufacturer). FR: Conserver dans un endroit frais et bien ventilÃ © Ã l'Ã ©cart des . . . (matiÃ ¨res incompatibles Ã indiquer par le fabricant). IT: Conservare in luogo fresco e ben ventilato lontano da . . . (materiali incompatibili da precisare da parte del fabbricante). NL: Bewaren op een koele, goed geventileerde plaats verwijderd van . . . [stoffen waarmee contact vermeden dient te worden, aan te geven door de fabrikant]. PT: Conservar em lugar fresco e bem ventilado ao abrigo de . . . (matÃ ©rias incompatÃ ­veis a indicar pelo produtor). S 3/9/14/49 ES: ConsÃ ©rvese Ã ºnicamente en el recipiente de origen, en lugar fresco y bien ventilado y lejos de . . . (materiales incompatibles, a especificar por el fabricante). DA: Maa kun opbevares i originalemballagen paa et koeligt, godt ventileret sted og adskilt fra . . . (uforligelige stoffer angives af fabrikanten). DE: Nur im Originalbehaelter an einem kuehlen, gut geluefteten Ort, entfernt von . . . aufbewahren (die Stoffe, mit denen Kontakt vermieden werden muss, sind vom Hersteller anzugeben). EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ¬ueÃ ­Ã ¯ Ã ¬Ã Ã ³Ã ¡ Ã ³Ã ´Ã ¯ Ã ¡Ã ±Ã ·Ã ©Ã ªue aeÃ ¯Ã ·aassÃ ¯ Ã ³aa aeÃ ±Ã ¯Ã ³aaÃ ±ue Ã ªÃ ¡Ã © Ã ªÃ ¡Ã «UE Ã ¡aaÃ ±Ã ©aeueÃ ¬aaÃ ­Ã ¯ Ã ¬Ã Ã ±Ã ¯Ã ² Ã ¡Ã °ue . . . (Ã ¡Ã ³Ã ½Ã ¬Ã ¢Ã ¡Ã ´Ã ¡ Ã µÃ «Ã ©Ã ªUE Ã °Ã ¯Ã µ Ã µÃ °Ã ¯aeaaÃ ©Ã ªÃ ­Ã ½Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue). EN: Keep only in the original container in a cool, well-ventilated place away from . . . (incompatible materials to be indicated by the manufacturer). FR: Conserver uniquement dans le rÃ ©cipient d'origine dans un endroit frais et bien ventilÃ © Ã l'Ã ©cart de . . . (matiÃ ¨res incompatibles Ã indiquer par le fabricant). IT: Conservare soltanto nel contenitore originale in luogo fresco e ben ventilato lontano da . . . (materiali incompatibili da precisare da parte del fabbricante). NL: Uitsluitend in de oorspronkelijke verpakking bewaren op een koele, goed geventileerde plaats verwijderd van . . . [stoffen waarmee contact vermeden dient te worden, aan te geven door de fabrikant]. PT: Conservar unicamente no recipiente de origem, em lugar fresco e bem ventilado ao abrigo de . . . (matÃ ©rias incompatÃ ­veis a indicar pelo produtor). S 3/9/49 ES: ConsÃ ©rvese Ã ºnicamente en el recipiente de origen, en lugar fresco y bien ventilado. DA: Maa kun opbevares i originalemballagen paa et koeligt, godt ventileret sted. DE: Nur im Originalbehaelter an einem kuehlen, gut geluefteten Ort aufbewahren. EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ¬ueÃ ­Ã ¯ Ã ¬Ã Ã ³Ã ¡ Ã ³Ã ´Ã ¯ Ã ¡Ã ±Ã ·Ã ©Ã ªue aeÃ ¯Ã ·aassÃ ¯ Ã ³aa aeÃ ±Ã ¯Ã ³aaÃ ±ue Ã ¬Ã Ã ±Ã ¯Ã ². EN: Keep only in the original container in a cool, well-ventilated place. FR: Conserver uniquement dans le rÃ ©cipient d'origine dans un endroit frais et bien ventilÃ ©. IT: Conservare soltanto nel contenitore originale in luogo fresco e ben ventilato. NL: Uitsluitend in de oorspronkelijke verpakking bewaren op een koele, goed geventileerde plaats. PT: Conservar unicamente no recipiente de origem, em lugar fresco e bem ventilado. S 3/14 ES: ConsÃ ©rvese en lugar fresco y lejos de . . . (materiales incompatibles, a especificar por el fabricante). DA: Opbevares koeligt og adskilt fra . . . (uforligelige stoffer angives af fabrikanten). DE: An einem kuehlen, von . . . entfernten Ort aufbewahren (die Stoffe, mit denen Kontakt vermieden werden muss, sind vom Hersteller anzugeben). EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ³aa aeÃ ±Ã ¯Ã ³aaÃ ±ue Ã ¬Ã Ã ±Ã ¯Ã ² Ã ¬Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue . . . (Ã ¡Ã ³Ã ½Ã ¬Ã ¢Ã ¡Ã ´Ã ¡ Ã µÃ «Ã ©Ã ªUE Ã °Ã ¯Ã µ Ã µÃ °Ã ¯aeaaÃ ©Ã ªÃ ­Ã ½Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue). EN: Keep in a cool place away from . . . (incompatible materials to be indicated by the manufacturer). FR: Conserver dans un endroit frais Ã l'Ã ©cart des . . . (matiÃ ¨res incompatibles Ã indiquer par le fabricant). IT: Conservare in luogo fresco lontano da . . . (materiali incompatibili da precisare da parte del fabbricante). NL: Bewaren op een koele plaats verwijderd van . . . [stoffen waarmee contact vermeden dient te worden, aan te geven door de fabrikant]. PT: Conservar em lugar fresco ao abrigo de . . . (matÃ ©rias incompatÃ ­veis a indicar pelo produtor). S 7/8 ES: MantÃ ©ngase el recipiente bien cerrado y en lugar seco. DA: Emballagen skal holdes taet lukket og opbevares toert. DE: Behaelter trocken und dicht geschlossen halten. EL: Ã Ã ¯ aeÃ ¯Ã ·aassÃ ¯ Ã ­Ã ¡ aeÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © aaÃ ±Ã ¬Ã §Ã ´Ã ©Ã ªUE Ã ªÃ «aaÃ ©Ã ³Ã ¬Ã Ã ­Ã ¯ Ã ªÃ ¡Ã © Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´aaÃ ½aaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã §Ã ­ Ã µÃ £Ã ±Ã ¡Ã ³ssÃ ¡. EN: Keep container tightly closed and dry. FR: Conserver le rÃ ©cipient bien fermÃ © et Ã l'abri de l'humiditÃ ©. IT: Conservare il recipiente ben chiuso e al riparo dall'umiditÃ . NL: Droog houden en in een goed gesloten verpakking bewaren. PT: Conservar o recipiente bem fechado e ao abrigo da humidade. S 7/9 ES: MantÃ ©ngase el recipiente bien cerrado y en lugar bien ventilado. DA: Emballagen skal holdes taet lukket og opbevares paa et godt ventileret sted. DE: Behaelter dicht geschlossen an einem gut geluefteten Ort aufbewahren. EL: Ã Ã ¯ aeÃ ¯Ã ·aassÃ ¯ Ã ­Ã ¡ aeÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © aaÃ ±Ã ¬Ã §Ã ´Ã ©Ã ªUE Ã ªÃ «aaÃ ©Ã ³Ã ¬Ã Ã ­Ã ¯ Ã ªÃ ¡Ã © Ã ³aa Ã ªÃ ¡Ã «UE Ã ¡aaÃ ±Ã ©aeueÃ ¬aaÃ ­Ã ¯ Ã ¬Ã Ã ±Ã ¯Ã ². EN: Keep container tightly closed and in a well-ventilated place. FR: Conserver le rÃ ©cipient bien fermÃ © et dans un endroit bien ventilÃ ©. IT: Tenere il recipiente ben chiuso e in luogo ben ventilato. NL: Gesloten verpakking op een goed geventileerde plaats bewaren. PT: Manter o recipiente bem fechado em local bem ventilado. S 7/47 ES: MantÃ ©ngase el recipiente bien cerrado y consÃ ©rvese a una temperatura no superior a . . . °C (a especificar por el fabricante). DA: Emballagen skal holdes taet lukket og opbevares ved temperaturer paa ikke over . . . °C (angives af fabrikanten). DE: Behaelter dicht geschlossen und nicht bei Temperaturen ueber . . . °C aufbewahren (vom Hersteller anzugeben). EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ³Ã ´aa Ã ´Ã ¯ aeÃ ¯Ã ·aassÃ ¯ Ã ªÃ ¡Ã «UE Ã ªÃ «aaÃ ©Ã ³Ã ¬Ã Ã ­Ã ¯ Ã ³aa Ã ¨aaÃ ±Ã ¬Ã ¯Ã ªÃ ±Ã ¡Ã ³ssÃ ¡ Ã °Ã ¯Ã µ aeaaÃ ­ Ã µÃ °aaÃ ±Ã ¢Ã ¡ssÃ ­aaÃ © Ã ´Ã ¯Ã µÃ ² . . . °C (Ã ­Ã ¡ Ã ªÃ ¡Ã ¨Ã ¯Ã ±Ã ©Ã ³Ã ´aass Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue). EN: Keep container tightly closed and at a temperature not exceeding . . . °C (to be specified by the manufacturer). FR: Conserver le rÃ ©cipient bien fermÃ © et Ã une tempÃ ©rature ne dÃ ©passant pas . . . °C (Ã prÃ ©ciser par le fabricant). IT: Tenere il recipiente ben chiuso e a temperatura non superiore a . . . °C (da precisare da parte del fabbricante). NL: Gesloten verpakking bewaren bij een temperatuur beneden . . . °C. [aan te geven door de fabrikant]. PT: Manter o recipiente bem fechado e conservar a uma temperatura que nÃ £o exceda . . . °C (a especificar pelo produtor). S 20/21 ES: No comer, ni beber, ni fumar durante su utilizaciÃ ³n. DA: Der maa ikke spises, drikkes eller ryges under brugen. DE: Bei der Arbeit nicht essen, trinken, rauchen. EL: ¼Ã ´Ã ¡Ã ­ Ã ´Ã ¯ Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa Ã ¬Ã § Ã ´Ã ±Ã ¾Ã ´aa, Ã ¬Ã §Ã ­ Ã °ssÃ ­aaÃ ´aa, Ã ¬Ã § Ã ªÃ ¡Ã °Ã ­ssaeaaÃ ´aa. EN: When using do not eat, drink or smoke. FR: Ne pas manger, ne pas boire et ne pas fumer pendant l'utilisation. IT: Non mangiare, nÃ © bere, nÃ © fumare durante l'impiego. NL: Niet eten, drinken of roken tijdens gebruik. PT: NÃ £o comer, beber ou fumar durante a utilizaÃ §Ã £o. S 24/25 ES: EvÃ ­tese el contacto con los ojos y la piel.DA: Undgaa kontakt med huden og oejnene. DE: Beruehrung mit den Augen und der Haut vermeiden. EL: Ã Ã °Ã ¯oeaaÃ ½Ã £aaÃ ´aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ¬aa Ã ´Ã ¡ Ã ¬UEÃ ´Ã ©Ã ¡. EN: Avoid contact with skin and eyes. FR: Ã viter le contact avec la peau et les yeux. IT: Evitare il contatto con gli occhi e con la pelle. NL: Aanraking met de ogen en de huid vermijden. PT: Evitar o contacto com a pele e os olhos. S 29/56 ES: No tirar los residuos por el desaguee. DA: Maa ikke kommes i kloakafloeb, aflever dette materiale og dets beholder til et indsamlingssted for farligt affald og problemaffald. DE: Nicht in die Kanalisation gelangen lassen. EL: Ã Ã Ã ­ Ã ¡aeaaÃ ©UEaeaaÃ ´aa Ã ´Ã ¯ Ã °aaÃ ±Ã ©aaÃ ·ueÃ ¬aaÃ ­Ã ¯ Ã ³Ã ´Ã §Ã ­ Ã ¡Ã °Ã ¯Ã ·Ã Ã ´aaÃ µÃ ³Ã §. Ã Ã ¯ Ã µÃ «Ã ©Ã ªue Ã ¡Ã µÃ ´ue Ã ªÃ ¡Ã © Ã ¯ Ã °aaÃ ±Ã ©Ã Ã ªÃ ´Ã §Ã ² Ã ´Ã ¯Ã µ Ã ­Ã ¡ aaÃ ­Ã ¡Ã °Ã ¯Ã ´aaÃ ¨Ã ¯Ã ½Ã ­ Ã ³aa aeÃ §Ã ¬ueÃ ³Ã ©Ã ¯ Ã ·Ã ¾Ã ±Ã ¯ Ã ³Ã µÃ «Ã «Ã ¯Ã £Ã Ã ² aaÃ °Ã ©Ã ªÃ ©Ã ­aeÃ ½Ã ­Ã ¹Ã ­ Ã  aaÃ ©aeÃ ©Ã ªÃ ¾Ã ­ Ã ¡Ã °Ã ¯Ã ¢Ã «Ã Ã ´Ã ¹Ã ­. EN: Do not empty into drains, dispose of this material and its container at hazardous or special waste collection point. FR: Ne pas jeter les rÃ ©sidus Ã l'Ã ©gout, Ã ©liminer ce produit et son rÃ ©cipient dans un centre de collecte des dÃ ©chets dangereux ou spÃ ©ciaux. IT: Non gettare i residui nelle fognature. NL: Afval niet in de gootsteen werpen. PT: NÃ £o deitar os resÃ ­duos no esgoto, eliminar este produto e o seu recipiente, enviando-os para local autorizado para a recolha de resÃ ­duos perigosos ou especiais. S 36/37 ES: Ã sense indumentaria y guantes de protecciÃ ³n adecuados. DA: Brug saerligt arbejdstoej og egnede beskyttelseshandsker. DE: Bei der Arbeit geeignete Schutzhandschuhe und Schutzkleidung tragen. EL: OEÃ ¯Ã ±UEÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã § Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´aaÃ µÃ ´Ã ©Ã ªÃ  aaÃ ­aeÃ µÃ ¬Ã ¡Ã ³ssÃ ¡ Ã ªÃ ¡Ã © Ã £UEÃ ­Ã ´Ã ©Ã ¡. EN: Wear suitable protective clothing and gloves. FR: Porter un vÃ ªtement de protection et des gants appropriÃ ©s. IT: Usare indumenti protettivi e guanti adatti. NL: Draag geschikte handschoenen en beschermende kleding. PT: Usar vestuÃ ¡rio de protecÃ §Ã £o e luvas adequadas. S 36/37/39 ES: Ã sense indumentaria y guantes adecuados y protecciÃ ³n para los ojos/la cara. DA: Brug saerligt arbejdstoej, egnede beskyttelseshandsker og -briller/ansigtsskaerm. DE: Bei der Arbeit geeignete Schutzkleidung, Schutzhandschuhe und Schutzbrille/Gesichtsschutz tragen. EL: OEÃ ¯Ã ±UEÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã § Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´aaÃ µÃ ´Ã ©Ã ªÃ  aaÃ ­aeÃ µÃ ¬Ã ¡Ã ³ssÃ ¡, Ã £UEÃ ­Ã ´Ã ©Ã ¡ Ã ªÃ ¡Ã © Ã ³Ã µÃ ³Ã ªaaÃ µÃ  Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ³ssÃ ¡Ã ² Ã ¬Ã ¡Ã ´Ã ©Ã ¾Ã ­/Ã °Ã ±Ã ¯Ã ³Ã ¾Ã °Ã ¯Ã µ. EN: Wear suitable protective clothing, gloves and eye/face protection. FR: Porter un vÃ ªtement de protection appropriÃ ©, des gants et un appareil de protection des yeux/du visage. IT: Usare indumenti protettivi e guanti adatti e proteggersi gli occhi/la faccia. NL: Draag geschikte beschermende kleding, handschoenen en een beschermingsmiddel voor de ogen/het gezicht. PT: Usar vestuÃ ¡rio de protecÃ §Ã £o, luvas e equipamento protector para a vista/face adequados. S 36/39 ES: Ã sense indumentaria adecuada y protecciÃ ³n para los ojos/la cara. DA: Brug saerligt arbejdstoej og egnede beskyttelsesbriller/ansigtsskaerm. DE: Bei der Arbeit geeignete Schutzkleidung und Schutzbrille/Gesichtsschutz tragen. EL: OEÃ ¯Ã ±UEÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã § Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´aaÃ µÃ ´Ã ©Ã ªÃ  aaÃ ­aeÃ µÃ ¬Ã ¡Ã ³ssÃ ¡ Ã ªÃ ¡Ã © Ã ³Ã µÃ ³Ã ªaaÃ µÃ  Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ³ssÃ ¡Ã ² Ã ¬Ã ¡Ã ´Ã ©Ã ¾Ã ­/Ã °Ã ±Ã ¯Ã ³Ã ¾Ã °Ã ¯Ã µ. EN: Wear suitable protective clothing and eye/face protection. FR: Porter un vÃ ªtement de protection appropriÃ © et un appareil de protection des yeux/du visage. IT: Usare indumenti protettivi adatti e proteggersi gli occhi/la faccia. NL: Draag geschikte beschermende kleding en een beschermingsmiddel voor de ogen/het gezicht. PT: Usar vestuÃ ¡rio de protecÃ §Ã £o e equipamento protector para a vista/face adequados. S 37/39 ES: Ã sense guantes adecuados y protecciÃ ³n para los ojos/la cara. DA: Brug egnede beskyttelseshandsker og -briller/ansigtsskaerm under arbejdet. DE: Bei der Arbeit geeignete Schutzhandschuhe und Schutzbrille/Gesichtsschutz tragen. EL: OEÃ ¯Ã ±UEÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã ¡ Ã £UEÃ ­Ã ´Ã ©Ã ¡ Ã ªÃ ¡Ã © Ã ³Ã µÃ ³Ã ªaaÃ µÃ  Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ³ssÃ ¡Ã ² Ã ¬Ã ¡Ã ´Ã ©Ã ¾Ã ­/Ã °Ã ±Ã ¯Ã ³Ã ¾Ã °Ã ¯Ã µ. EN: Wear suitable gloves and eye/face protection. FR: Porter des gants appropriÃ ©s et un appareil de protection des yeux/du visage. IT: Usare guanti adatti e proteggersi gli occhi/la faccia. NL: Draag geschikte handschoenen en een beschermingsmiddel voor de ogen/het gezicht. PT: Usar luvas e equipamento protector para a vista/face adequados. S 47/49 ES: ConsÃ ©rvese Ã ºnicamente en el recipiente de origen y a temperatura no superior a . . . °C (a especificar por el fabricante). DA: Maa kun opbevares i originalemballagen ved en temperatur paa ikke over . . . °C (angives af fabrikanten). DE: Nur im Originalbehaelter bei einer Temperatur von nicht ueber . . . °C (vom Hersteller anzugeben) aufbewahren. EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ¬ueÃ ­Ã ¯ Ã ¬Ã Ã ³Ã ¡ Ã ³Ã ´Ã ¯ Ã ¡Ã ±Ã ·Ã ©Ã ªue aeÃ ¯Ã ·aassÃ ¯ Ã ³aa Ã ¨aaÃ ±Ã ¬Ã ¯Ã ªÃ ±Ã ¡Ã ³ssÃ ¡ Ã °Ã ¯Ã µ aeÃ Ã ­ Ã µÃ °aaÃ ±Ã ¢Ã ¡ssÃ ­aaÃ © Ã ´Ã ¯Ã µÃ ² . . . °C (Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £ue). EN: Keep only in the original container at a temperature not exceeding . . . °C (to be specified by the manufacturer). FR: Conserver uniquement dans le rÃ ©cipient d'origine Ã une tempÃ ©rature ne dÃ ©passant pas . . . °C (Ã prÃ ©ciser par le fabricant). IT: Conservare soltanto nel contenitore originale a temperatura non superiore a . . . °C (da precisare da parte del fabbricante). NL: Uitsluitend in de oorspronkelijke verpakking bewaren bij een temperatuur beneden . . . °C. [aan te geven door de fabrikant]. PT: Conservar unicamente no recipiente de origem a temperatura que nÃ £o exceda . . . °C (a especificar pelo produtor). ANNEX IV ANNEX VI GENERAL CLASSIFICATION AND LABELLING REQUIREMENTS FOR DANGEROUS SUBSTANCES AND PREPARATIONS CONTENTS 1. GENERAL INTRODUCTION 2. CLASSIFICATION ON THE BASIS OF PHYSICO-CHEMICAL PROPERTIES 2.1. Introduction 2.2. Criteria for classification, choice of symbols, indication of danger, choice of risk phrases 2.2.1. Explosive 2.2.2. Oxidizing 2.2.3. Extremely flammable 2.2.4. Highly flammable 2.2.5. Flammable 2.2.6. Other physico-chemical properties 3. CLASSIFICATION ON THE BASIS OF TOXICOLOGICAL PROPERTIES 3.1. Introduction 3.2. Criteria for classification, choice of symbols, indication of danger, choice of risk phrases 3.2.1. Very toxic 3.2.2. Toxic 3.2.3. Harmful 3.2.4. Comments regarding the use of R48 3.2.5. Corrosive 3.2.6. Irritant 3.2.7. Sensitizing 3.2.8. Other toxicological properties 4. CLASSIFICATION ON THE BASIS OF SPECIFIC EFFECTS ON HUMAN HEALTH 4.1. Introduction 4.2. Criteria for classification, indication of danger, choice of risk phrases 4.2.1. Carcinogenic substances 4.2.2. Mutagenic substances 4.2.3. Substances toxic to reproduction 4.2.4. Procedure for the classification of preparations 5. CLASSIFICATION ON THE BASIS OF ENVIRONMENTAL EFFECTS 5.1. Introduction 5.2. Criteria for classification, indication of danger, choice of risk phrases 5.2.1. Aquatic environment 5.2.2. Non-aquatic environment 6. CHOICE OF SAFETY ADVICE PHRASES 6.1. Introduction 6.2. Safety phrases for substances and preparations 7. LABELLING PROPOSAL 8. SPECIAL CASES : Substances 8.1. Mobile gas cylinders 8.2. Metals in massive form 9. SPECIAL CASES : Preparations 9.1. Gaseous preparations (gas mixtures) 9.2. Alloys, preparations containing polymers, preparations containing elastomers 9.3. Organic peroxides 1. GENERAL INTRODUCTION 1.1. The object of classification is to identify all the toxicological, physico-chemical and ecotoxicological properties of substances and toxicological and physico-chemical properties of preparations which may constitute a risk during normal handling or use. Having identified any hazardous properties the substance or preparation must then be labelled to indicate the hazard(s) in order to protect the user, the general public and the environment. 1.2. This Annex sets out the general principles governing the classification and labelling of substances and preparations referred to in Article 4 of Directive 67/548/EEC and in Article 3 of Directive 88/379/EEC and other relevant Directives on dangerous preparations. It is addressed to all those concerned (manufacturers, importers, national authorities) with methods of classifying and labelling dangerous substances and preparations. 1.3. The requirements of this Directive and of Directive 88/379/EEC are intended to provide a primary means by which the general public and persons at work are given essential information about dangerous substances and preparations. The label draws the attention of persons handling or using substances and preparations to the inherent danger of certain such materials. The label may also serve to draw attention to more comprehensive product information on safety and use available in other forms. 1.4. The label takes account of all potential hazards which are likely to be faced in the normal handling and use of dangerous substances and preparations when in the form in which they are placed on the market, but not necessarily in any different form in which they may finally be used, e.g. diluted. The most severe hazards are highlighted by symbols, such hazards and those arising from other dangerous properties are specified in standard risk phrases, and safety phrases give advice on necessary precautions. In the case of substances, the information is completed by the name of the substance under an internationally recognized chemical nomenclature, the preferred name being the one used in the European Inventory of Existing Commercial Chemical Substances (Einecs), the European List of Notified Chemical Substances (Elincs), the EEC number and the name, address and telephone number of the person established in the Community who is responsible for placing the substance on the market. In the case of preparations, the information is completed by the indication of the designation or the trade name of the preparation, the indication of the chemical name of the substances present in the preparation in accordance with Article 7 (1) (c) of Directive 88/379/EEC and the indication of the name, address and telephone number of the person established in the Community who is responsible for placing the preparation on the market. 1.5. Article 6 of Directive 67/548/EEC requires that manufacturers, distributors and importers of dangerous substances which appear in the EINECS but which have not yet been introduced into Annex I shall be obliged to carry out an investigation to make themselves aware of the relevant and accessible data which exist concerning the properties of such substances. On the basis of this information, they shall package and provisionally label these substances according to the rules laid down in Articles 22 to 25 and the criteria in Annex VI. 1.6. For substances, the data required for classification and labelling may be obtained: (a) as regards substances for which the information specified in Annex VII is required, most of the necessary data for classification and labelling appear in the 'base set`. This classification and labelling must be reviewed, if necessary, when further information is available (Annex VIII); (b) as regards other substances (e.g. those referred to in section 1.5 above), the data required for classification and labelling may, if necessary, be obtained from a number of different sources, for example the results of previous tests, information required by international rules on the transport of dangerous substances, information taken from reference works and the literature or information derived from practical experience. For preparations, the data required for classification and labelling may be obtained: (a) if it concerns physico-chemical data, by the application of the methods specified in Annex V to Directive 67/548/EEC. For gaseous preparations a calculation method may be used for flammable and oxidising properties (see Chapter 9); (b) if it concerns data on health effects: - by the application of the methods specified in Annex V to the Directive and/or by the application of the conventional method referred to in Article 3 (5) (a) to (i) of Directive 88/379/EEC, - however, if it concerns the evaluation of the carcinogenic, mutagenic and reproductive toxicity properties, by the application of the conventional method referred to in Article 3 (5) (j) to (q) of Directive 88/379/EEC. Note concerning the performance of animal tests The performance of animal tests to establish experimental data is subject to the provisions of Directive 86/609/EEC regarding the protection of animals used for experimental purposes. 1.7. Application of the guide criteria Classification must cover the toxicological and physico-chemical properties of substances and preparations, and in addition the ecotoxicological properties of substances. Classification of substances and preparations is made on the basis of the criteria in Chapters 2 to 4 and additionally for substances Chapter 5 of this Annex. All types of hazard must be considered. For instance, classification under 3.2.1 does not imply that the sections such as 3.2.2 or 3.2.4 can be ignored. The choice of symbol(s) and risk phrase(s) is made on the basis of the classification in order to ensure that the specific nature of the potential dangers identified in classification is expressed on the label. Notwithstanding the criteria given under 2.2.3, 2.2.4 and 2.2.5, substances and preparations in the form of aerosols shall be subject to the flammability criteria set out in 1.8 and 2.2 (c) of the Annex to Directive 75/324/EEC. 1.7.1. Definitions 'Substances` means chemical elements and their compounds in the natural state or obtained by any production process, including any additive necessary to preserve the stability of the product, and any impurity deriving from the production process used, but excluding any solvent which may be separated without affecting the stability of the substance or changing its composition. A substance may be chemically very well defined (e.g. acetone) or a complex mixture of constituents of variable composition (e.g. aromatic distillates). For certain complex substances, some individual constituents have been identified. 'Preparations` means mixtures or solutions composed of two or more substances. 1.7.2. Application of the guide criteria for substances The guidance criteria set out in this Annex are directly applicable when the data in question have been obtained from test methods comparable with those described in Annex V. In other cases, the available data must be evaluated by comparing the test methods employed with those indicated in Annex V and the rules specified in this Annex for determining the appropriate classification and labelling. 1.7.2.1. Classification of substances containing impurities, additives or individual constituents Where impurities, additives or individual constituents of substances have been identified, they shall be taken into account if their concentration is greater than or equal to the limits specified: - 0,1 % for substances classified as very toxic, toxic, carcinogenic (category 1 or 2), mutagenic (category 1 or 2) or toxic to reproduction (category 1 or 2), - 1 % for substances classified as harmful, corrosive, irritant, sensitising, carcinogenic (category 3), mutagenic (category 3) or toxic to reproduction (category 3). unless lower values have been specified in Annex I to Directive 67/548/EEC. With the exception of substances listed specifically in Annex I, classification for physico-chemical properties and for health hazards should be carried out according to the requirements of Article 3 and labelled according the requirements of Article 7 of Council Directive 88/379/EEC. Classification for physico-chemical properties is carried out according to the criteria in Chapter 2, and for effects dangerous for the environment is carried out according to the criteria in Chapter 5 of this Annex. In the case of asbestos (650-013-00-6) this general rule does not apply until a concentration limit has been fixed in Annex I. Substances in which asbestos is present must be classified and labelled according to the principles in Article 6 of Directive 67/548/EEC. 1.7.3. Application of the guide criteria for preparations The guidance criteria set out in this Annex are directly applicable when the data in question have been obtained from test methods comparable with those described in Annex V with the exception of the criteria of Chapter 4 for which only the conventional method is applicable. In other cases, the available data must be evaluated by comparing the test methods employed with those indicated in Annex V and the rules specified in this Annex for determining the appropriate classification and labelling. If the health hazards are assessed by applying the conventional method referred to in Article 3 (5) of Directive 88/379/EEC, the individual concentration limits to be used are those set out, either: - in Annex I to Directive 67/548/EEC, or - in Annex I to Directive 88/379/EEC where the substance or substances do not appear in Annex I to Directive 67/548/EEC or appear in it without concentration limits. In the case of preparations containing mixtures of gases, classification with respect to the health effects will be established by the calculation method on the basis of the individual concentration limits from Annex I to Directive 67/548/EEC or, when these limits are not in Annex I on the basis of the criteria of Annex I to Directive 88/379/EEC, as amended by Directive 90/492/EEC. 1.7.3.1. Preparations or substances described in Section 1.7.2.1 used as constituents of another preparation The labelling of such preparations must be in conformity with the provisions of Article 7 according to the conditions foreseen in Article 3 of Directive 88/379/EEC. However, in certain cases, the information on the label of the preparation or substance described in Section 1.7.2.1 is insufficient to enable other manufacturers who wish to use it as a constituent of their own preparation(s) to carry out the classification and labelling of their preparation(s) correctly. In these cases, the person established within the Community responsible for placing the original preparation or substance described in Section 1.7.2.1 on the market, whether it be the manufacturer, the importer or the distributor, shall supply upon justified request and as soon as possible all necessary data concerning the dangerous substances present to enable correct classification and labelling of the new preparation. This data is also necessary to enable the person responsible for the new preparation on the market to comply with other requirements of Directive 88/379/EEC. 2. CLASSIFICATION ON THE BASIS OF PHYSICO-CHEMICAL PROPERTIES 2.1. Introduction The test methods relating to explosive, oxidizing and flammable properties included in Annex V of Directive 67/548/EEC serve to give specific meaning to the general definitions given in Article 2 (2) (a) to (e). Criteria follow directly from the test methods in Annex V as far as they are mentioned. If adequate information is available to demonstrate in practice that the physico-chemical properties of substances and preparations (apart from organic peroxides) are different from those revealed by the test methods given in Annex V, then such substances and preparations should be classified according to the hazard they present, if any, to those handling the substances and preparations or to other persons. 2.2. Criteria for classification, choice of symbols, indication of danger and choice of risk phrases In the case of preparations, the criteria referred to in Article 3 (2) of Directive 88/379/EEC need to be taken into consideration. 2.2.1. Explosive Substances and preparations shall be classified as explosive and assigned the symbol 'E` and the indication of danger 'explosive` in accordance with the results of the tests given in Annex V and in so far as the substances and preparations are explosive as placed on the market. One risk phrase is obligatory, it is to be specified on the basis of the following: R2 Risk of explosion by shock, friction, fire or other sources of ignition - substances and preparations except those set out below. R3 Extreme risk of explosion by shock, friction, fire or other sources of ignition - substances and preparations which are particularly sensitive such as picric acid salts or PETN. 2.2.2. Oxidizing Substances and preparations shall be classified as oxidizing and assigned the symbol 'O` and the indication of danger 'oxidizing` in accordance with the results of the tests given in Annex V. One risk phrase is obligatory, it is to be specified on the basis of the test results but subject to the following: R7 May cause fire - organic peroxides which have flammable properties even when not in contact with other combustible material. R8 Contact with combustible material may cause fire - other oxidizing substances and preparations, including inorganic peroxides, which may cause fire or enhance the risk of fire when in contact with combustible material. R9 Explosive when mixed with combustible material - other substances and preparations, including inorganic peroxides, which become explosive when mixed with combustible materials, e.g. certain chlorates. 2.2.2.1. Remarks concerning peroxides For the oxidizing properties the existing methods in Annex V cannot be applied to organic peroxides. For substances, organic peroxides are classified as oxidizing on the basis of their structure (e.g. R-O-O-H; R1-O-O-R2). Preparations shall be classified using the calculation method based on the presence of active oxygen shown in Section 9.3. Any organic peroxide or preparation thereof is classified as oxidizing, if the peroxide or its formulation contains: - more than 5 % of organic peroxides or, more than 0,5 % available oxygen from the organic peroxides, and not more than 5 % hydrogen peroxide. 2.2.3. Extremely flammable Substances and preparations shall be classified as extremely flammable and assigned the symbol 'F+` and the indication of danger 'extremely flammable` in accordance with the results of the tests given in Annex V. The risk phrase shall be assigned in accordance with the following criteria: R12 Extremely flammable - Liquid substances and preparations which have a flash point lower than 0 °C and a boiling point (or in case of a boiling range the initial boiling point) lower than or equal to 35 °C. - Gaseous substances and preparations which are flammable in contact with air at ambient temperature and pressure. 2.2.4. Highly flammable Substances and preparations shall be classified as highly flammable and assigned the symbol 'F` and the indication of danger 'highly flammable` in accordance with the results of the tests given in Annex V. Risk phrases shall be assigned in accordance with the following criteria: R11 Highly flammable - Solid substances and preparations which may readily catch fire after brief contact with a source of ignition and which continue to burn or to be consumed after removal of the source of ignition. - Liquid substances and preparations having a flash point below 21 °C but which are not extremely flammable. R15 Contact with water liberates extremely flammable gases - Substances and preparations which, in contact with water or damp air, evolve extremely flammable gases in dangerous quantities, at a minimum rate of one litre per kilogram per hour. R17 Spontaneously flammable in air - Substances and preparations which may become hot and finally catch fire in contact with air at ambient temperature without any input of energy. 2.2.5. Flammable Substances and preparations shall be classified as flammable in accordance with the results of the tests given in Annex V. The risk phrase shall be assigned in accordance with the criteria mentioned below. R10 Flammable - Liquid substances and preparations having a flash point equal to or greater than 21 °C, and less than or equal to 55 °C. However, in practice it has been shown that a preparation having a flash point equal to or greater than 21 °C and less than or equal to 55 °C need not be classified as flammable if the preparation could not in any way support combustion and only so long as there is no reason to fear risks to those handling these preparations or to other persons. 2.2.6. Other physico-chemical properties Additional risk phrases shall be assigned to substances and preparations which have been classified by virtue of Sections 2.2.1 to 2.2.5 above or by Chapter 3, 4 and 5 below, in accordance with the following criteria (based on experience obtained during compilation of Annex I): R1 Explosive when dry For explosive substances and preparations put on the market in solution or in a wetted form; e.g. nitrocellulose with more than 12,6 % nitrogen. R4 Forms very sensitive explosive metallic compounds For substances and preparations which may form sensitive explosive metallic derivatives, e.g. picric acid, styphnic acid. R5 Heating may cause an explosion For thermally unstable substances and preparations not classified as explosive, e.g. perchloric acid > 50 %. R6 Explosive with or without contact with air For substances and preparations which are unstable at ambient temperatures, e.g. acetylene. R7 May cause fire For reactive substances and preparations : e.g. fluorine, sodium hydrosulphite. R14 Reacts violently with water For substances and preparations which react violently with water, e.g. acetyl chloride, alkali metals, titanium tetrachloride. R16 Explosive when mixed with oxidizing substances For substances and preparations which react explosively with an oxidizing agent, e.g. red phosphorus. R18 In use, may form flammable/explosive vapour-air mixture For preparations not in themselves classified as flammable, which contain volatile components which are flammable in air. R19 May form explosive peroxides For substances and preparations which may form explosive peroxides during storage, e.g. diethyl ether, 1,4-dioxan. R30 Can become highly flammable in use For preparations not in themselves classified as flammable, which may become flammable due to the loss of non-flammable volatile components. R44 Risk of explosion if heated under confinement For substances and preparations not in themselves classified as explosive in accordance with Section 2.2.1 above but which may nevertheless display explosive properties in practice if heated under sufficient confinement. For example, certain substances which would decompose explosively if heated in a steel drum do not show this effect if heated in less-strong containers. For other additional risk phrases see Section 3.2.7. 3. CLASSIFICATION ON THE BASIS OF TOXICOLOGICAL PROPERTIES 3.1. Introduction 3.1.1. Classification is concerned with both the acute and long-term effects of substances and preparations, whether resulting from a single instance of exposure or repeated or prolonged exposure. If adequate evidence is available to demonstrate in practice that the toxic effect of substances and preparations on man is, or is likely to be, different from that suggested by the experimental results obtained in animal tests or by the application of the conventional method referred to in Article 3 (5) of Directive 88/379/EEC then such substances and preparations should be classified according to their toxicity in man. However, tests on man should be discouraged and should not normally be used to negate positive animal data. 3.1.2. The classification of substances must be made on the basis of the experimental data available in accordance with the following criteria which take into account the magnitude of these effects: (a) for acute toxicity (lethal and irreversible effects after a single exposure), the criteria under Sections 3.2.1 to 3.2.3 are to be used, (b) for subacute, subchronic or chronic toxicity the criteria under Sections 3.2.2 to 3.2.4 are to be used, (c) for corrosive and irritant effects the criteria under Sections 3.2.5 and 3.2.6 are to be used, (d) for sensitising effects the criteria under Section 3.2.7 are to be used, (e) for specific effects on health (carcinogenicity, mutagenicity and reproductive toxicity, the criteria in Chapter 4 are to be used. 3.1.3. For preparations, the classification relating to dangerous for health is carried out: (a) on the basis of the conventional method referred to in Article 3 (5) of Directive 88/379/EEC in the absence of experimental data. In this case, the classification is based on the individual concentration limits: - either taken from Annex I to Directive 67/548/EEC, - or from Annex I to Directive 88/379/EEC where the substance or substances do not appear in Annex I of Directive 67/548/EEC or appear in it without concentration limits. b) or when experimental data are available, according to the criteria described under Sections 3.1.2 excluding the carcinogenic, mutagenic and toxic to reproduction properties referred to under 3.1.2 (e) which must be evaluated by the conventional method referred to in Article 3 (5) (j) to (q) of Directive 88/379/EEC. Whichever method is used for the evaluation of the danger of a preparation, all the dangerous effects on health as defined in Annex I to Directive 88/379/EEC must be taken into consideration. 3.1.4. When the classification is to be established from experimental results obtained in animal tests the results should have validity for man in that the tests reflect, in an appropriate way, the risks to man. 3.1.5. The acute oral toxicity of substances or preparations placed on the market may be established either by a method permitting assessment of the LD50 value, or by determining the discriminating dose (the fixed dose procedure). The discriminating dose is the dose which causes evident toxicity but not mortality and must be one of the four dosage levels specified in Annex V (5, 50, 500 or 2 000 mg per kg per body weight). The concept 'evident toxicity` is used to designate toxic effects, after exposure to the substance tested, which are so severe that exposure to the next highest fixed dose would probably lead to mortality. The results of testing at a particular dose may be either: - less than 100 % survival, - 100 % survival, but evident toxicity, - 100 % survival, but no evident toxicity. The test method requires in some cases testing at higher or lower doses, if not already tested at the relevant dose level. Refer also to the evaluation table in test method B1 (a) of Annex V. In the criteria in sections 3.2.1, 3.2.2 and 3.2.3 only the final test result is shown. The 2 000 mg/kg dose should be used primarily to obtain information on the toxic effects of substances which are of low acute toxicity and which are not classified on the basis of acute toxicity. 3.2. Criteria for classification, choice of symbols, indication of danger, choice of risk phrases 3.2.1. Very toxic Substances and preparations shall be classified as very toxic, and assigned the symbol 'T +` and indication of danger 'very toxic` in accordance with the criteria specified below. Risk phrases shall be assigned in accordance with the following criteria: R28 Very toxic if swallowed Acute toxicity results:- LD50 oral, rat &le; 25 mg/kg, - less than 100 % survival at 5 mg/kg oral, rat by the fixed dose procedure. R27 Very toxic in contact with skin Acute toxicity results: - LD50 dermal, rat or rabbit: &le; 50 mg/kg. R26 Very toxic by inhalation Acute toxicity results: - LC50 inhalation, rat, for aerosols or particulates: &le; 0,25 mg/litre/4hr, - LC50 inhalation, rat, for gases and vapours: &le; 0,5 mg/litre/4hr. R39 Danger of very serious irreversible effects - Strong evidence that irreversible damage other than the effects referred to in Chapter 4 is likely to be caused by a single exposure by an appropriate route, generally in the above mentioned dose range. In order to indicate the route of administration/exposure one of the following combinations shall be used: R39/26, R39/27, R39/28, R39/26/27, R39/26/28, R39/27/28, R39/26/27/28. 3.2.2. Toxic Substances and preparations shall be classified as toxic and assigned the symbol 'T` and the indication of danger 'toxic` in accordance with the criteria specified below. Risk phrases shall be assigned in accordance with the following criteria. R25 Toxic if swallowed Acute toxicity results: - LD50 oral, rat: 25 < LD50 &le; 200 mg/kg, - Discriminating dose, oral, rat, 5 mg/kg: 100 % survival but evident toxicity. R24 Toxic in contact with skin Acute toxicity results: - LD50 dermal, rat or rabbit: 50 < LD50 &le; 400 mg/kg. R23 Toxic by inhalation Acute toxicity results: - LC50 inhalation, rat, for aerosols or particulates: 0,25 < LC50 &le; 1 mg/litre/4hr, - LC50 inhalation, rat, for gases and vapours: 0,5 < LC50 &le; 2 mg/litre/4hr. R39 Danger of very serious irreversible effects - strong evidence that irreversible damage other than the effects referred to in Chapter 4 is likely to be caused by a single exposure by an appropriate route, generally in the abovementioned dose range. In order to indicate the route of administration/exposure one of the following combinations shall be used: R39/23, R39/24, R39/25, R39/23/24, R39/23/25, R39/24/25, R39/23/24/25. R48 Danger of serious damage to health by prolonged exposure - serious damage (clear functional disturbance or morphological change which have toxicological significance) is likely to be caused by repeated or prolonged exposure by an appropriate route. Substances and preparations are classified at least as Toxic when these effects are observed at levels of one order of magnitude lower (i.e. 10-fold) than those set out for R48 in Section 3.2.3. In order to indicate the route of administration/exposure one of the following combinations shall be used: R48/23, R48/24, R48/25, R48/23/24, R48/23/25, R48/24/25, R48/23/24/25. 3.2.3. Harmful Substances and preparations shall be classified as harmful and assigned the symbol 'Xn` and the indication of danger 'harmful` in accordance with the criteria specified below. Risk phrases shall be assigned in accordance with the following criteria: R22 Harmful if swallowed Acute toxicity results: - LD50 per oral, rat: 200 &le; LD50 < 2000 mg/kg, - discriminating dose, oral, rat, 50 mg/kg: 100 % survival but evident toxicity, - less than 100 % survival at 500 mg/kg, rat oral by the fixed dose procedure. Refer to the evaluation table in the test method B1 (a) of Annex V. R21 Harmful in contact with skin Acute toxicity results: - LD50 dermal, rat or rabbit: 400 < LD50 &le; 2 000 mg/kg R20 Harmful by inhalation Acute toxicity results: - LC50 inhalation, rat, for aerosols or particulates: 1 < LC50 &le; 5 mg/litre/4hr, - LC50 inhalation, rat, for gases or vapours: 2 < LC50 &le; 20 mg/litre/4hr. R40 Possible risk of irreversible effects - strong evidence that irreversible damage other than the effects referred to in Chapter 4 is likely to be caused by a single exposure by an appropriate route, generally in the abovementioned dose range. In order to indicate route of administration/exposure one of the following combinations shall be used: R40/20, R40/21, R40/22, R40/20/21, R40/20/22, R40/21/22, R40/20/21/22. R48 Danger of serious damage to health by prolonged exposure - serious damage (clear functional disturbance or morphological change which has toxicological significance) is likely to be caused by repeated or prolonged exposure by an appropriate route. Substances and preparations are classified at least as harmful when these effects are observed at levels of the order of: - oral, rat &le; 50 mg/kg (bodyweight)/day, - dermal, rat or rabbit &le; 100 mg/kg (bodyweight)/day, - inhalation, rat &le; 0,25 mg/l, 6h/day. These guide values can apply directly when severe lesions have been observed in a subchronic (90 days) toxicity test. When interpreting the results of a sub-acute (28 days) toxicity test these figures should be increased approximately three fold. If a chronic (two years) toxicity test is available it should be evaluated on a case-by-case basis. If results of studies of more than one duration are available, then those from the study of the longest duration should normally be used. In order to indicate route of administration/exposure one of the following combinations shall be used: R48/20, R48/21, R48/22, R48/20/21, R48/20/22, R48/21/22, R48/20/21/22. 3.2.3.1. Comments regarding very volatile substances For certain substances with a high saturated vapour concentration evidence may be available to indicate effects that give cause for concern. Such substances may not be classified under the criteria for health effects in this guide (3.2.3). However, where there is appropriate evidence that such substances may present a risk in normal handling and use then classification as 'harmful` on a case-by-case basis with an appropriate phrase may be necessary. Such substances will be classified in Annex I with appropriate concentration limits. 3.2.4. Comments regarding the use of R48 Use of this risk phrase refers to the specific range of biological effects within the terms described below. For application of this risk phrase serious damage to health is to be considered to include death, clear functional disturbance or morphological changes which are toxicologically significant. It is particularly important when these changes are irreversible. It is also important to consider not only specific severe changes in a single organ or biological system but also generalized changes of a less severe nature involving several organs, or severe changes in general health status. When assessing whether there is evidence for these types of effects reference should be made to the following guidelines: 1. Evidence indicating that R48 should be applied: (a) substance-related deaths; (b) (i) major functional changes in the central or peripheral nervous systems, including sight, hearing and the sense of smell, assessed by clinical observations or other appropriate methods (e.g. electrophysiology); (ii) major functional changes in other organ systems (for example the lung); (c) any consistent changes in clinical biochemistry, haematology or urinalysis parameters which indicate severe organ dysfunction. Haematological disturbances are considered to be particularly important if the evidence suggests that they are due to decreased bone marrow production of blood cells; (d) severe organ damage noted on microscopic examination following autopsy; (i) widespread or severe necrosis, fibrosis or granuloma formation in vital organs with regenerative capacity (e.g. liver); (ii) severe morphological changes that are potentially reversible but are clear evidence of marked organ dysfunction (e.g. severe fatty change in the liver, severe acute tubular nephrosis in the kidney, ulcerative gastritis); (iii) evidence of appreciable cell death in vital organs incapable of regeneration (e.g. fibrosis of the myocardium or dying back of a nerve) or in stem cell populations (e.g. aplasia or hypoplasia of the bone marrow). The above evidence will most usually be obtained from animal experiments. When considering data derived from practical experience special attention should be given to exposure levels. 2. Evidence indicating that R48 should not be applied. The use of this risk phrase is restricted to 'serious damage to health by prolonged exposure`. A number of substance-related effects may be observed in both humans and animals that would not justify the use of R48. These effects are relevant when attempting to determine a no-effect level for a chemical substance. Examples of well documented changes which would not normally justify classification with R48, irrespective of their statistical significance, include: (a) clinical observations or changes in bodyweight gain, food consumption or water intake, which may have some toxicological importance but which do not, by themselves, indicate 'serious damage`; (b) small changes in clinical biochemistry, haematology or urinalysis parameters which are of doubtful or minimal toxicological importance; (c) changes in organ weights with no evidence of organ dysfunction; (d) adaptative responses (e.g. macrophage migration in the lung, liver hypertrophy and enzyme induction, hyperplastic responses to irritants). Local effects on the skin produced by repeated dermal application of a substance which are more appropriately classified with R38 'irritating to skin`; (e) where a species-specific mechanism of toxicity (e.g. specific metabolic pathways) has been demonstrated. 3.2.5. Corrosive A substance or a preparation is considered to be corrosive if, when it is applied to healthy intact animal skin, it produces full thickness destruction of skin tissue on at least one animal during the test for skin irritation cited in Annex V or during an equivalent method or if the results can be predicted, for example from strongly acid or alkaline reactions (demonstrated pH of 2 or less or 11,5 or greater. Alkaline or acidic reserve should also be taken into account). Classification can be based on the results of validated in vitro tests. The substance or preparation shall be classified as corrosive and assigned the symbol 'C` and the indication of danger 'corrosive`. Risk phrases shall be assigned in accordance with the following criteria: R35 Causes severe burns - if, when applied to healthy intact animal skin, full thickness destruction of skin tissue occurs as a result of up to three minutes exposure, or if this result can be predicted. R34 Causes burns - if, when applied to healthy intact animal skin, full thickness destruction of skin tissue occurs as a result of up to four hours exposure, or if this result can be predicted, - organic hydroperoxides, except where evidence to the contrary is available. 3.2.6. Irritant Substances and preparations shall be classified as irritant and assigned the symbol 'Xi` and the indication of danger 'irritant` in accordance with the criteria given below. 3.2.6.1. Inflammation of the skin The following risk phrase shall be assigned in accordance with the criteria given: R38 Irritating to skin - Substances and preparations which cause significant inflammation of the skin which persists for at least 24 hours after an exposure period of up to four hours determined on the rabbit according to the cutaneous irritation test method cited in Annex V. Inflammation of the skin is significant if: - the mean value of the scores for either erythema and eschar formation or oedema formation, calculated over all the animals tested, is 2 or more, - or, in the case where the Annex V test has been completed using three animals, either erythema and eschar formation or oedema formation equivalent to a mean value of 2 or more calculated for each animal separately has been observed in two or more animals. In both cases all scores at each of the reading times (24, 48 and 72 hours) for an effect should be used in calculating the respective mean values. Inflammation of the skin is also significant if it persists in at least two animals at the end of the observation time. Particular effects e.g. hyperplasia, scaling, discolouration, fissures, scabs and alopecia should be taken into account. - Substances and preparations which cause significant inflammation of the skin, based on practical observation in humans. - Organic peroxides, except where evidence to the contrary is available. Irritation due to the defatting properties of a substance: When test results or practical experience show irritation in accordance with the above criteria, R-phrases should be used. However, S-phrases should be used when there are reasons to suspect that the defatting properties of the substance may cause irritation in man even though the above criteria are not met, or if an inappropriate test has been used. 3.2.6.2. Ocular lesions The following risk phrases shall also be assigned in accordance with the criteria given: R36 Irritating to eyes - Substances and preparations which, when applied to the eye of the animal, cause significant ocular lesions which occur within 72 hours after exposure and which persist for at least 24 hours. Ocular lesions are significant if the mean scores of the eye irritation test cited in Annex V have any of the following values: - cornea opacity equal to or greater than 2 but less than 3, - iris lesion equal to or greater than 1 but not greater than 1,5, - redness of the conjunctivae equal to or greater than 2,5, - oedema of the conjunctivae (chemosis) equal to or greater than 2, or, in the case where the Annex V test has been completed using three animals if the lesions, on two or more animals, are equivalent to any of the above values except that for iris lesion the value should be equal to or greater than 1 but less than 2 and for redness of the conjunctivae the value should be equal to or greater than 2,5. In both cases all scores at each of the reading times (24, 48 and 72 hours) for an effect should be used in calculating the respective mean values. - Substances or preparations which cause significant ocular lesions, based on practical experience in humans. - Organic peroxides except where evidence to the contrary is available. R41 Risk of serious damage to eyes - Substances and preparations which, when applied to the eye of the animal cause severe ocular lesions which occur within 72 hours after exposure and which persist for at least 24 hours. Ocular lesions are severe if the means of the scores of the eye irritation test in Annex V have any of the values: - cornea opacity equal to or greater than 3, - iris lesion greater than 1,5. The same shall be the case where the test has been completed using three animals if these lesions, on two or more animals, have any of the values: - cornea opacity equal to or greater than 3, - iris lesion equal to 2. In both cases all scores at each of the reading times (24, 48 and 72 hours) for an effect should be used in calculating the respective mean values. Ocular lesions are also severe when they are still present at the end of the observation time. Ocular lesions are also severe if the substance or preparation causes irreversible colouration of the eyes. - Substances and preparations which cause severe ocular lesions, based on practical experience in humans. Note: When a substance or preparation is classified as corrosive and assigned R34 or R35, the risk of severe damage to eyes is considered implicit and R41 is not included in the label. However, in the case of preparations, when calculating the sum of quotients by the formulae in 3,5 (f) (ii) and 3,5 (h) (ii) of Directive 88/379/EEC substances classified as corrosive shall be considered as if R41 had been assigned. 3.2.6.3. Respiratory system irritation The following risk phrase shall be assigned in accordance with the criteria given: R37 Irritating to respiratory system - Substances and preparations which cause serious irritation to the respiratory system, based normally on practical observation in humans. 3.2.7 Sensitizing 3.2.7.1 Sensitization by inhalation Substances and preparations shall be classified as sensitizing and assigned the symbol Xn, the indication of danger 'Harmful` and the risk phrase R42 in accordance with the criteria given below. R42 May cause sensitization by inhalation - If practical evidence is available which shows the substances and preparations to be capable of inducing a sensitization reaction in humans by inhalation, at a greater frequency than would be expected from the response of a general population. - If the substance is an isocyanate, unless there is evidence that the substance does not cause sensitization by inhalation. 3.2.7.2. Sensitization by skin contact Substances and preparations shall be classified as sensitizing and assigned the symbol 'Xi`, the indication of danger 'Irritant` and the risk phrase R43 in accordance with the criteria given below: R43 May cause sensitization by skin contact - If practical experience shows the substances and preparations to be capable of inducing a sensitization reaction in a substantial number of persons by skin contact, or on the basis of a positive response in experimental animals. In the case of the adjuvant type test method for skin sensitization detailed in Annex V or in the case of other adjuvant-type test methods, a response of at least 30% of the animals is considered positive. For any other test method a response of at least 15% of the animals is considered positive. 3.2.7.3. Note that if the symbol 'Xn` and the indication of danger 'Harmful` are assigned, the symbol 'Xi` and indication of danger 'Irritant` are optional. 3.2.8. Other toxicological properties Additional risk phrases shall be assigned to substances and preparations classified by virtue of 2.2.1. to 3.2.7. above and/or chapters 4 and 5 in accordance with the following criteria (based on experience obtained during compilation of Annex I): R29 Contact with water liberates toxic gas For substances and preparations which in contact with water or damp air, evolve very toxic/toxic gases in potentially dangerous amounts, e.g. aluminium phosphide, phosphorus pentasulphide. R31 Contact with acids liberates toxic gas For substances and preparations which react with acids to evolve toxic gases in dangerous amounts, e.g. sodium hypochlorite, barium polysulphide. For substances used by members of the general public, the use of S50 (do not mix with . . . (to be specified by the manufacturer)) would be more suitable. R32 Contact with acids liberates very toxic gas For substances and preparations which react with acids to evolve very toxic gases in dangerous amounts; e.g. salts of hydrogen cyanide, sodium azide. For substances used by members of the general public, the use of S50 (do not mix with . . . (to be specified by the manufacturer)) would be more suitable. R33 Danger of cumulative effects For substances and preparations when accumulation in the human body is likely and may cause some concern which, however, is not sufficient to justify the use of R48. R64 May cause harm to breastfed babies For substances and preparations which are absorbed by women and may interfere with lactation or which may be present (including metabolites) in breast milk in amounts sufficient to cause concern for the health of a breastfed child. For comments on the use & this R-phrase (and in some cases R33) see Section 4.2.3.3. For other supplementary risk phrases see Section 2.2.6. 4. CLASSIFICATION ON THE BASIS OF SPECIFIC EFFECTS ON HUMAN HEALTH 4.1. Introduction 4.1.1. This Chapter sets out the procedure for the classification of substances which may have the effects mentioned below. 4.1.2. If a manufacturer or his representative has information available which indicates that a substance should be classified and labelled in accordance with the criteria given in Section 4.2.1., 4.2.2. or 4.2.3., he or his representative shall provisionally label the substance in accordance with these criteria, unless the conclusions reached by the application of the criteria mentioned in Sections 3.2.1. to 3.2.5. indicate the need for a more severe classification. 4.1.3. The manufacturer or his representative shall submit as soon as possible a document summarizing all relevant information to one Member State in which the substance is placed on the market. This summary document should include a bibliography containing all relevant references, including any relevant unpublished data. 4.1.4. Furthermore, a manufacturer or his representative who has new data which are relevant to the classification and labelling of a substance in accordance with the criteria given in Section 4.2.1., 4.2.2. or 4.2.3., shall submit this data as soon as possible to one Member State in which the substance is placed on the market. 4.1.5. In order to obtain as quickly as possible a harmonized classification for the Community by the procedure defined in Article 28 of Directive 67/548/EEC, Member States which have relevant information available justifying the classification of a substance in one of these categories, whether submitted by the manufacturer or not, should forward such information together with suggestions for classification and labelling, to the Commission as soon as possible. The Commission will forward to the other Member States the classification and labelling proposal that it receives. Any Member State may ask the Commission for the information it has received. Any Member State which has good reason to believe that the suggested classification and labelling is inappropriate as far as the carcinogenic, mutagenic or reproductive toxicity effects are concerned shall notify the Commission thereof. 4.2. Criteria for classification, indication of danger, choice of risk phrases 4.2.1. Carcinogenic substances For the purpose of classification and labelling, and having regard to the current state of knowledge, such substances are divided into three categories: Category 1 Substances known to be carcinogenic to man. There is sufficient evidence to establish a causal association between human exposure to a substance and the development of cancer. Category 2 Substances which should be regarded as if they are carcinogenic to man. There is sufficient evidence to provide a strong presumption that human exposure to a substance may result in the development of cancer, generally on the basis of: - appropriate long-term animal studies, - other relevant information. Category 3 Substances which cause concern for man owing to possible carcinogenic effects but in respect of which the available information is not adequate for making a satisfactory assessment. There is some evidence from appropriate animal studies, but this is insufficient to place the substance in Category 2. 4.2.1.1. The following symbols and specific risk phrases apply: Categories 1 and 2: T; R45 May cause cancer However for substances and preparations which present a carcinogenic risk only when inhaled, for example, as dust, vapour or fumes, (other routes of exposure e.g. by swallowing or in contact with skin do not present any carcinogenic risk), the following symbol and specific risk phrase should be used: T; R49 May cause cancer by inhalation Category 3: Xn; R40 Possible risk of irreversible effects 4.2.1.2. Comments regarding the categorisation of carcinogenic substances The placing of a substance into Category 1 is done on the basis of epidemiological data; placing into Categories 2 and 3 is based primarily on animal experiments. For classification as a Category 2 carcinogen either positive results in two animal species should be available or clear positive evidence in one species, together with supporting evidence such as genotoxicity data, metabolic or biochemical studies, induction of benign tumours, structural relationship with other known carcinogens, or data from epidemiological studies suggesting an association. Category 3 actually comprises 2 sub-categories: (a) substances which are well investigated but for which the evidence of a tumour-inducing effect is insufficient for classification in Category 2. Additional experiments would not be expected to yield further relevant information with respect to classification; (b) substances which are insufficiently investigated. The available date are inadequate, but they raise concern for man. This classification is provisional; further experiments are necessary before a final decision can be made. For a distinction between Categories 2 and 3 the arguments listed below are relevant which reduce the significance of experimental tumour induction in view of possible human exposure. These arguments, especially in combination, would lead in most cases to classification in Category 3, even though tumours have been induced in animals: - carcinogenic effects only at very high dose levels exceeding the 'maximal tolerated dose`. The maximal tolerated dose is characterized by toxic effects which, although not yet reducing lifespan, go along with physical changes such as about 10 % retardation in weight gain, - appearance of tumours, especially at high dose levels, only in particular organs of certain species known to be susceptible to a high spontaneous tumour formation, - appearance of tumours, only at the site of application, in very sensitive test systems (e.g., i.p. or s.c. application of certain locally active compounds), if the particular target is not relevant to man, - lack of genotoxicity in short-term tests in vivo and in vitro, - existence of a secondary mechanism of action with the implication of a practical threshold above a certain dose level (e.g., hormonal effets on target organs or on mechanisms of physiological regulation, chronic stimulation of cell proliferation), - existence of a species - specific mechanism of tumour formation (e.g. by specific metabolic pathways) irrelevant for man. For a distinction between Category 3 and no classification arguments are relevant which exclude a concern for man: - a substance should not be classified in any of the categories if the mechanism of experimental tumour formation is clearly identified, with good evidence that this process cannot be extrapolated to man, - if the only available tumour data are liver tumours in certain sensitive strains of mice, without any other supplementary evidence, the substance may not be classified in any of the categories, - particular attention should be paid to cases where the only available tumour data are the occurrence of neoplasms at sites and in strains where they are well known to occur spontaneously with a high incidence. 4.2.2. Mutagenic substances 4.2.2.1. For the purposes of classification and labelling, and having regard to the current state of knowledge, such substances are divided into three categories: Category 1 Substances known to be mutagenic to man. There is sufficient evidence to establish a causal association between human exposure to a substance and heritable genetic damage. Category 2 Substances which should be regarded as if they are mutagenic to man. There is sufficient evidence to provide a strong presumption that human exposure to the substance may result in the development of heritable genetic damage, generally on the basis of: - appropriate animal studies, - other relevant information. Category 3 Substances which cause concern for man owing to possible mutagenic effects. There is evidence from appropriate mutagenicity studies, but this is insufficient to place the substance in Category 2. 4.2.2.2. The following symbols and specific risk phrases apply: Category 1: T; R46 May cause heritable genetic damage Category 2: T; R46 May cause heritable genetic damage Category 3: Xn; R40 Possible risk of irreversible effects 4.2.2.3. Comments regarding the categorisation of mutagenic substances Definition of terms: A mutation is a permanent change in the amount or structure of the genetic material in an organism, resulting in a change of the phenotypic characteristics of the organism. The alterations may involve a single gene, a block of genes, or a whole chromosome. Effects involving single genes may be a consequence of effects on single DNA bases (point mutations) or of large changes, including deletions, within the gene. Effects on whole chromosomes may involve structural or numerical changes. A mutation in the germ cells in sexually reproducing organisms may be transmitted to the offspring. A mutagen is an agent that gives rise to an enhanced occurrence of mutations.It should be noted that substances are classified as mutagens with specific reference to inherited genetic damage. However, the type of results leading to classification of chemicals in Category 3: 'induction of genetically relevant events in somatic cells`, is generally also regarded as an alert for possible carcinogenic activity. Method development for mutagenicity testing is an ongoing process. For many new tests no standardized protocols and evaluation criteria are presently available. For the evaluation of mutagenicity data the quality of the test performance and the degree of validation of the test method have to be considered. Category 1 To place a substance in Category 1, positive evidence from human mutation epidemiology studies will be needed. Examples of such substances are not known to date. It is recognized that it is extremely difficult to obtain reliable information from studies on the incidence of mutations in human populations, or on possible increases in their frequencies. Category 2 To place a substance in Category 2, positive results are needed from assays showing (a) mutagenic effects, or (b) other cellular interactions relevant to mutagenicity, in germ cells of mammals in vivo, or (c) mutagenic effects in somatic cells of mammals in vivo in combination with clear evidence that the substance or a relevant metabolite reaches the germ cells. With respect to placement in Category 2, at present the following methods are appropriate: 2 (a) in vivo germ cell mutagenicity assays: - specific locus mutation test, - heritable translocation test, - dominant lethal mutation test. These assays actually demonstrate the appearance of affected progeny or a defect in the developing embryo. 2 (b) in vivo assays showing relevant interaction with germ cells (usually DNA): - assays for chromosomal abnormalities, as detected by cytogenetic analysis, including aneuploidy, caused by malsegregation of chromosomes, - test for sister chromatid exchanges (SCEs), - test for unscheduled DNA synthesis (UDS), - assay of (covalent) binding of mutagen to germ cell DNA, - assaying other kinds of DNA damage. These assays provide evidence of a more or less indirect nature. Positive results in these assays would normally be supported by positive results from in vivo somatic cell mutagenicity assays, in mammals or in man (see under Category 3, preferably methods as under 3 (a)). 2 (c) in vitro assays showing mutagenic effects in somatic cells of mammals (see under 3 (a)), in combination with toxicokinetic methods, or other methodologies capable of demonstrating that the compound or a relevant metabolite reaches the germ cells. For 2 (b) and 2 (c), positive results from host-mediated assays or the demonstration of unequivocal effects in in vitro assays can be considered as supporting evidence. Category 3 To place a substance in Category 3, positive results are needed in assays showing (a) mutagenic effects or (b) other cellular interaction relevant to mutagenicity, in somatic cells in mammals in vivo. The latter especially would normally be supported by positive results from in vitro mutagenicity assays. For effects in somatic cells in vivo at present the following methods are appropriate: 3 (a) in vivo somatic cell mutagenicity assays: - bone marrow micronucleus test or metaphase analysis, - metaphase analysis of peripheral lymphocytes, - mouse coat colour spot test. 3 (b) in vivo somatic cell DNA interaction assays: - test for SCEs in somatic cells, - test for UDS in somatic cells, - assay for the (covalent) binding of mutagen to somatic cell DNA, - assay for DNA damage, e.g. by alkaline elution, in somatic cells. Substances showing positive results only in one or more in vitro mutagenicity assays should normally not be classified. Their further investigation using in vivo assays, however, is strongly indicated. In exceptional cases, e.g. for a substance showing pronounced responses in several in vitro assays, for which no relevant in vivo data are available, and which shows resemblance to known mutagens/carcinogens, classification in Category 3 could be considered. 4.2.3. Substances toxic to reproduction 4.2.3.1. For the purposes of classification and labelling and having regard to the present state of knowledge, such substances are divided into 3 categories: Category 1: Substances known to impair fertility in humans There is sufficient evidence to establish a causal relationship between human exposure to the substance and impaired fertility. Substances known to cause developmental toxicity in humans There is sufficient evidence to establish a causal relationship between human exposure to the substance and subsequent developmental toxic effects in the progeny. Category 2 Substances which should be regarded as if they impair fertility in humans There is sufficient evidence to provide a strong presumption that human exposure to the substance may result in impaired fertility on the basis of: - clear evidence in animal studies of impaired fertility in the absence of toxic effects, or, evidence of impaired fertility occurring at around the same dose levels as other toxic effects but which is not a secondary non-specific consequence of the other toxic effects, - other relevant information. Substances which should be regarded as if they cause developmental toxicity to humans There is sufficient evidence to provide a strong presumption that human exposure to the substance may result in developmental toxicity, generally on the basis of: - clear results in appropriate animal studies where effects have been observed in the absence of signs of marked maternal toxicity, or at around the same dose levels as other toxic effects but which are not a secondary non-specific consequence of the other toxic effects, - other relevant information. Category 3 Substances which cause concern for human fertility Generally on the basis of: - results in appropriate animal studies which provide sufficient evidence to cause a strong suspicion of impaired fertility in the absence of toxic effects, or evidence of impaired fertility occuring at around the same dose levels as other toxic effects, but which is not a secondary non-specific consequence of the other toxic effects, but where the evidence is insufficient to place the substance in Category 2, - other relevant information. Substances which cause concern for humans owing to possible developmental toxic effects Generally on the basis of: - results in appropriate animal studies which provide sufficient evidence to cause a strong suspicion of developmental toxicity in the absence of signs of marked maternal toxicity, or at around the same dose levels as other toxic effects but which are not a secondary non-specific consequence of the other toxic effects, but where the evidence is insufficient to place the substance in Category 2, - other relevant information. 4.2.3.2. The following symbols and specific risk phrases apply: Category 1: for substances that impair fertility in humans: T; R60: May impair fertility for substances that cause developmental toxicity: T; R61: May cause harm to the unborn child Category 2: for substances that should be regarded as if they impair fertility in humans: T; R60: May impair fertility for substances that should be regarded as if they cause developmental toxicity in humans: T; R61: May cause harm to the unborn child. Category 3: for substances which cause concern for human fertility: Xn; R62: Possible risk of impaired fertility for substances which cause concern for humans owing to possible developmental toxic effects: Xn; R63: Possible risk of harm to the unborn child. 4.2.3.3. Comments regarding the categorization of substances toxic to reproduction Reproductive toxicity includes impairment of male and female reproductive functions or capacity and the induction of non-inheritable harmful effects on the progeny. This may be classified under two main headings of 1. Effects on male or female fertility; 2. Developmental toxicity. 1 Effects on male or female fertility, includes adverse effects on libido, sexual behaviour, any aspect of spermatogenesis or oogenesis, or on hormonal activity or physiological response which would interfere with the capacity to fertilise, fertilisation itself or the development of the fertilised ovum up to and including implantation. 2 Developmental toxicity, is taken in its widest sense to include any effect interfering with normal development, both before and after birth. It includes effects induced or manifested prenatally as well as those manifested postnatally. This includes embrytoxic/fetotoxic effects such as reduced body weight, growth and developmental retardation, organ toxicity, death, abortion, structural defects (teratogenic effects), functional defects, peri-postnatal defects, and impaired postnatal mental or physical development up to and including normal pubertal development. Classification of chemicals as toxic to reproduction is intended to be used for chemicals which have an intrinsic or specific property to produce such toxic effects. Chemicals should not be classified as toxic to reproduction where such effects are solely produced as a non-specific secondary consequence of other toxic effects. Chemicals of most concern are those which are toxic to reproduction at exposure levels which do not produce other signs of toxicity. The placing of a compound in Category 1 for effects on fertility and/or developmental toxicity is done on the basis of epidemiological data. Placing into Categories 2 or 3 is done primarily on the basis of animal data. Data from in vitro studies, or studies on avian eggs, are regarded as 'supportive evidence` and would only exceptionally lead to classification in the absence of in vivo data. In common with most other types of toxic effect, substances demonstrating reproductive toxicity will be expected to have a threshold below which adverse effects would not be demonstrated. Even when clear effects have been demonstrated in animal studies the relevance for humans may be doubtful because of the doses administered, for example, where effects have been demonstrated only at high doses, or where marked toxicokinetic differences exist, or the route of administration is inappropriate. For these or similar reasons it may be that classification in Category 3, or even no classification, will be warranted. Annex V to the Directive specifies a limit test in the case of substances of low toxicity. If a dose level of at least 1000 mg/kg orally produces no evidence of effects toxic to reproduction, studies at other dose levels may not be considered necessary. If data are available from studies carried out with doses higher than the above limit dose, this data must be evaluated together with other relevant data. Under normal circumstances it is considered that effects seen only at doses in excess of the limit dose would not necessarily lead to classification as 'Toxic to reproduction`. EFFECTS ON FERTILITY For the classification of a substance into Category 2 for impaired fertility, there should normally be clear evidence in one animal species, with supporting evidence on mechanism of action or site of action, or chemical relationship to other known anti-fertility agents or other information from humans which would lead to the conclusion that effects would be likely to be seen in humans. Where there are studies in only one species without other relevant supporting evidence then classification in Category 3 may be appropriate. Since impaired fertility may occur as a non-specific accompaniment to severe generalized toxicity or where there is severe inanition, classification into Category 2 should only be made where there is evidence that there is some degree of specificity of toxicity for the reproductive system. If it was demonstrated that impaired fertility in animal studies was due to failure to mate, then for classification into Category 2, it would normally be necessary to have evidence on the mechanism of action in order to interpret whether any adverse effect such as alteration in pattern of hormonal release would be likely to occur in humans. DEVELOPMENTAL TOXICITY For classification into Category 2 there should be clear evidence of adverse effects in well conducted studies in one or more species. Since adverse effects in pregnancy or postnatally may result as a secondary consequence of maternal toxicity, reduced food or water intake, maternal stress, lack of maternal care, specific dietary deficiencies, poor animal husbandry, intercurrent infections, and so on, it is important that the effects observed should occur in well conducted studies and at dose levels which are not associated with marked maternal toxicity. The route of exposure is also important. In particular, the injection of irritant material intraperitoneally may result in local damage to the uterus and its contents, and the results of such studies must be interpreted with caution and on their own would not normally lead to classification. Classification into Category 3 is based on similar criteria as for Category 2 but may be used where the experimental design has deficiencies which make the conclusions less convincing, or where the possibility that the effects may have been due to non-specific influences such as generalised toxicity cannot be excluded. In general, classification in Category 3 or no category would be assigned on an ad hoc basis where the only effects recorded are small changes in the incidences of spontaneous defects, small changes in the proportions of common variants such as are observed in skeletal examinations, or small differences in postnatal developmental assessments. Effects during lactation Substances which are classified as toxic to reproduction and which also cause concern due to their effects on lactation should in addition be labelled with R64 (see criteria in Section 3.2.8.). For the purpose of classification, toxic effects on offspring resulting only from exposure via the breast milk, or toxic effects resulting from direct exposure of children will not be regarded as 'Toxic to reproduction`, unless such effects result in impaired development of the offspring. Substances which are not classified as toxic to reproduction but which cause concern due to toxicity when transferred to the baby during the period of lactation should be labelled with R64 (see criteria in Section 3.2.8.). This R-phrase may also be appropriate for substances which affect the quantity or quality of the milk. R64 would normally be assigned on the basis of : (a) toxicokinetic studies that would indicate the likelihood that the substance would be present in potentially toxic levels in breast milk; and/or (b) on the basis of results of one or two generation studies in animals which indicate the presence of adverse effects on the offspring due to transfer in the milk; and/or (c) on the basis of evidence in humans indicating a risk to babies during the lactational period. Substances which are known to accumulate in the body and which subsequently may be released into milk during lactation may be labelled with R33 and R64. 4.2.4. Procedure for the classification of preparations concerning specific effects on health If a preparation contains one or more substances classified with respect to the criteria laid out above, it must be classified according to the criteria referred to in Article 3 (5) (j) to (q) of Directive 88/379/EEC (the limits of concentration are either in Annex I to Directive 67/548/EEC, or in Annex I to Directive 88/379/EEC where the substance or substances under consideration do not appear in Annex I or appear in it without concentration limits). 5. CLASSIFICATION ON THE BASIS OF ENVIRONMENTAL EFFECTS 5.1. Introduction The primary objective of classifying substances dangerous for the environment is to alert the user to the hazards these substances present to ecosystems. Although the present criteria refer to aquatic ecosystems it is recognized that certain substances may simultaneously or alternatively affect other ecosystems whose constituents may range from soil microflora and microfauna to primates. The criteria set out below follow directly from the test methods set out in Annex V in so far as they are mentioned. The test methods required for the 'base set` referred to in Annex VII are limited and the information derived from them may be insufficient for an appropriate classification. Classification may require additional data derived from Level 1 (Annex VIII) or other equivalent studies. Furthermore, classified substances may be subject to review in the light of other new data. For the purposes of classification and labelling and having regard to the current state of knowledge such substances are divided into two groups according to their acute and/or long-term effects in aquatic systems or their acute and/or long-term effects in non-aquatic systems. 5.2. Criteria for classification, indication of danger, choice of risk phrases 5.2.1. Aquatic environment 5.2.1.1. Substances shall be classified as dangerous for the environment and assigned the symbol 'N` and the appropriate indication of danger, and assigned risk phrases in accordance with the following criteria: R50: Very toxic to aquatic organisms and R53: May cause long-term adverse effects in the aquatic environment Acute toxicity: 96 hr LC50 (for fish) &le; 1 mg/l or 48 hr EC50 (for Daphnia) &le; 1 mg/l or 72 hr IC50 (for algae) &le; 1 mg/l and the substance is not readily degradable or the log Pow (log octanol/water partition coefficient) &ge; 3,0 (unless the experimentally determined BCF &le; 100) R50: Very toxic to aquatic organisms Acute toxicity: 96 hr LC50 (for fish) &le; 1 mg/l or 48 hr EC50 (for Daphnia) &le; 1 mg/l or 72 hr IC50 (for algae) &le; 1 mg/l R51: Toxic to aquatic organisms and R53: May cause long-term adverse effects in the aquatic environment Acute toxicity: 96 hr LC50 (for fish) 1 mg/l < LC50 &le; 10 mg/l or 48 hr EC50 (for Daphnia) 1 mg/l < EC50 &le; 10 mg/l or 72 hr IC50 (for algae) 1 mg/l < IC50 &le; 10 mg/l and the substance is not readily degradable or the log Pow &ge; 3,0 (unless the experimentally determined BCF &le; 100) 5.2.1.2. Substances shall be classified as dangerous for the environment in accordance with the criteria set out below. Risk phrases shall also be assigned in accordance with the following criteria R52: Harmful to aquatic organisms and R53: May cause long-term adverse effects in the aquatic environment Acute toxicity: 96 hr LC50 (for fish): 10 mg/l < LC50 &le; 100 mg/l or 48 hr EC50 (for Daphnia): 10 mg/l < EC50 &le; 100 mg/l or 72 hr IC50 (for algae): 10 mg/l < IC50 &le; 100 mg/l and the substance is not readily degradable. This criterion applies unless there exists additional scientific evidence concerning degradation and/or toxicity sufficient to provide an adequate assurance that neither the substance nor its degradation products will constitute a potential long-term and/or delayed danger to the aquatic environment. Such additional scientific evidence should normally be based on the studies required at Level 1 (Annex VIII), or studies of equivalent value, and could include: (i) a proven potential to degrade rapidly in the aquatic environment; (ii) an absence of chronic toxicity effects at a concentration of 1,0 mg/litre, e.g. a no-observed effect concentration of greater than 1,0 mg/litre determined in a prolonged toxicity study with fish or Daphnia. R52: Harmful to aquatic organisms Substances not falling under the criteria listed above in this chapter, but which on the basis of the available evidence concerning their toxicity may nevertheless present a danger to the structure and/or functioning of aquatic ecosystems. R53: May cause long-term adverse effects in the aquatic environment Substances not falling under the criteria listed above in this chapter, but which, on the basis of the available evidence concerning their persistence, potential to accumulate, and predicted or observed environmental fate and behaviour may nevertheless present a long-term and/or delayed danger to the structure and/or functioning of aquatic ecosystems. For example, poorly water-soluble substances, i.e. substances with a solubility of less than 1 mg/l will be covered by this criteria if: (a) they are not readily degradable; and (b) the log Pow &ge; 3,0 (unless the experimentally determined BCF &le; 100) This criterion applies unless there exists additional scientific evidence concerning degradation and/or toxicity sufficient to provide an adequate assurance that neither the substance nor its degradation products will constitute a potential long-term and/or delayed danger to the aquatic environment. Such additional scientific evidence should normally be based on the studies required at Level 1 (Annex VIII), or studies of equivalent value, and could include: (i) a proven potential to degrade rapidly in the aquatic environment; (ii) an absence of chronic toxicity effects at the solubility limit, e.g. a no-observed effect concentration of greater than the solubility limit determined in a prolonged toxicity study with fish or Daphnia. 5.2.1.3. Comments on the determination of IC50 for algae and of degradability. - Where it can be demonstrated in the case of highly coloured substances that algal growth is inhibited solely as a result of a reduction in light intensity, then the 72h IC50 for algae should not be used as a basis for classification. - Substances are considered readily degradable if the following criteria hold true: (a) If in 28-day biodegradation studies the following levels of degradation are achieved: - in tests based upon dissolved organic carbon: 70 %, - in tests based upon oxygen depletion or carbon dioxide generation: 60 % of the theoretical maxima. These levels of biodegradation must be achieved within 10 days of the start of degradation, which point is taken as the time when 10 % of the substance has been degraded; or (b) if in those cases where only COD and BOD5, data are available when the ratio of BOD5/COD is greater than or equal to 0,5; or (c) if other convincing scientific evidence is available to demonstrate that the substance can be degraded (biotically and/or abiotically) in the aquatic environment to a level of > 70 % within a 28-day period. 5.2.2. Non - aquatic environment 5.2.2.1. Substances shall be classified as dangerous for the environment and assigned the symbol 'N` and the appropriate indication of danger, and assigned risk phrases in accordance with the following criteria: R54: Toxic to flora R55: Toxic to fauna R56: Toxic to soil organisms R57: Toxic to bees R58: May cause long-term adverse effects in the environment Substances which on the basis of the available evidence concerning their toxicity, persistence, potential to accumulate and predicted or observed environmental fate and behaviour may present a danger, immediate or long-term and/or delayed, to the structure and/or functioning of natural ecosystems other than those covered under 5.2.1. above. Detailed criteria will be elaborated later. R59: Dangerous for the ozone layer Substances which on the basis of the available evidence concerning their properties and their predicted or observed environmental fate and behaviour may present a danger to the structure and/or the functioning of the stratospheric ozone layer. This includes the substances which are listed in Annex I Group I, II, III, IV and V to Council Regulation (EEC) No 594/91 on substances that deplete the ozone layer (OJ No L 67, 14. 3. 1991, p. 1). 5.2.2.2. Substances shall be classified as dangerous for the environment in accordance with the criteria set out below. Risk phrases shall also be assigned in accordance with the following criteria: R59: Dangerous for the ozone layer Substances not falling under the criteria listed above in 5.2.2.1. which on the basis of the available evidence concerning their properties and their predicted or observed environmental fate and behaviour may present a danger to the structure and/or the functioning of the stratospheric ozone layer. This includes the substances which are listed in Annex I Group VI to Council Regulation (EEC) No 594/91 on substances that deplete the ozone layer (OJ No L 67, 14. 3. 1991, p. 1). 6. CHOICE OF SAFETY ADVICE PHRASES 6.1. Introduction Safety advice phrases (S-phrases) shall be assigned to dangerous substances and preparations in accordance with the following general criteria. In addition, for certain preparations, the safety advice listed in Annex II to Directive 88/379/EEC is mandatory. Whenever the manufacturer is mentioned in Chapter 6 it refers to the person responsible for placing the substance or preparation on the market. 6.2. Safety phrases for substances and preparations S1 Keep locked up - Applicability: - very toxic, toxic and corrosive substances and preparations. - Criteria for use: - obligatory for those substances and preparations mentioned above if sold to the general public. S2 Keep out of the reach of children - Applicability: - all dangerous substances and preparations. - Criteria for use: - obligatory for all dangerous substances and preparations sold to the general public, except for those only classified as dangerous for the environment. S3 Keep in a cool place - Applicability: - organic peroxides, - other dangerous substances and preparations having a boiling point &le; 40 °C. - Criteria for use: - obligatory for organic peroxides unless S47 is used, - recommended for other dangerous substances and preparations having a boiling point &le; 40 °C. S4 Keep away from living quarters - Applicability: - very toxic and toxic substances and preparations. - Criteria for use: - normally limited to very toxic and toxic substances and preparations when desirable to supplement S13; for example when there is an inhalation risk and the substance or preparation should be stored away from living quarters. The advice is not intended to preclude proper use of the substance or preparation in living quarters. S5 Keep contents under . . . (appropriate liquid to be specified by the manufacturer) - Applicability: - spontaneously flammable solid substances and preparations. - Criteria for use:- normally limited to special cases, e.g. sodium, potassium or white phosphorous. S6 Keep under . . . (inert gas to be specified by the manufacturer) - Applicability: - dangerous substances and preparations which must be kept under an inert atmosphere. - Criteria for use: - normally limited to special cases, e.g. certain organo-metallic compounds. S7 Keep container tightly closed - Applicability: - organic peroxides, - substances and preparations which can give off very toxic, toxic, harmful or extremely flammable gases, - substances and preparations which in contact with moisture give off extremely flammable gases, - highly flammable solids. - Criteria for use: - obligatory for organic peroxides, - recommended for the other fields of application mentioned above. S8 Keep container dry - Applicability: - substances and preparations which may react violently with water, - substances and preparations which on contact with water liberate extremely flammable gases, - substances and preparations which on contact with water liberate very toxic or toxic gases. - Criteria for use: - normally limited to the fields of application mentioned above when necessary to reinforce warnings given by R14, R15 in particular, and R29. S9 Keep container in a well-ventilated place - Applicability: - volatile substances and preparations which may give off very toxic, toxic or harmful vapours, - extremely flammable or highly flammable liquids and extremely flammable gases. - Criteria for use: - recommended for volatile substances and preparations which may give off very toxic, toxic or harmful vapours, - recommended for extremely flammable or highly flammable liquids or extremely flammable gases. S12 Do not keep the container sealed - Applicability: - substances and preparations which will by giving off gases or vapours be liable to burst the container. - Criteria for use: - normally limited to the special cases mentioned above. S13 Keep away from food, drink and animal feedingstuffs - Applicability: - very toxic, toxic and harmful substances and preparations. - Criteria for use: - recommended when such substances and preparations are likely to be used by the general public. S14 Keep away from . . . (incompatible materials to be indicated by the manufacturer) - Applicability: - organic peroxides - Criteria for use: - obligatory for and normally limited to organic peroxides. However, may be useful in exceptional cases when incompatibility is likely to produce a particular risk S15 Keep away from heat - Applicability: - substances and preparations which may decompose or which may react spontaneously under the effect of heat. - Criteria for use: - normally limited to special cases, e.g. monomers, but not assigned if risk phrases R2, R3 and/or R5 have already been applied. S16 Keep away from sources of ignition - No smoking - Applicability: - extremely flammable or highly flammable liquids and extremely flammable gases. - Criteria for use: - recommended for the substances and preparations mentioned above but not assigned if risk phrases R2, R3 and/or R5 have already been applied. S17 Keep away from combustible material - Applicability: - substances and preparations which may form explosive or spontaneously flammable mixtures with combustible material. - Criteria for use: - available for use in special cases, e.g. to emphasize R8 and R9. S18 Handle and open container with care - Applicability: - substances and preparations liable to produce an overpressure in the container, - substances and preparations which may form explosive peroxides. - Criteria for use: - normally limited to the above-mentioned cases when there is risk of damage to the eyes and/or when the substances and preparations are likely to be used by the general public. S20 When using do not eat or drink - Applicability: - very toxic, toxic and corrosive substances and preparations. - Criteria for use: - normally limited to special cases (e.g. arsenic and arsenic compounds; fluoracetates) in particular when any of these are likely to be used by the general public. S21 When using do not smoke - Applicability: - substances and preparations which produce toxic products on combustion. - Criteria for use: - normally limited to special cases (e.g. halogenated compounds). S22 Do not breathe dust - Applicability: - all solid substances and preparations dangerous for health. - Criteria for use: - obligatory for those substances and preparations mentioned above to which R42 is assigned, - recommended for those substances and preparations mentioned above which are supplied in the form of an inhalable dust and for which the health hazards following inhalation are not known. S23 Do not breathe gas/fumes/vapour/spray (appropriate wording to be specified by the manufacturer) - Applicability: - all liquid or gaseous substances and preparations dangerous to health. - Criteria for use: - obligatory for those substances and preparations mentioned above to which R42 is assigned, - obligatory for substances and preparations intended for use by spraying. Either S38 or S51 must be ascribed in addition, - recommended when it is necessary to draw the attention of the user to inhalation risks not mentioned in the risk phrases which have to be ascribed. S24 Avoid contact with skin - Applicability: - all substances and preparations dangerous for health. - Criteria for use: - obligatory for those substances and preparations to which R43 has been ascribed unless S36 has also been ascribed, - recommended when it is necessary to draw the attention of the user to skin contact risks not mentioned in the risk phrases which have to be ascribed. However, may be used to emphasize such risk phrases. S25 Avoid contact with eyes - Applicability: - corrosive or irritant substances and preparations. - Criteria for use: - normally limited to special cases, i.e. when it is considered essential to emphasize the risk to eyes denoted by use of R34, R35, R36 or R41. Thus important if these substances and preparations are likely to be used by the general public and eye or face protection may not be available. S26 In case of contact with eyes, rinse immediately with plenty of water and seek medical advice - Applicability: - corrosive or irritant substances and preparations. - Criteria for use: - obligatory for corrosive substances and preparations and those to which R41 has already been ascribed, - recommended for irritant substances and preparations to which the risk phrase R36 has already been ascribed. S27 Take off immediately all contaminated clothing - Applicability: - very toxic, toxic or corrosive substances and preparations. - Criteria for use: - recommended for very toxic and toxic substances and preparations which are easily absorbed by the skin and for corrosive substances and preparations. However, this safety phrase should not be used if S36 has been ascribed. S28 After contact with skin, wash immediately with plenty of . . . (to be specified by the manufacturer) - Applicability: - very toxic, toxic or corrosive substances and preparations. - Criteria for use: - obligatory to very toxic substances and preparations, - recommended for the other substances and preparations mentioned above, in particular when water is not the most appropriate rinsing fluid. S29 Do not empty into drains - Applicability: - extremely or highly flammable liquids immiscible with water. - Criteria for use: - recommended for above mentioned substances and preparations which are likely to be used by the general public. S30 Never add water to this product - Applicability: - substances and preparations which react violently with water. - Criteria for use: - normally limited to special cases (e.g. sulphuric acid) and may be used, as appropriate, to give the clearest possible information, either to emphasize R14 or as an alternative to R14. S33 Take precautionary measures against static discharges - Applicability: - extremely or highly flammable substances and preparations. - Criteria for use: - recommended for substances and preparations used in industry which do not absorb moisture. Virtually never used for substances and preparations as placed on the market for use by the general public. S35 This material and its container must be disposed of in a safe way - Applicability: - explosive substances and preparations, - very toxic and toxic substances and preparations, - substances dangerous for the environment. - Criteria for use: - obligatory for explosive substances and preparations other than organic peroxides, - recommended for very toxic and toxic substances and preparations, particularly when likely to be used by the general public, - recommended for substances dangerous for the environment for which S56 does not apply when such substances are likely to be used by the general public. S36 Wear suitable protective clothing - Applicability: - organic peroxides, - very toxic, toxic or harmful substances and preparations, - corrosive substances and preparations. - Criteria for use: - obligatory for very toxic and corrosive substances and preparations, - obligatory for those substances and preparations to which either R21 or R24 has been ascribed, - obligatory for category 3 carcinogens, mutagens and substances toxic to reproduction unless the effects are produced solely by inhalation of the substance or preparation, - obligatory for organic peroxides, - recommended for toxic substances and preparations if the LD50 dermal value is unknown but the substance or preparation is likely to be toxic through skin contact, - recommended for substances and preparations used in industry which are liable to damage health by prolonged exposure. S37 Wear suitable gloves - Applicability: - very toxic, toxic, harmful or corrosive substances and preparations, - organic peroxides, - substances and preparations irritating to the skin. - Criteria for use: - obligatory for very toxic and corrosive substances and preparations, - obligatory for those substances and preparations to which either R21, R24 or R43 has been ascribed, - obligatory for Category 3 carcinogens, mutagens and substances toxic to reproduction unless the effects are produced solely by inhalation of the substance or preparation, - obligatory for organic peroxides, - recommended for toxic substances and preparations if the LD50 dermal value is unknown but the substance or preparation is likely to be toxic through skin contact, - recommended for substances and preparations which are irritating to the skin because of their defatting properties. S38 In case of insufficient ventilation wear suitable respiratory equipment - Applicability: - very toxic or toxic substances and preparations. - Criteria for use: - normally limited to special cases involving the use of very toxic or toxic substances and preparations in industry or in agriculture. S39 Wear eye/face protection - Applicability: - organic peroxides, - corrosive substances and preparations, including irritants which give rise to risk of serious damage to the eyes, - very toxic and toxic substances and preparations. - Criteria for use: - obligatory for those substances and preparations to which R34, R35 or R41 have been ascribed, - obligatory for organic peroxides, - recommended when it is necessary to draw the attention of the user to eye contract risks not mentioned in the risk phrases which have be to ascribed, - normally limited to exceptional cases for very toxic and toxic substances and preparations, where there is a risk of splashing and they are likely to be easily absorbed by the skin. S40 To clean the floor and all objects contaminated by this material use . . . (to be specified by the manufacturer) - Applicability: - all dangerous substances and preparations. - Criteria for use: - normally limited to those dangerous substances and preparations for which water is not considered to be a suitable cleansing agent (e.g. where absorption by powdered material, dissolution by solvent etc. is necessary) and where it is important for health and/or safety reasons to provide a warning on the label. S41 In case of fire and/or explosion do not breathe fumes - Applicability: - dangerous substances and preparations which on combustion give off very toxic or toxic gases. - Criteria for use: - normally limited to special cases S42 During fumigation/spraying wear suitable respiratory equipment (appropriate wording to be specified by the manufacturer) - Applicability: - substances and preparations intended for such use but which may endanger the health and safety of the user unless proper precautions are taken. - Criteria for use: - normally limited to special cases. S43 In case of fire use . . . (indicate in the space the precise type of fire-fighting equipment. If water increases the risk add: Never use water) - Applicability: - extremely flammable, highly flammable and flammable substances and preparations. - Criteria for use: - obligatory for substances and preparations which, in contact with water or damp air, evolve extremely flammable gases, - recommended for extremely flammable, highly flammable and flammable substances and preparations, particularly when they are immiscible with water. S45 In case of accident or if you feel unwell seek medical advice immediately (show the label where possible) - Applicability: - very toxic substances and preparations, - toxic and corrosive substances and preparations. - Criteria for use: - obligatory for the substances and preparations mentioned above. S46 If swallowed, seek medical advice immediately and show this container or label - Applicability: - all dangerous substances and preparations other than those which are very toxic, toxic, corrosive or dangerous to the environment. - Criteria for use: - obligatory for all dangerous substances and preparations mentioned above which are likely to be used by the general public, unless there is no reason to fear any danger from swallowing, particularly by children. S47 Keep at temperature not exceeding . . . °C (to be specified by the manufacturer) - Applicability: - substances and preparations which become unstable at a certain temperature. - Criteria for use: - normally limited to special cases (e.g. certain organic peroxides). S48 Keep wetted with . . . . (appropriate material to be specified by the manufacturer) - Applicability: - substances and preparations which may become very sensitive to sparks, friction or impact if allowed to dry out. - Criteria for use: - normally limited to special cases, e.g. nitrocelluloses. S49 Keep only in the original container - Applicability: - substances and preparations sensitive to catalytic decomposition. - Criteria for use: - substances and preparations sensitive to catalytic decomposition e.g. certain organic peroxides. S50 Do not mix with . . . (to be specified by the manufacturer) - Applicability: - substances and preparations which may react with the specified product to evolve very toxic or toxic gases, - organic peroxides. - Criteria for use: - recommended for substances and preparations mentioned above which are likely to be used by the general public, when it is a better alternative to R31 or R32, - obligatory with certain peroxides which may give violent reaction with accelerators or promoters. S51 Use only in well-ventilated areas - Applicability: - substances and preparations likely to or intended to produce vapours, dusts, sprays, fumes, mists, etc. which give rise to inhalation risks or to a fire or explosion risk. - Criteria for use: - recommended when use of S38 would not be appropriate. Thus important when such substances and preparations are likely to be used by the general public. S52 Not recommended for interior use on large surface areas - Applicability: - volatile, very toxic, toxic and harmful substances and preparations containing them. - Criteria for use: - recommended when damage to health is likely to be caused by prolonged exposure to these substances by reason of their volatilization from large treated surfaces in the home or other enclosed places where persons congregate. S53 Avoid exposure - Obtain special instructions before use - Applicability: - substances and preparations that are carcinogenic, mutagenic and/or toxic to reproduction. - Criteria for use: - obligatory for the abovementioned substances and preparations to which at least one of the following R-phrases has been assigned: R45, R46, R49, R60 or R61. S56 Dispose of this material and its container to hazardous or special waste collection point. - Applicability: - substances dangerous for the environment. - Criteria for use: - recommended for substances which have been assigned the symbol 'N` and likely to be used by the general public. S57 Use appropriate containment to avoid environmental contamination - Applicability: - substances which have been assigned the symbol 'N`. - Criteria for use: - normally limited to substances not likely to be used by the general public. S59 Refer to manufacturer/supplier for information on recovery/recycling - Applicability: - substances dangerous for the environment. - Criteria for use: - obligatory for substances dangerous for the ozone layer, - recommended for other substances assigned the symbol 'N` and for which recovery/recycling is recommended. S60 This material and its container must be disposed of as hazardous waste - Applicability: - substances dangerous for the environment. - Criteria for use: - recommended for substances which have been assigned the symbol 'N` not likely to be used by the general public. S61 Avoid release to the environment. Refer to special instructions/Safety data sheet - Applicability: - substances dangerous for the environment. - Criteria for use: - normally used for substances which have been assigned the symbol 'N`, - recommended for all substances classified dangerous for the environment not covered above. S62 If swallowed, do not induce vomiting: seek medical advice immediately and show this container or label - Applicability: - liquid substances and preparations having a kinematic viscosity measured by means of rotational viscometry in accordance with ISO standard 3219 or equivalent method that is less than 7 x 10-6m2/sec at 40 °C and containing aliphatic, alicyclic and/or aromatic hydrocarbons in a total concentration equal to or greater than 10 %, - not applicable to substances and preparations which are placed on the market in aerosol containers. - Criteria for use: - obligatory for substances and preparations mentioned above, if sold to, or likely to be used by the general public, - recommended for the substances and preparations mentioned above when used in industry. 7. LABELLING 7.1. When a substance or preparation has been classified the appropriate label is determined with reference, to the requirements of Article 23 of Directive 67/548/EEC and Article 7 of Directive 88/379/EEC for substances and preparations respectively. This section explains how the label is determined and, in particular, gives guidance on how to choose the appropriate risk and safety phrases. The label contains the following information: (a) name or names of the substances which will appear on the label; (b) the name, address and telephone number of the manufactured/importer; (c) the symbols and indication of danger; (d) phrases indicating particular risks (R-phrases); (e) phrases indicating safety advice (S-phrases); (f) for substances, the EEC number. 7.1.1. For substances appearing in Annex I to Directive 67/548/EEC, the label also includes the words 'EEC label`. 7.1.2. Final choice of risk and safety phrases Although the final choice of the most appropriate risk and safety phrases is primarily governed by the need to give all necessary information, consideration should also be given in the clarity and impact of the label. With clarity in mind, the necessary information should be expressed in a minimum number of phrases. In the case of irritant, highly flammable, flammable and oxidizing substances and preparations, an indication of R-phrases and S-phrases need not be given where the package does not contain more than 125 ml. This shall also apply in the case of the same volume of harmful substances not retailed to the general public. 7.1.3. Indications such as 'non-toxic`, 'non-harmful` or any other similar indications must not appear on the label or packaging of substances or preparations subject to Directives 67/548/EEC and 88/379/EEC. 7.1.4. For certain preparations, Annex II of Directive 88/379/EEC has special provisions concerning the labelling. 7.2. Chemical name(s) to be displayed on the label: 7.2.1. For substances listed in Annex I of Directive 67/548/EEC the label shall show the name of the substances under one of the designations given in Annex I. For substances not listed in Annex I, the name is established according to an internationally recognized chemical nomenclature as defined in section 1.4 above. 7.2.2. For preparations, the choice of the names to be displayed on the label follows the rules of Article 7 (1) (c) of Directive 88/379/EEC. Note: In the case of concentrate preparations which are intended for the perfume industry: - the person responsible for placing them on the market may identify merely the one sensitizing substance judged by him to be primarily responsible for the sensitization hazard, - in the case of a natural substance, the chemical name may be of the type: 'essential oil of . . .`, 'extract of . . .`, rather than the name of the constituents of that essential oil or extract. 7.3. Choice of danger symbols The design of the danger symbols and the wording of the indications of danger shall comply with those laid down in Annex II. The symbol shall be printed in black on an orange-yellow background. 7.3.1. For substances appearing in Annex I the danger symbols and indications of danger shall be those shown in the Annex. 7.3.2. For dangerous substances not yet appearing in Annex I and for preparations, the danger symbols and indications of danger shall be assigned according to the rules laid down in this Annex. When more than one danger symbol is assigned to a substance: - the obligation to indicate the symbol T makes the symbols X and C optional, - the obligation to indicate the symbol C makes the symbol X optional, - the obligation to indicate the symbol E makes the symbols F and O optional. 7.4. Choice of Risk-phrases The wording of the R-phrases shall comply with that laid down in Annex III of Directive 67/548/EEC. The combined R-phrases in Annex III shall be used where applicable. 7.4.1. For substances appearing in Annex I, the R-phrases shall be those shown in the Annex. 7.4.2. For substances not appearing in Annex I, R-phrases will be selected according to the following criteria and priorities: (a) in the case of dangers which give rise to health effects: (i) R-phrases corresponding to the category of danger illustrated by a symbol must appear on the label; (ii) R-phrases corresponding to other categories of danger which are not illustrated by a symbol by virtue of Article 23 of Directive 67/548/EEC; (b) in the case of danger arising from physico-chemical properties: - the criteria described under 7.4.2 (a) above are applicable, except that the risk phrases 'extremely flammable` or 'highly flammable` need not be indicated where they repeat the wording of the indication of danger used with a symbol; (c) in the case of danger for the environment: - the R-phrases corresponding to the classification category 'dangerous for the environment` must appear on the label. 7.4.3. For preparations, R-phrases will be selected according to the following criteria and priorities: (a) in the case of dangers which give rise to health effects: (i) R-phrases which correspond to the category of danger illustrated by a symbol. In certain cases the R-phrases must be adopted according to the tables of Annex I to Directive 88/379/EEC. More specifically, the R-phrases of the constituent(s) which are responsible for the assignment of the preparation to a danger category must appear on the label; (ii) R-phrases which correspond to the other categories of danger which have been attributed to the constituents but which are not illustrated by a symbol by virtue of Article 7 (d) of Directive 88/379/EEC; (b) in the case of dangers arising from physico-chemical properties: - the criteria described under 7.4.3 (a) are applicable, except that the risk phrases 'extremely flammable` or 'highly flammable` need not be indicated where they repeat the wording of the indication of danger used with a symbol.As a general rule, for preparations a maximum of four R-phrases shall suffice to describe the risk; for this purpose the combined phrases listed in Annex III shall be regarded as single phrases. However, the standard phrases must cover all the principal hazards associated with the preparation. However, if the manufacturer feels there is a need to identify environmental hazards, additional R-phrases shall be added as required. 7.5. Safety phrases The wording of the S-phrases shall comply with that laid down in Annex IV of Directive 67/548/EEC. The combined S-phrases in Annex IV shall be used where applicable. 7.5.1. For substances appearing in Annex I, the S-phrases shall be those shown in the Annex. Where no S-phrases are shown, the manufacturer/importer may include any appropriate S-phrase(s). 7.5.2. Choice of safety phrases The final choice of safety phrases must have regard to the risk phrases indicated on the label and to the intended use of the substance or preparation: - as a general rule, a maximum of four S-phrases shall suffice to formulate the most appropriate safety advice; for this purpose the combined phrases listed in Annex IV shall be regarded as single phrases, - in the case of danger to the environment a minimum of one and a maximum of four S-phrases should be used, - some R-phrases become superfluous if a careful selection is made of S-phrases and vice-versa; S-phrases which obviously correspond to R-phrases will appear on the label only if it is intended to emphasize a specific warning, - particular attention must be given, in the choice of safety phrases, to the foreseen conditions of use of certain substances and preparations, e.g. spraying or other aerosol effects. Phrases should be chosen with the intended use in view, - the safety phrases S1, S2 and S45 are obligatory for all very toxic, toxic and corrosive substances and preparations sold to the general public, - the safety phrases S2 and S46 are obligatory for all other dangerous substances (except those only classified as dangerous for the environment) and preparations sold to the general public. 7.6. The EEC number If a substance named on the label is listed in the European Inventory of Existing Commercial Chemical Substances (Einecs) or in the European List of Notified Substances (Elincs), the Einecs or Elincs number of the substances shall be shown on the Label. This requirement does not apply to preparations. 8. SPECIAL CASES: SUBSTANCES 8.1. Mobile gas cylinders For mobile gas cylinders the requirements concerning labelling are considered to be satisfied when they are in agreement with Article 23 or Article 24 (6) b of Directive 67/548/EEC. However, by way of derogation from Article 24 (1) and (2), one of the following alternatives can be used for gas cylinders with a water capacity of less than or equal to 150 litres: - the format and dimensions of the label can follow the prescriptions of the ISO Standard ISO/DP 7225, - the information specified in Article 23 (2) may be provided on a durable information disc or label held captive on the cylinder. 8.2. Metals in massive form These substances are classified in Annex I to Directive 67/548/EEC or shall be classified in accordance with Article 6 of Directive 67/548/EEC. However, some of these substances although classified in accordance with Article 2 of Directive 67/548/EEC do not present a danger to human health by inhalation, ingestion or contact with skin in the form in which they are placed on the market. Such substances do not require a label according to Article 23 of this Directive. However, all the information which should have appeared on the label shall be transmitted to the user by the person responsible for placing the metal on the market, in a format foreseen in Article 26 of the abovementioned Directive. 9. SPECIAL CASES: PREPARATIONS 9.1. Gaseous preparations (gas mixtures) For gaseous preparations, consideration must be given to: - the evaluation of the physico-chemical properties, - the evaluation of health hazards. 9.1.1. Evaluation of physico-chemical properties 9.1.1.1. Flammability The flammable properties of these preparations are determined in accordance with Article 3 (2) of Directive 88/379/EEC according to the methods specified in Part A of Annex V to Directive 67/548/EEC. These preparations will be classified according to the results of the tests carried out and with respect to the criteria of Annex V and to the criteria of the labelling guide. However, by derogation, in the case where gaseous preparations are produced to order in small amounts, the flammability of these gaseous mixtures can be evaluated by the following calculation method: the expression of the gaseous mixture A1F1 + . . . + AiFi + . . . AnFn + B1I1 + . . . + BiIi + . . . BpIp where: Ai and Bi are the molar fractions Fi flammable gas Ii inert gas n number of flammable gases p number of inert gases can be transformed in a form where all the Ii (inert gases) are expressed by a nitrogen equivalent using a coefficient Ki and where the equivalent content of inflammable gas A&prime;i is expressed as follows: A&prime;i = Ai Ã  ( 100 (Ai+KiBi) ) By using the value of the maximum content of flammable gas which, in a mixture with nitrogen, gives a composition which is not flammable in air (Tci), the following expression can be obtained: Ã i A&prime;i/Tci 1 The gas mixture is flammable if the value of the above expression is greater than one. The preparation is classified extremely flammable and, the phrase R12 is assigned. Coefficients of equivalency (K i) The values of the coefficients of equivalency Ki, between the inert gases and nitrogen and the values of the maximum contents of flammable gas (Tci) may be found in tables 1 and 2 of the ISO Standard ISO 10156 edition 15. 12. 1990. Maximum content of flammable gas (Tci) The value of the maximum content of flammable gas (Tci) may be found in table 2 of the ISO Standard ISO 10156 edition 15. 12. 1990. When a Tci value for a flammable gas does not appear in the above standard, the corresponding lower explosivity limit (LEL) will be used. If no LEL value exists, the value of Tci will be set at 1 % by volume. Remarks - The expression above can be used to allow an appropriate labelling of gaseous preparations, however, it should not be regarded as a method for replacing experimentation for the determination of technical safety parameters. - Furthermore, this expression gives no information as to whether a mixture containing oxidizing gases can be prepared safely. When estimating flammability these oxidizing gases are not taken into account. - The expression above will give reliable results only if the flammable gases do not influence each other as far as their flammability is concerned. This has to be considered, e.g. with halogenated hydrocarbons. 9.1.1.2. Oxidizing properties Given the fact that Annex V to Directive 67/548/EEC does not contain a method to determine the oxidizing properties of gaseous mixtures, the evaluation of these properties must be realised according to the following estimation method. The principle of the method is comparison of the oxidizing potential of gases in a mixture with that of the oxidizing potential of oxygen in air. The concentrations of gases in the mixture are expressed in % vol. It is considered that the gas mixture is as oxidant as or more oxidant than air, if the following condition is verified: Ã i xiCi &ge; 21 where: xi is the concentration of gas i in % vol, Ci is the coefficient of oxygen equivalency. In this case, the preparation is classified as oxidizing and the phrase R8 will be assigned. Coefficients of equivalency between oxidizing gases and oxygen The coefficients used in the calculation to determine the oxidizing capacity of certain gases in a mixture with respect to the oxidizing capacity of oxygen in air, listed under 5.2. in the ISO Standard ISO 10156 edition 15. 12. 1990, are the following.O2 1 N2O 0,6 When no value for the Ci coefficient exists for a gas in the cited standard a value of 40 is attributed to this coefficient. 9.1.2. Evaluation of the health effects This evaluation of the dangers of a preparation for health is made according to Article 3 (3) of Directive 88/379/EEC. When the evaluation of the health hazards is made according to the conventional method described in Article 3 (5) of Directive 88/379/EEC by reference to individual concentration limits, the individual concentration limits to be used are expressed in per cent by volume and appear: - either in Annex I to Directive 67/548/EEC for the gas(es) considered, - or in Annex I to Directive 88/379/EEC tables I A to VI A when the gas(es) considered are not in Annex I, or appear there without concentration limits. 9.1.3 Labelling For mobile gas holders the requirements concerning labelling are considered to be satisfied when they are in agreement with Article 8 (5) (b) of Directive 88/379/EEC. However, by way of derogation from Articles 8 (1) and 8 (2), for gas cylinders with a water capacity of less than or equal to 150 litres, the format and dimensions of the label can follow the prescriptions of the ISO Standard ISO/DP 7225. In this case, the label can bear the generic name or industrial/commercial name of the preparation provided that the dangerous component substances of the preparation are shown on the body of the gas cylinder in a clear and indelible way. 9.2. Alloys, preparations containing polymers, preparations containing elastomers These preparations shall be classified according to the requirements of Article 3 and labelled according to the requirements of Article 7 of Directive 88/379/EEC. However some of these preparations although classified in accordance with Article 3 (3) do not present a danger to human health by inhalation, ingestion or contact with skin in the form in which they are placed on the market. Such preparations do not require a label according to Article 7; however all the information which would have appeared on the label shall be transmitted to the professional user by means of an information system in a format foreseen in Article 10 of the abovementioned Directive. 9.3. Organic peroxides Organic peroxides combine the properties of an oxidizer and a combustible substance in one molecule: when an organic peroxide decomposes, the oxidizing part of the molecule reacts exothermically with the combustible (oxidizable) part. For the oxidizing properties the existing methods in Annex V cannot be applied to the organic peroxides. The following calculation method based on the presence of active oxygen must be used. The available oxygen content (%) of an organic peroxide preparation is given by the formula: 16 x (ni x ci/mi) where: ni = number of peroxygen groups per molecule of organic peroxide i, ci = concentration (mass %) of organic peroxide i, mi = molecular mass of organic peroxide i. COMMISSION STATEMENT With regard to Section 4.1.5., and in particular to the last paragraph of Section 4.1.5., the Commission states that, should it envisage making use of the procedure of Article 28 of Directive 67/548/EEC, it is prepared to consult in advance appropriate experts designated by Members States and having special qualifications with respect to either carcinogenicity, mutagenicity or reproductive toxicity. This consultation will take place in the framework of the normal consultation procedure with national experts and/or in the framework of existing committees. The same will be the case when substances already included in Annex I must be reclassified in respect of their carcinogenic, mutagenic effects, or effects toxic to reproduction.